Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 1 of 112    1


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

  * * * * * * * * * * * * * * * *
 JULIAN CRAIG,                           )
                Plaintiff,               )   Civil Action
 vs.                                     )   No. 18-347
                                         )
 NOT FOR PROFIT HOSPITAL, et al.,        )   January 22, 2019
                Defendants.              )   10:36 a.m.
                                         )   Washington, D.C.
  * * * * * * * * * * * * * * * *


                     TRANSCRIPT OF MOTION HEARING
               BEFORE THE HONORABLE KETANJI B. JACKSON,
                 UNITED STATES DISTRICT COURT JUDGE

 APPEARANCES:


 FOR THE PLAINTIFF:      STEPHEN CHERTKOF
                         JULIA THERESA QUINN
                         Heller, Huron, Chertkof & Salzman, PLLC
                         1730 M Street, NW, Suite 412
                         Washington, DC 20036
                         (202) 293-8090
                         Email: Szc@hellerhuron.com

                         DEBRA S. KATZ
                         JESSICA WESTERMAN
                         Katz, Marshall & Banks, LLP
                         1718 Connecticut Avenue, NW, 6th Floor
                         Washington, DC 20009
                         (202) 299-1140
                         Email: Katz@kmblegal.com

 FOR DEFENDANTS:         EMIL HIRSCH
 (NOT-FOR-PROFIT)        KRISTIN ANN SHEPARD
 (UMC)                   Carlton Fields Jorden Burt, P.A.
                         1025 Thomas Jefferson Street, NW
                         Suite 400 West
                         Washington, DC 20007-5208
                         (202)965-8184
                         Email: Ehirsch@carltonfields.com


                         (APPEARANCES CONTINUED)
Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 2 of 112   2



 APPEARANCES:     (Continued)


 FOR DEFENDANTS:         GEOFFREY H. COLL
 (VERITAS/C. PRICE)      EDWARD W. GRAY, JR.
 (and C. BOUCREE)        Thompson Coburn, LLP
                         1909 K Street, NW, Suite 600
                         Washington, DC 20006-1167
                         (202) 585-6900
                         Email: Egray@thompsoncoburn.com


 FOR DEFENDANT:          PAUL L. KNIGHT
 (L. HERNANDEZ)          Nossaman LLP
                         1666 K Street, NW, Suite 500
                         Washington, DC 20006
                         (202) 887-1400
                         Email: Pknight@nossaman.com



 ALSO PRESENT:           MICHAEL TILGHMAN,
                         Office of Attorney General (D.C.)



 Court Reporter:         Elizabeth Saint-Loth, RPR, FCRR
                         Official Court Reporter
                         U.S. Courthouse
                         Washington, D.C. 20001


             Proceedings reported by machine shorthand,
           transcript produced by computer-aided transcription.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 3 of 112        3


1                              P R O C E E D I N G S

2                  THE DEPUTY:    Your Honor, this is Civil Action

3      18-347, Julian Craig versus Not-for-Profit Hospital

4      Corporation, et al.

5                  I am going to ask counsel to please approach the

6      podium, state your appearance for the record, and introduce

7      all of the parties at your table.

8                  MR. CHERTKOF:    Good morning, Your Honor.

9      Steve Chertkof for plaintiff Julian Craig.          With me is

10     Debra Katz, Julia Quinn, and Jessica Westerman.

11                 THE COURT:    Good morning to all of you.

12                 MS. KATZ:    Good morning.

13                 MS. QUINN:    Good morning.

14                 MS. WESTERMAN:     Good morning.

15                 MR. HIRSCH:    Good morning, Your Honor.

16     Emil Hirsch for the Not-For-Profit Hospital Corporation.

17     And with me at counsel table is my partner Christian

18     Shepard, also for the Not-For-Profit Hospital Corporation.

19                 THE COURT:    Good morning.

20                 MR. COLL:    Good morning, Your Honor.

21     Geoffrey Coll with Thompson Coburn, on behalf of Veritas of

22     Washington, and Mr. Price and Ms. Boucree.          And with me at

23     counsel table is Edward Gray, also with Thompson Coburn.

24                 THE COURT:    Good morning to you.

25                 MR. KNIGHT:    Good morning, Your Honor.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 4 of 112    4


1      Paul Knight from Nossaman representing Luis Hernandez.

2                  THE COURT:    Good morning to you as well.

3                  This is a motions hearing with respect to the

4      pending dispositive motions in this action, which are the

5      three motions to dismiss the plaintiff's complaint that the

6      defendants in this action have filed.

7                  As you know, because there are so many parties and

8      so many arguments, there are a lot of moving parts in this

9      case.   I am going to need your help sorting through the

10     claims and the various contentions with respect to these

11     pending motions.

12                 You should know that I am familiar with your

13     arguments and allegations.       But you should certainly feel

14     free to restate them as necessary, during our discussion

15     this morning, and to provide me with any background detail

16     that you feel may be necessary in order to illuminate the

17     issues.    And because the purpose of this hearing is for the

18     Court to get the information that it needs in order to rule

19     on pending motions, I will be asking you questions;

20     although, I will try not to ask too many or interrupt you

21     too much.

22                 In accordance with my ordinary procedure, I don't

23     really like to have time limits with respect to hearings; I

24     find them distracting.      But I also do something fairly

25     unconventional which is, even though this case involves the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 5 of 112       5


1      defendants' motions to dismiss at this stage, I would like

2      the plaintiffs to actually begin by explaining the facts of

3      the case, laying out the claims that have been brought, and

4      then the defendants can respond by explaining why those

5      claims should be dismissed.

6                  I think -- let me start by asking defense counsel

7      whether you-all have coordinated your presentations, whether

8      there is going to be lead counsel in this regard, or -- what

9      have you thought about?

10                 MR. HIRSCH:    Your Honor, Emil Hirsch.

11                 We, obviously, have met.      And we have coordinated

12     what we would like to do here so as not to be redundant,

13     repetitive --

14                 THE COURT:    Yes.

15                 MR. HIRSCH:    -- and, God forbid, we should

16     contradict one another, also.       So we took all of that in

17     account.

18                 Basically, what we have agreed on is that I would

19     argue the sovereign immunity issue.        Both the --

20                 THE COURT:    Okay.

21                 MR. HIRSCH:    And also the diversity -- lack of

22     diversity jurisdiction issue.

23                 With regard to the FCA claims, both the D.C. and

24     the federal, I would basically present the factual narrative

25     or how we see the facts, what has been alleged, what should
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 6 of 112   6


1      have been alleged and wasn't alleged.

2                  Mr. Coll, on behalf of his clients, is going to

3      argue the applicable legal principles that should drive your

4      ultimate decision on the question of whether this suffices

5      or not under 12(b)(6).

6                  And Mr. Knight, who is here only because of two

7      claims, is going to take, essentially, the existence versus

8      nonexistence of a contract, because that's a core issue with

9      regard to the tortious interference claim; so that's our

10     coordination.

11                 THE COURT:    All right.

12                 MR. HIRSCH:    I would also like to mention that

13     Mr. Michael Tilghman of the D.C. Attorney General's office

14     is seated in the courtroom.       He is here on behalf of the

15     District that has filed the amicus brief.         He has not

16     entered an appearance in the case, so he is seated in the

17     audience.    If the Court wishes to call upon him, he is

18     present.

19                 THE COURT:    Understood.    Thank you.

20                 MR. HIRSCH:    Thank you.

21                 THE COURT:    I think -- in light of that

22     description of what the defendants have prepared, which is

23     consistent with, sort of, how I have thought about the case,

24     we might have the plaintiffs come first, as I have

25     discussed, with regard to all of the claims; then have
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 7 of 112         7


1      sovereign immunity, and a plaintiff response to that; then

2      have an FCA -- we'll see about the timing.

3                  I am always mindful of the time.        Maybe we'll do

4      FCA and breach of contract together and have a plaintiff's

5      response; but we'll see how it goes.

6                  All right.    With that, Mr. Chertkof, are you

7      arguing on behalf of the plaintiff?

8                  You may come forward.

9                  MR. CHERTKOF:    Good morning.

10                 THE COURT:    Good morning.

11                 MR. CHERTKOF:    Dr. Julian Craig was the Chief

12     Medical Officer at a hospital known as UMC.          I think the

13     papers refer to it mainly as "UMC," but the technical name

14     is "Not-for-Profit Hospital Corporation" or "NFP."

15                 After D.C. took over from the Specialty Hospitals

16     of America, they assumed all personnel contracts.           And the

17     organic statute said they could sue and be sued in their own

18     name, and that the rights of employees were unchanged.

19     That's what the organic statute says.

20                 Dr. Craig was in charge of the medical staff as

21     the Chief Medical Officer.       And he became aware of lots of

22     problems when the operator brought in by the UMC board,

23     Veritas, decided to prioritize funding over patient care and

24     other issues.     And the claims in this case really boil down

25     to three sets.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 8 of 112      8


1                  The last claim, defamation, isn't an issue; nobody

2      has challenged that.

3                  THE COURT:    So, I'm sorry, that continues

4      regardless, right?

5                  MR. CHERTKOF:    Exactly.

6                  THE COURT:    All right.

7                  MR. CHERTKOF:    The first four claims deal with the

8      firing in November.      And it followed just two weeks after

9      Dr. Craig submitted a letter and oral testimony to the D.C.

10     counsel about Veritas' performance at UMC including, among

11     other allegations, that they have made unjustifiable charges

12     to the Government in Medicare and Medicaid.

13                 "Unjustifiable charges" means false claims.

14                 THE COURT:    I'm sorry.    That came in the context

15     of the letter to the --

16                 MR. CHERTKOF:    D.C. Council.

17                 THE COURT:    -- the council.

18                 MR. CHERTKOF:    And he, basically, bumped into

19     somebody at the hearing and -- I think Councilman Gray, and

20     was invited to testify.      He, basically, read his letter,

21     summarized his letter, and then answered questions about the

22     letter.

23                 UMC has put a transcript -- an official transcript

24     of that testimony in as part of their exhibits.

25                 THE COURT:    Hold on.    Just give me one second.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 9 of 112      9


1                  My computer is not rendering the transcript.

2                  Give me one minute.

3                  (Proceeding pauses.)

4                  THE COURT:    Thank you.    Continue.

5                  MR. CHERTKOF:    I think I was summarizing the

6      Councilman --

7                  THE COURT:    Yes.   The first four.

8                  MR. CHERTKOF:    The first four deal with the

9      firing; that, in November of 2017, Dr. Craig was fired in

10     retaliation for protected activity.        His testimony at D.C.

11     Council was probably the last important act of protected

12     activity.

13                 He gave a letter.     He testified orally.

14                 The UMC board was angry.      They met and talked

15     about it.    They submitted a letter trying to discredit him.

16     A few days after that, Dr. Craig submitted a second letter

17     correcting the record showing that his testimony was

18     accurate.    He submitted an affidavit and documentation.

19     And, right after that, he got his letter from UMC board

20     saying his employment would be terminated in 30 days.

21                 So the first four counts, False Claims Act --

22     federal False Claims Act, the D.C. False Claims Act, the

23     D.C. Whistleblower Protection Act, and the common law

24     wrongful discharge all deal with the wrongful firing.

25                 The next three claims deal with the pay issue.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 10 of 112            10


1                  From the time that Veritas came on board as the

2       hospital management company, they started running things,

3       including setting things like pay decisions.         And one of the

4       first acts that affected Dr. Craig is they unilaterally cut

5       his pay.

6                  THE COURT:    Was he still under contract at this

7       point?

8                  MR. CHERTKOF:     Yes.

9                  THE COURT:    The written contract?

10                 MR. CHERTKOF:     Yes.

11                 THE COURT:    All right.

12                 MR. CHERTKOF:     He had a written contract.         It was

13      renewable for up to five years; but the initial term was one

14      year, and this was before the initial one-year term was up.

15                 THE COURT:    All right.

16                 MR. CHERTKOF:     He talked to the person who was the

17      outgoing CEO, and the person texted him:         It's not

18      negotiable, and it's not my decision; it's from Veritas.

19                 So Veritas exercised the power of an employer by

20      changing his pay.     They violated the contract that had been

21      approved by both parties, including the full board of UMC.

22      And for the next year and a half or so, Dr. Craig continued

23      to do the work that his original contract said; that is, he

24      continued to work at least 32 hours a week, often more,

25      which is what his contract called for, but he never got paid
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 11 of 112       11


1       the contract rates for that.

2                    He had multiple conversations detailed throughout

3       our complaint where the COO or the CFO, Ms. Washington in

4       particular, acknowledged that he was owed back pay; and he

5       kept working with the hope that the backpay would come.

6       There were discussions about different arrangements, about

7       different numbers of hours, and different levels of pay.

8       Most of those had the same hourly rate, different hours per

9       week, but none of them were ultimately approved by UMC's

10      board, none.

11                   Significantly, for our cases, in the early part of

12      2017, a lawyer for UMC, Steven Pozefsky, met with Julian

13      Craig to resolve the pay issues which had been hanging out

14      there for a very long time; there had been multiple

15      overtures.    And he ultimately said:      You are right, we owe

16      you the money.    Here is how we're going to do it:        We are

17      going to do these two contract extensions of the only

18      contract that was ever approved by the board, the original

19      contract.

20                   So one was, essentially, a retroactive extension;

21      it was acknowledging a one-year extension for the year that

22      had already passed.     The next was a prospective extension

23      for the year that was coming.       The second one would have

24      ended, I believe, in the end of May, 2018.

25                   There was discussion.    Dr. Craig agreed to that.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 12 of 112       12


1                  Dr. Craig, I believe, signed both of those

2       letters -- those extension agreements, and returned them.

3       But at the meeting that he was told the board was going to

4       vote on approving those extensions which he had thought was

5       a formality -- that was the same meeting that his internal

6       complaint regarding patient admissions and improper billings

7       to Medicaid and Medicare got discussed at the board.

8                  What was reported to him out of the board was that

9       CEO Hernandez argued not only should they not adopt --

10      finally approve these extensions, the retroactive and

11      prospective, but they should go ahead and fire Dr. Craig

12      immediately.

13                 THE COURT:    All right.

14                 MR. CHERTKOF:     That was the reaction to his

15      internal complaint saying that patients are being admitted

16      that don't meet criteria for reimbursement for Medicare and

17      Medicaid, which is a large chunk of the population at UMC.

18                 THE COURT:    And that was the -- was that the HR

19      complaint that he had made in --

20                 MR. CHERTKOF:     Yes.   So what happened was, as

21      detailed in the complaint, in mid-February Dr. Craig gets a

22      copy of the KEPRO audit report.

23                 KEPRO did an audit on behalf of only Medicare.       So

24      they only looked at Medicare patients.        They did a sampling

25      of, I believe, ten patient charts and found that none of
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 13 of 112       13


1       them met criteria for hospital admission and, therefore, for

2       recovery of Medicare money for those patients.

3                   When Dr. Craig saw that -- and he also had heard

4       from doctors that they were being pressured to increase

5       admissions -- to increase the revenues for UMC by Veritas.

6       The pressure was from Veritas and CEO Hernandez.

7                   He filed a written complaint that was short; it

8       had four bullet points.      But two of those bullet points were

9       that:   You are jeopardizing the license of me and you are

10      jeopardizing the licenses of doctors by asking us to do,

11      essentially, fraudulent things.       And that prompted a

12      meeting, about two or three days later with a bunch of

13      people, including the head of HR; the lawyer, Mr. Pozefsky;

14      the CEO; and the complaint officer for UMC.         And --

15      actually, I am not sure the CEO was there.         I may have

16      misspoken there.     There were five people there, as alleged

17      in the complaint.

18                  And they promised they would have outside counsel

19      investigate this.     What Dr. Craig said at that meeting was:

20      This isn't a documentation issue.        There are patients being

21      admitted who should not be admitted, and you can't fix that.

22                  You can't make documentation if they don't meet

23      criteria.    I'm worried that doctors are being pressured to

24      admit people improperly and that we're being reimbursed

25      improperly.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 14 of 112       14


1                    As it eventually came out, the auditor for UMC

2       decided to set aside $5 million to reimburse Medicare and

3       Medicaid for improper collections; so that's sort of the

4       framework of what happened here.

5                    So the two time periods are the time period when

6       Dr. Craig had worked out this long-standing pay issue; he

7       had signed these two one-year extensions of the only

8       operative contract.       And then the board, instead of

9       approving them at their April meeting, reneged, and there

10      was talk about firing him in retaliation for this internal

11      complaint.    There continues to be issues where they

12      marginalize him.

13                   One of the things Hernandez does, instead of

14      firing him, is tried to demote him.        He tried to demote him.

15      So the CMO is reporting to a nurse who had no qualifications

16      as supervisor or knew what he was doing.         Ultimately, that

17      was not fully implemented, but that was one of the things

18      Hernandez issued, was a demotion.        So I think that sets up

19      where we are.

20                   And then on the issue of sovereign immunity -- all

21      of the cases come back to your starting point --

22                   THE COURT:    I will let you respond.     Let me let

23      them --

24                   MR. CHERTKOF:    Okay.   Do you have any questions,

25      then?
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 15 of 112     15


1                   THE COURT:   Let me make sure that I have -- yes.

2                   Let me understand exactly what you are alleging is

3       the protected activity in your complaint.

4                   MR. CHERTKOF:    Well, the different statutes cover

5       different things.

6                   THE COURT:   All right.

7                   MR. CHERTKOF:    So for the False Claims Act -- for

8       D.C. and federal False Claims Act -- they are essentially

9       similar for our purposes; and that has to be a false claim

10      for payment to the Government.       But to be protected from

11      retaliation you don't have to prove there actually was, you

12      just have to have a reasonable suspicion.         You have to

13      complain about it, or you have to make an effort to stop

14      false claims to the Government.

15                  THE COURT:   Right.    So what do you say, in terms

16      of your allegations of fact, counts as the complaint or

17      whatever?

18                  MR. CHERTKOF:    Okay.   Multiple instances.

19                  So starting with the internal complaint in

20      February of 2017 and the meeting a few days later where

21      Dr. Craig put a lot of meat on those bare bones and saying,

22      basically, you are -- Veritas is encouraging doctors to

23      admit patients who don't meet criteria and then billing

24      Medicare and Medicaid for those patients.

25                  Those billings are what he called the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 16 of 112         16


1       "unjustifiable charges"; that's a false claim if true.          When

2       he said that, that's protected activity.

3                   THE COURT:    Right.

4                   MR. CHERTKOF:    And his effort to meet with doctors

5       and to try to stop is also protected activity because the

6       False Claims Acts were amended -- the federal one in 2009,

7       the D.C. one a little after -- to expand coverage to any

8       effort to stop it.     So the argument that you have to be the

9       first reporter is out the window.

10                  Any effort by somebody to stop false claims to

11      Medicare and Medicaid is protected by the federal --

12                  THE COURT:    And his effort to stop it was these

13      meetings.    What else?

14                  MR. CHERTKOF:    Asking for the investigation,

15      talking to doctors.      He overruled, as alleged in the

16      complaint, that he was telling the hospitalists not to admit

17      patients in certain cases.      He would overrule their

18      admission decisions because they didn't meet criteria.

19                  And then he continues to try and push this.         The

20      so-called investigation, as far as he knows, never happened.

21      Nobody ever followed up with him or anybody that he talked

22      to.   And then it continues into the summer when he ends up

23      writing the letter -- into November -- when he writes a

24      letter and testifies to the D.C. Council about these

25      problems, where they are increasing admissions for patients
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 17 of 112         17


1       who don't meet criteria; they have to return all this money

2       to Medicare and Medicaid.      And they're also doing other

3       things that neglect patients and harm patient care.             So that

4       goes to the D.C. Whistleblower Protection Act which includes

5       a much broader array of activity.        Any allegation of

6       mismanagement, abuse, waste, harm to the public is covered

7       by that.   So pretty much all of his testimony is covered by

8       that.

9                  But, under the False Claims Act, his effort to

10      stop improper charges and improper collections from Medicare

11      and Medicaid are protected activity.

12                 THE COURT:    All right.    One final question before

13      I turn to the defense.

14                 With respect to your wrongful discharge claim,

15      what is the public policy that you say that plaintiff's

16      discharge violates?

17                 MR. CHERTKOF:     Well, we have looked at three

18      different ones.     So the first -- the one we submitted most

19      recently to the Court last week is the same policy that was

20      at issue in Carl, which we had not previously submitted.

21                 THE COURT:    I understand, but it's not at issue in

22      your complaint, right?      I mean, you can't amend your

23      complaint by supplemental filings.

24                 Do you reference whatever the Carl policy is in

25      the complaint?    And, if so, where?
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 18 of 112         18


1                  MR. CHERTKOF:     We do not reference the legal

2       statute.   I am not -- I don't believe you generally have to

3       plead statute, you plead facts.

4                  We have certainly pled facts that support a

5       finding that Veritas fired -- Veritas/UMC fired Dr. Craig

6       because of his council testimony.        We allege the timing, the

7       14 days.   We allege the D.C. Council members thought he was

8       fired in retaliation.      We allege that another UMC member

9       testified that she thought she was retaliated against at

10      Veritas.   So the facts --

11                 THE COURT:    Right.     So the question is, is

12      retal- -- for wrongful discharge in violation of public

13      policy, as I understand the law, we look carefully at what

14      the public policy is that the plaintiff is alleging was at

15      the root of their firing.

16                 So the Craig -- you are saying that there are

17      allegations in the complaint to suggest that he was fired

18      because of his testimony to the D.C. Council?

19                 MR. CHERTKOF:     Yes.   I think that's -- yes.

20                 Our complaint alleges that was really the last

21      straw; that's what got him fired.

22                 THE COURT:    All right.

23                 MR. CHERTKOF:     He was at odds with them from the

24      time in February when he made his internal complaint.           But

25      when he testified at the D.C. Council, that's when they
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 19 of 112         19


1       really got going and decided to end his employment.             And

2       that is consistent with Carl, which had the -- I call your

3       attention to paragraph 135 and 136 of the complaint.

4                  We also allege, though, in the complaint two

5       regulations about patient care and patient recordkeeping

6       because these were also things that Dr. Craig raised

7       internally.

8                  THE COURT:    Understood.     But the whistleblower

9       nature of his having raised it ordinarily cannot be a basis

10      for a wrongful discharge claim.

11                 In other words, you are not suggesting, I think,

12      that Dr. Craig himself was completing the paperwork or doing

13      something that he believed to be consistent with public

14      policy insofar as recordkeeping is concerned, and that he

15      was fired because he was acting consistent with public

16      policy in his recordkeeping?

17                 MR. CHERTKOF:     We're not --

18                 THE COURT:    In other words, there is a distinction

19      in the law with respect to wrongful discharge between a

20      person claiming:     I complained about something that I

21      believed to be illegal or improper, or whatever, and I was

22      fired; that's a whistleblower claim.

23                 It is not a wrongful discharge claim, as I

24      understand the law in the District of Columbia, which would

25      be:   I am the record keeper for this hospital, and the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 20 of 112         20


1       hospital wanted me to improperly record things.          And I said

2       no, I am going to do what I believe is consistent with the

3       law, and I was fired; that's a wrongful discharge claim.

4                  MR. CHERTKOF:     There is -- the second part is

5       there.   That is -- when he is going to the hospitalists and

6       the emergency room physicians and telling them to stop

7       admitting patients that don't meet criteria, he is basically

8       countermanding the direction that he understood Veritas had

9       given them; and that was part of what put him at odds with

10      them.

11                 Veritas had gone down -- he understood -- from

12      doctors telling him so, as alleged in the complaint -- that

13      Veritas had pressured them to increase admissions.

14                 THE COURT:    All right.

15                 MR. CHERTKOF:     And so they -- and he went back and

16      he said, no, do not do that.       You can only admit patients if

17      they meet medical criteria and you can document it.

18                 So he was personally involved in that, in some

19      instances, and he was also advocating for that at his level

20      in meetings that are described in the complaint.

21                 THE COURT:    All right.    Thank you.

22                 Mr. Hirsch.

23                 MR. HIRSCH:     Your Honor, when I mentioned the

24      division of labor, I neglected -- my apologies -- to say

25      that I am also the designated spokesman for this table on
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 21 of 112        21


1       the wrongful termination, the violation of public policy,

2       the wage statute, and the D.C. Whistleblower Protection Act.

3                  THE COURT:    All right.    Well, we'll get to that.

4                  Let me begin at the beginning, which is your claim

5       regarding sovereign immunity and otherwise lack of

6       jurisdiction.

7                  MR. HIRSCH:     Your Honor, may it please the Court,

8       there is no dispute between the parties.         I think everyone

9       agrees that the District of Columbia is -- whether you call

10      it a "state" entity, whether you call it a municipal body,

11      or some hybrid or combination of all, that the District is

12      entitled as its own sovereign immunity.

13                 It is a sovereign immunity which the D.C. Court of

14      Appeals, in a very scholarly, very exhaustive opinion,

15      written by Judge Julia Mack in D.C. versus Owens-Corning

16      says -- it goes -- it's by derivation.        It's historically

17      derived well before the Home Rule Act from the fact that the

18      District, at one time, was a federal enclave, so that -- its

19      immunity has passed on through time to this day.          There is

20      serious case law.

21                 As Your Honor knows, there is a plethora of cases,

22      WMATA cases, before this court.       WMATA often gets sued.    It

23      gets sued in this particular court, typically gets sued in

24      diversity cases or accidents, things that are not accidents,

25      firings, terminations or whatnot, but that arises here.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 22 of 112           22


1                  The WMATA Compact, Your Honor, says WMATA is an

2       instrumentality of all three jurisdictions, okay, and an

3       agency of each; in other words, a regional instrumentality

4       and an agency of each.

5                  THE COURT:    Right.    But the question is:       Are you

6       WMATA for purposes of the instant lawsuit?

7                  MR. HIRSCH:     I submit -- I submit that we are a

8       WMATA for a number of reasons.

9                  Owens-Corning, which is a decision that is relied

10      on very heavily by Judge Walton in the Fort Totten case.

11      This is actually, also, a very exhaustive opinion in the

12      Fort Totten metro tragedy, where he tried -- is trying to

13      determine, and decides, whether WMATA partakes of the

14      District's immunity; same issue that we have.          Does

15      Not-For-Profit partake of the District's immunity?

16                 The answer is yes.

17                 Why is the answer yes, Your Honor?

18                 Because our organic statute says that we are part

19      of the District government.       In other words, we are sui

20      juris, separate legal instrumentality within the District

21      government.    And that's -- that needs to be italicized,

22      "within the District government."

23                 There are other governmental indicia which we lay

24      out, both the jury and de facto.       We are -- our financial

25      operations are handled very exclusively by the chief
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 23 of 112         23


1       financial officer of the District of Columbia; that is also

2       in our organic statute.

3                  And if we were to -- just to draw a comparison

4       with WMATA, we actually have a stronger case than Judge

5       Walton had, than WMATA, to qualify for sovereign immunity of

6       the District by derivation because WMATA is not subject

7       to -- its financial operations are not controlled by the

8       OCFO.   There is not -- WMATA operates in the District.         Its

9       headquarters, I think, are not far from this courthouse.         It

10      is not subject to --

11                 THE COURT:    I understand.

12                 But here is my concern, that you seem to be

13      reasoning from various things that you say are analogous

14      with regard to what Judge Walton was looking at, et cetera.

15                 But I would like to drill down on your actual

16      enabling statute, because what I don't understand -- because

17      I haven't looked at WMATA's statute.        But do they have

18      language that says that they are an instrumentality of the

19      District government which shall have a separate legal

20      existence within the District government?

21                 MR. HIRSCH:     No.   The WMATA Compact, which is also

22      part of the D.C. Code and part of the Virginia and Maryland

23      codes, doesn't say it exactly like that.

24                 What it says is that WMATA is a regional

25      instrumentality, an agency of each of the constituent
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 24 of 112      24


1       governments.

2                  THE COURT:    All right.    Does your statute say

3       anything about Not-For-Profit Hospital being an agency of

4       the District of Columbia?

5                  MR. HIRSCH:     It says that it's a separate legal

6       instrumentality.     The word that is being used is

7       "instrumentality" within the District government, Your

8       Honor.

9                  THE COURT:    No, I understand.

10                 But then the statute seems to take careful pains

11      to separate the hospital from the District in many, many,

12      many different ways.

13                 So, for example, it specifically states that the

14      officers and employees of the corporation shall not be

15      considered District government employees.

16                 The District of Columbia shall not be liable for

17      any acts or occurrences of the corporation, regardless of

18      whether or not the corporation purchases insurance.

19                 I'm reading from 44-951.14.

20                 It goes on to suggest that the drafters of this

21      statute even contemplated that the corporation could be sued

22      under certain circumstances without any suggestion that they

23      would have any sort of sovereign immunity defense.

24                 I'm reading 44-951.14(d).       An action or other --

25      an action other than an action for medical negligence or
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 25 of 112     25


1       malpractice may not be maintained against the corporation

2       for unliquidated damages to persons or property unless --

3       blah-blah-blah.     The suggestion being:     There are certain

4       circumstances in which an action for medical negligence or

5       malpractice can be maintained against the corporation.

6                    So I guess my question is -- before we even think

7       about waiver is the suggestion -- the threshold suggestion

8       that the drafters of the Code intended for this entity, this

9       instrumentality, to be conferred with the sovereign immunity

10      of the District.

11                   MR. HIRSCH:   Your Honor, I understand the

12      threshold question.     Before we get into what is a waiver and

13      the sue-and-be-sued clause or waiver -- I understand the

14      threshold.

15                   I think, with all due respect, there are many more

16      indicia that this was an entity that was supposed to partake

17      of sovereign immunity for the following reasons:          Very

18      extensive government control.       There are many, many

19      counter-indicia, with all due respect, to the ones that you

20      suggest.   I would like to go over that.

21                   We are not only subject to OCFO fiscal management

22      and control, the mayor appoints 6 out of 11 voting members.

23      The mayor, and only the mayor, retains the power to remove

24      for cause.    The entity also, by its organic statute, is

25      exempt from any D.C. taxation.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 26 of 112       26


1                  There are more, Your Honor, indicia that cut

2       against the notion that it is so separate from the District

3       of Columbia that it ought not to have pretentions of

4       partaking of the District's immunity.

5                  THE COURT:    But there is nothing in the statute

6       that says either way, right?       I mean, there is nothing in

7       the statute that says this separate instrumentality -- which

8       we have carefully inserted the words, shall have a separate

9       legal existence within the District of Columbia -- there is

10      nothing in the statute that says:        Should be, nevertheless,

11      granted sovereign immunity or enjoys the District's

12      sovereign immunity, or anything like that.

13                 MR. HIRSCH:     There is no expressed indication of

14      that.   However, if we apply the test that the D.C. Court of

15      Appeals uses, the Owens-Corning test, what the Owens-Corning

16      test says is you look at whether the entity in question is

17      tasked or delegated to perform public functions.

18                 THE COURT:    But is that in the absence of

19      statutory indicia, that the actual intent of the drafters

20      was to have this operate as a separate entity?

21                 MR. HIRSCH:     Yes, Your Honor.     Yes, because --

22      that is correct.

23                 The Owens-Corning test is very, very specific.         It

24      is not dependent on expressed waiver of sovereign immunity

25      or an expressed grant of sovereign immunity.         It's not
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 27 of 112       27


1       dependent on that.

2                  In many cases where the courts -- both in this

3       courthouse and the D.C. Circuit, as well as the DCCA have

4       had to consider and struggle with these questions are

5       instances where it is not so specifically worded in the

6       legislature that this entity is created with a grant of

7       sovereign immunity; and that is also the structure of the

8       D.C. Code, Your Honor.

9                  The structure of the D.C. Code is that -- let's

10      look at the District's organic statute 1-102 says that the

11      District is formed as a corporate entity for municipal

12      purposes, it has the power to be sued and be sued; and it

13      has all other necessary powers to carry out its functions.

14                 It doesn't say anything about sovereign immunity.

15                 But yet, in another section of the code, also in

16      Title I, 1109(d) that counsel says, notwithstanding anything

17      in this section -- including what they have said in 102,

18      there shall be -- nothing in the statute should be construed

19      to be a waiver of sovereign immunity.        And that's my point,

20      Your Honor.

21                 The sovereign immunity -- the derivative sovereign

22      immunity that comes from the Congress through the Home Rule

23      Act of the D.C. government, and from D.C. to its delegatee

24      instrumentalities or agencies like WMATA, like our

25      situation -- we're not-for-profit -- can exist.          It's there,
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 28 of 112     28


1       Your Honor, unless there are indications of waiver.

2                   In other words, counsel does not have to

3       affirmatively state that we confer hereby sovereign

4       immunity.    It's a derivative form of sovereign immunity.

5                   THE COURT:    I understand, but it has --

6                   MR. HIRSCH:    It's not a sovereign immunity by

7       grant, if you will.

8                   THE COURT:    I appreciate that.

9                   MR. HIRSCH:    Thank you.

10                  THE COURT:    And the question is the language of

11      the statute and whether they intended the derivative form of

12      sovereign immunity to carry to this entity; and I will have

13      to look at it.

14                  MR. HIRSCH:    Of course.

15                  THE COURT:    I understand your analogy to WMATA.

16      And I will take a look at WMATA's originating statute as

17      well.

18                  MR. HIRSCH:    There are indications outside of the

19      statute also.    Because this is 12(b)(1) motion, I'm allowed

20      to bring materials from outside the four corners of the

21      complaint to try to persuade you.

22                  For instance, Exhibit B to our motion is the

23      Comprehensive Annual Financial Report that the District

24      files with Congress, the CAFR report, okay.         It has -- I

25      think, on page 61, I directed you; and we quoted from some
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 29 of 112       29


1       very important provisions.

2                   The District has assumed, basically, financial

3       responsibility for this entity, which is a struggling, often

4       troubled, financial entity.       It basically says that this

5       assumption is also justified by the fact that D.C. has

6       budgetary control over this particular instrumentality; that

7       is in the CAFR report.

8                   On another page of the CAFR report, Your Honor,

9       there is an organizational chart on the entire District of

10      Columbia government, and we are on the organizational chart.

11      So, basically, we are not just within the D.C. government,

12      the jury, but we also are their de facto.

13                  Now, one other outside of the statute indicia,

14      which I think is very, very compelling about why we're

15      entitled to sovereign immunity, when former Mayor Fenty

16      transferred -- on July, I think 10 or 12, 2010 -- the assets

17      that the District had acquired by foreclosing on the former

18      private sector owner, he issued a duly promulgated executive

19      order.

20                  Now, the executive order doesn't say:        I hereby

21      transfer by deed or by bill of sale assets; it doesn't say

22      that.    Could have done it that way.

23                  It says:   I hereby transfer the assets to the

24      jurisdiction and control of the Not-For-Profit Hospital

25      Corporation.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 30 of 112       30


1                  "Jurisdiction and control," and this has not been

2       rebutted or challenged at all, is a term of art.          It is a

3       term of art that's been interpreted by the old predecessor

4       to the current DCCA, prior to the Court Reorganization Act

5       by the D.C. Circuit, and by a number of your colleagues on

6       this bench in a number of Guantanamo cases.         And its fixed

7       meaning is that it is a grant or a conferral of sovereign

8       governmental authority.

9                  So when Mayor Fenty acted to transfer jurisdiction

10      and control, that, Your Honor, is an ipso facto indication

11      that a public function is being delegated; that sovereign

12      authority is being delegated, and sovereign power --

13                 THE COURT:    All right.    So I have two questions in

14      response to that.

15                 One is, even assuming that this instrumentality of

16      the District gets derivative sovereign immunity from the

17      District itself as being within the District of Columbia --

18      two questions.    One is:    What do I do with my colleague

19      Judge Moss' opinion in Ogugua --

20                 However you pronounce that.

21                 MR. HIRSCH:      Ogugua.

22                 THE COURT:    -- not Moss, Mehta --

23                 MR. HIRSCH:      Mehta, yes.

24                 THE COURT:    -- Judge Mehta, pertaining to waiver?

25                 And do you not concede that the District itself
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 31 of 112    31


1       only has limited sovereign immunity in the context of torts?

2                  In other words, there are certain conditions that

3       apply when a tort claim is being brought; it's not a

4       blanket:   You can't raise any tort against the District.

5                  MR. HIRSCH:     May I answer the second question

6       first?

7                  THE COURT:    You may.

8                  MR. HIRSCH:     Here is our position with regard to

9       the extent or the scope of sovereign immunity if you find

10      that it exists.

11                 THE COURT:    Yes.

12                 MR. HIRSCH:     In tort, it exists only with regard

13      to discretionary function.

14                 With regard to ministerial functions, there is no

15      sovereign immunity that the District has; and, certainly, we

16      can't partake of something that the District doesn't have.

17                 With regard to contract, it is our position that

18      under D.C. Code, Section 2-359.04, there is a waiver of

19      sovereign immunity in contract as to the District and as to

20      agencies, and all other units of the D.C. government -- and

21      "units" is the statutory word that they use there -- for

22      procurement contracts that are in writing.

23                 So if someone sues on a procurement contract that

24      is in writing and that is executed by the District

25      government or one of its agencies, or one of its other
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 32 of 112    32


1       units, the sovereign immunity in contract, under the

2       delegated sovereign immunity theory, is waived.

3                  THE COURT:    All right.

4                  MR. HIRSCH:     But only to that extent.

5                  THE COURT:    Yes.

6                  MR. HIRSCH:     That's my position.

7                  THE COURT:    But "tort" with respect to

8       discretionary functions --

9                  MR. HIRSCH:     Tort.

10                 THE COURT:    -- you say is waived with respect to

11      discretionary functions?

12                 MR. HIRSCH:     It has been the law since 1969, an

13      en banc decision, Spencer versus D.C. General Hospital, that

14      the District's tort immunity only applies to discretionary

15      functions and not to ministerial functions.

16                 THE COURT:    That's not broad enough, though, to

17      account for -- or narrow enough to account for the

18      subsection (d) problem, right?

19                 Didn't I -- I mean, I just read to you a statutory

20      provision in the enabling statute of your corporation which

21      presupposes the availability of actions for medical

22      negligence and malpractice; it's in the statute.

23                 It says you can only bring them unless there is

24      notice given in a certain amount of time, but it suggests

25      that you can bring them.      So how is that squared with your
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 33 of 112       33


1       position that there is no tort action to be brought against

2       this corporation on the basis of sovereign immunity?

3                  MR. HIRSCH:     Well, the way it is square is this:

4       The courts have -- the D.C. Court of Appeals have

5       interpreted that position -- that statute -- that part of

6       the organic statute, the six-month statute.         I think Judge

7       Mehta also has said that it is not jurisdictional; it is

8       just a notification statute, that's all.

9                  In other words, it gives us -- and the District

10      has an analogous statute, I think it's called 12-309, where

11      these municipal -- these governmental bodies are entitled to

12      have some idea of what unliquidated damages claims are so

13      they can budget for them or reserve for them; but that is

14      not a jurisdictional statute.

15                 So our position, Your Honor, is that if the

16      hospital were to be faced with a malpractice claim -- most

17      malpractice claims, it's my understanding -- I am not a

18      malpractice defense lawyer, I have never done a case like

19      that, plaintiff or defendant -- involve ministerial acts or

20      omissions, so there would be no immunity there.

21                 THE COURT:    So how are you defining "ministerial"

22      as opposed to "discretionary" --

23                 MR. HIRSCH:     In other words, nonpolicy,

24      nonchoice -- where there are choices that the Government

25      type of actor has to make.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 34 of 112         34


1                  For instance, if a hospital were to be sued for

2       misallocating its resources -- Mr. Chertkof's complaint has

3       some allegations that I don't want to belabor about; that

4       there is a culture of mis- -- of favoring profits and

5       misallocating resources, reducing resources, and so forth.

6       If that was the gravamen, let's say, of a tort plaintiff's

7       claim against the District that, I suppose, could fall

8       under -- because it's a choice between policies and

9       requires --

10                 THE COURT:    It would fall under what?       I'm sorry.

11      Discretionary?

12                 MR. HIRSCH:     That would be discretionary.

13                 THE COURT:    Okay.

14                 MR. HIRSCH:     But your typical garden-variety

15      malpractice is not because it's done at the field level; the

16      "field level" being the operating room or the emergency room

17      or the behavior unit.

18                 THE COURT:    So that qualifies as "ministerial" in

19      your view, a decision made by a doctor under the direction

20      of the hospital?

21                 Let's say the doctor is directed by the hospital

22      to save money and, therefore, not use a certain kind of

23      nylon in the operating room, or whatever it is.          So we're at

24      ministerial then?

25                 MR. HIRSCH:     No, no.   That would not be
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 35 of 112       35


1       ministerial.    That -- if it's directed based upon a policy

2       choice, then that would not be ministerial.

3                  But what I am saying is if it's your typical

4       malpractice where a doctor in the course or in the heat of

5       an operation decides to suture three particular lesions as

6       opposed to suturing four, you know, that, I think, lies in

7       the ministerial field.

8                  THE COURT:    All right.    So your point is that this

9       really doesn't go to jurisdiction.

10                 MR. HIRSCH:     It really doesn't.

11                 THE COURT:    All right.

12                 MR. HIRSCH:     Now, Your Honor, with regard to your

13      other question, if you could refresh my memory --

14                 THE COURT:    I'm sorry.    It was Judge Mehta's

15      holding that the sue-and-be-sued provision is a waiver.

16                 MR. HIRSCH:     Yes.   Judge Mehta, okay.

17                 First, that decision is a product of, I think --

18      unfortunate product -- I was not involved in it -- of

19      inadequate briefing.

20                 THE COURT:    So it's wrong?     Judge Mehta is wrong?

21                 MR. HIRSCH:     But he's wrong not just because --

22      because he was not adequately briefed, you know, and he

23      raised the issue essentially sua sponte.         In other words,

24      the issue of sue-and-be-sued based upon FDIC v Meyer case;

25      but he's also wrong because it contravenes Supreme Court
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 36 of 112        36


1       precedent as well as D.C. Circuit precedent, as well as DCCA

2       precedent on what the meaning of sue-and-be-sued is.

3                   THE COURT:   All right.    Understood.

4                   All right.   Let me have plaintiff's counsel

5       respond on sovereign immunity, please.

6                   And, by the way, at this rate we might not cover

7       everything, so I might have you focus on the things that I

8       care about most.     Thank you.

9                   MR. CHERTKOF:    Thank you, Your Honor.

10                  I didn't hear a single mention of the controlling

11      authority in this case, FDIC versus Meyer.         In fact, in

12      UMC's brief, it gets barely a passing mention in a footnote.

13      That is the controlling authority here.

14                  It's a Supreme Court case.      And it says:    When a

15      government creates a government corporation, which is all

16      that this is -- UMC is a government corporation -- it says

17      it can sue or be sued; that is a waiver of sovereign

18      immunity.    It's a broad waiver.     It must be liberally

19      construed -- these are in quotes -- and cannot be limited by

20      implication.

21                  Pretty much the entirety of UMC's argument is

22      trying to limit that by implication; and you can't do it.

23                  THE COURT:   So your position is that the Meyer

24      case -- I mean, isn't there also Supreme Court authority

25      that suggests sue-and-be-sued, by its terms, is not
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 37 of 112         37


1       sufficient to qualify as a waiver?        So what is it about the

2       Meyer case that takes it out of the realm of:          If a statute

3       has the words "sue and be sued" in it, such as the

4       District's own enabling statute, it means they don't have

5       sovereign immunity?

6                  MR. CHERTKOF:     There are cases, including the

7       1913 case cited by UMC, that when "sue and be sued" appears,

8       essentially, in a government then you look more critically

9       at it.

10                 THE COURT:    Then you look more -- I'm sorry?

11                 MR. CHERTKOF:     More critically.     That

12      sue-and-be-sued isn't necessarily a waiver of sovereign

13      immunity; you look at the history of that governmental

14      entity.

15                 And the cases in the briefs that find that

16      still -- that sovereign immunity exists after

17      sue-and-be-sued fall into two categories:         It's Puerto Rico,

18      it's the District itself, it's the Hawaiian islands -- all

19      of which were territories, conclaves, or full governments.

20                 What makes FDIC versus Meyer controlling is it

21      says when a government that admittedly has sovereign

22      immunity -- the federal government has sovereign immunity --

23      creates a corporation to exist out in the world -- to take

24      in money, to pay out money, to have contracts -- and it says

25      it can sue and be sued in its own name, that is
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 38 of 112      38


1       presumptively a broad waiver of immunity and it can't be

2       overcome by implication.      You have to have a clear showing

3       that the intent of the organic statute shows otherwise.

4                    THE COURT:   Is that the case that Judge Mehta

5       relied on?

6                    MR. CHERTKOF:   Yes.   He relied on multiple cases,

7       but FDIC -- I believe he did rely on FDIC versus Meyer.

8                    What I would like to do is walk through the

9       organic statute, if I may.

10                   May I pass it up?    I have a --

11                   THE COURT:   Sure.

12                   (Counsel complies.)

13                   MR. CHERTKOF:   So I would first like to go -- I

14      used the circled and handwritten numbers at the bottom.

15                   THE COURT:   Yes.

16                   MR. CHERTKOF:   This is a printout of the organic

17      statute.   All of the highlighting is added by us.

18                   On page 7, Section 8, that's 44-951.08,

19      paragraph (c):    Subject to federal and district law, the

20      corporation shall assume and be bound by all personnel

21      contracts and collective bargaining agreements subject to

22      the law.

23                   That's in contrast to the WMATA Compact which is

24      noted in the Burkhart case; says that WMATA employment is

25      not subject to the law of any of its signatory states or
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 39 of 112    39


1       D.C.   Not subject.

2                   So this is subject.     They shall assume and be

3       bound by.    So the compact saying:      We are bound by our

4       personnel contract -- that means they can be enforced;

5       otherwise, it is to be bound and be meaningless, and must be

6       enforceable in court.

7                   On the next page, on page 8, organic statute

8       Section 10, transfer of employees, paragraph (a).          The

9       employees of United Medical Center -- that's when they were

10      employed by the Specialty Hospitals Corporation's, private

11      sector -- shall be transferred to the corporation with the

12      same rights and obligations as they enjoyed as employees of

13      the United Medical Center -- the same rights and

14      obligations.

15                  So before the organic statute was implemented, the

16      employees of United Medical Center can bring a wage claim if

17      they weren't paid.     They can bring a claim under the D.C.

18      Wage Act.    They can bring a claim under the False Claims Act

19      if they thought there were false claims there or they were

20      being retaliated against.      Those were the rights they had

21      when they were employed by the Specialty Hospitals

22      Corporation.    They have the same rights now; that's the only

23      interpretation of that.

24                  Going to the next page, this is Section 14 that

25      the Court already focused on.       But I submit that if you look
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 40 of 112    40


1       at paragraphs (c), (d), and (e) together, they all deal with

2       the expectation that there will be lawsuits brought against

3       the corporation, and none of them suggests that the answer

4       to most of those lawsuits is to say:        We have sovereign

5       immunity, the lawsuit must be dismissed.

6                    In paragraph (c) it says:     The corporation may

7       retain outside counsel, other than the Attorney General, at

8       its own expense, its own money, to provide representation

9       for the corporation and its officers or employees in actual

10      or anticipated litigation or -- I'm skipping ahead -- in any

11      other legal proceeding, lawsuit, grievance, or arbitration

12      filed against the corporation, its officers, and its

13      employees.

14                   Does that sound like a legislature that's

15      conferring a broad range of sovereign immunity, or does it

16      sound like they have created a government corporation with

17      the normal meaning, under FDIC versus Meyer, that the

18      corporation can sue and be sued because they're out there in

19      commerce?

20                   Paragraph (c) we've already talked about.

21                   THE COURT:   What do you say in response to

22      Mr. Hirsch's pointing out that, in actuality, the financials

23      of the corporation are actually run by the District; that,

24      apparently, the District places the corporation in its org

25      chart in a way that suggests that it is -- notwithstanding
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 41 of 112           41


1       your characterization of it -- as a corporation created to

2       live distinct from the District, at least with respect to

3       liability -- it's still part of the District government?

4                  MR. CHERTKOF:     We don't dispute that it's a

5       government corporation and the government has a certain

6       amount of control over it.      That was the argument in

7       FDIC versus Meyer.

8                  The FDIC is a Government corporation, and the

9       Government had quite a bit of control over the FDIC.            As it

10      ultimately turned out, the Government decided to stand

11      behind FDIC and Fannie Mae and Freddie Mac in a financial

12      crisis.

13                 But this organic statute specifically says that

14      the Government of the District of Columbia does not stand

15      behind the debts of UMC, or FMP, whatever you want to call

16      it.   They do not guarantee the debts.       They may choose to

17      put money into it, and they have chosen to put money into it

18      at times, that's why they foreclosed in the first place.

19                 But, for example, if you look at page 10 of my

20      packet -- this is Section 16 of the organic statute.            Under

21      paragraph (a), the highlighted part:        Debt of the

22      corporation shall be payable solely from revenues of the

23      corporation.

24                 Paragraph (b):     Debt created shall not be

25      considered general obligation debt of the District for any
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 42 of 112          42


1       purpose, subsection 3 there.       It shall not involve the full

2       faith and credit of the District of Columbia.

3                    What does that mean?    That means there is a big

4       financial wall.     And it also means that the hospital

5       center -- if the corporation wants to go out and borrow

6       money, it's going to pay a higher interest because they are

7       not a Government -- they don't have the full faith of D.C.

8       behind it.    They are a risky -- they are a risky hospital

9       losing money.    But they have chosen to put that financial

10      wall up to say:     The District can hire counsel with its own

11      money, it can borrow money; but D.C. does not stand behind

12      it, we will not pay its debts.       They do not have the full

13      faith and credit of D.C. behind it.

14                   Yes, they have a certain amount of control.        They

15      do get to name most of the members of the board, they have

16      budgetary interactions; and they have decided to put money

17      in from time to time.      But they are never obligated to it.

18                   There is another provision earlier on, in this

19      section here, that the money from the hospital -- here, it's

20      on page 2 of my packet.      It says that all funds that the

21      hospital corporation gets shall not revert to the general

22      fund of the District of Columbia at the end of the fiscal

23      year or at any other time.

24                   THE COURT:   I mean, I see the statute.      I

25      understand --
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 43 of 112         43


1                  MR. CHERTKOF:     It's quite a wall.

2                  THE COURT:    I understand the argument that you are

3       making.   In some ways, it's kind of like -- and I never get

4       this word right -- the Rorschach test, right?          It depends on

5       the way that you look at it, and what is the base line set

6       of considerations.

7                  So is it your argument that, based on its

8       instrumentality status, this Not-For-Profit corporation that

9       was created by the District of Columbia would, as a

10      background rule, have received the sovereign immunity of the

11      District but for the sue-and-be-sued language which counts

12      as a waiver under your Fort Meyer case -- or Meyer case?             Or

13      are you suggesting, as I was probing with Mr. Hirsch, that,

14      when it was created, this never received the sovereign

15      immunity of the District because it wasn't created in that

16      way?

17                 MR. CHERTKOF:     I think I'm saying yes to two of

18      those propositions.     It never received sovereign immunity

19      and, if it did, the sue-or-be-sued was a waiver.

20                 THE COURT:    Either way.

21                 MR. CHERTKOF:     So either way.

22                 There is no sovereign immunity to be had.            We

23      don't need to parse where it begins and ends, with

24      discretionary -- any of that stuff.        There is no sovereign

25      immunity conferred on the hospital corporation.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 44 of 112        44


1                  THE COURT:    All right.     I understand.

2                  MR. CHERTKOF:     No other court has found it.       No

3       other court has dismissed on that ground.

4                  THE COURT:    All right.

5                  MR. CHERTKOF:     There are now, I think, six cases

6       against NFP.

7                  THE COURT:    Six cases against NFP --

8                  MR. CHERTKOF:     Yes.

9                  THE COURT:    -- all of which dealt with sovereign

10      immunity or only Judge Mehta's case?

11                 MR. CHERTKOF:     I think it's been raised in three

12      of them.   But it's implicit in all because if sovereign

13      immunity means there is no jurisdiction then the Court can't

14      issue any other ruling.

15                 THE COURT:    All right.

16                 MR. CHERTKOF:     So if I can foreshadow the next

17      argument -- because I think it goes to both issues of

18      sovereign immunity and diversity --

19                 THE COURT:    Okay.

20                 MR. CHERTKOF:     -- NFP has not challenged diversity

21      jurisdiction in other cases.        And in one case, the Adkins

22      Cindy [sic] case, NFP removed from Superior Court --

23                 THE COURT:    Yes.    Can I just cut you off on that

24      one because I'm actually less interested in it.

25                 Let me ask you this one question, and this will
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 45 of 112          45


1       highlight why I think I am.       Do we need diversity

2       jurisdiction in this case?

3                    In other words -- but I mean, if you have federal

4       question jurisdiction with respect to your FCA claim and if

5       that claim survives, can't the court exercise supplemental

6       jurisdiction over everything else without regard to the lack

7       of diversity?

8                    MR. CHERTKOF:   Absolutely, they can, Your Honor.

9                    THE COURT:   All right.

10                   MR. CHERTKOF:   The reason it's relevant is this:

11      A state cannot -- a state entity cannot be sued in

12      diversity.    D.C. as a government cannot be sued in

13      diversity.    It has to be a lesser entity.

14                   It has to be an instrumentality, a subdivision, a

15      municipal corporation to have diversity.         When NFP comes in

16      and removes on the basis of diversity, as they did in Adkins

17      Cindy, and not challenge it as they did in the Direct Supply

18      case and Sodexo case --

19                   THE COURT:   Well, I am not sure they can be held

20      to that representation in this context, but --

21                   MR. CHERTKOF:   I think judicial softball applies

22      against the government as well as the private sector.           They

23      say we are a person for purposes -- as a citizen of D.C. --

24                   THE COURT:   For the purpose of one case, they

25      can't refuse it elsewhere.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 46 of 112       46


1                    MR. CHERTKOF:   Can't have it both ways.

2                    THE COURT:    All right.

3                    Mr. Hirsch.

4                    MR. HIRSCH:   Your Honor, with the Court's

5       permission, may I rebut the point that was made about the

6       absolute wall separation in the FDIC v Meyer?

7                    THE COURT:    Sure.

8                    MR. HIRSCH:   The George Hyman case, which is a

9       WMATA case involving an accident -- tunnel accident I think

10      in Virginia, but it was brought in the U.S. District Court

11      for D.C., absolutely -- the Circuit absolutely refutes the

12      whole premise of what you just heard counsel say.

13                   It says:   We will not adopt FDIC v Meyer as a rule

14      of immunity because it is only a rule for federal

15      instrumentalities.      With regard to nonfederal

16      instrumentalities, we look to the law of the Commonwealth of

17      Virginia.    And under the Supreme Court of Virginia, quoting

18      the D.C. Circuit, holds very clearly and unambiguously that

19      sue-and-be-sued is just a power -- just a grant of powers or

20      capacity to use powers to sue and ability -- capacity to be

21      sui juris.

22                   So, therefore, we totally reject the base.

23                   Other courts have rejected it also.       A majority

24      of -- the vast majority -- in fact, an overwhelming

25      majority, Judge Jackson, state supreme courts reject the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 47 of 112      47


1       notion that sue and be -- the FDIC v Meyer rationale that

2       sue and be sued, when found in an organic statute or

3       elsewhere, means that there is no sovereign immunity.

4                  THE COURT:    All right.    I understand the dispute.

5       And I am going to have to drill down on the cases to sort of

6       sort this out.

7                  MR. HIRSCH:     Now, the wall, with all due respect,

8       it is a categorical gross exaggeration to say that there is

9       a wall when we've come forward with evidence de facto;

10      Exhibit D, the report to Congress.

11                 It's even more compelling than I said earlier.        It

12      says that the reason we are in the chain and the reason that

13      we -- that there is even a footnote about the Not-For-Profit

14      Hospital Corporation in the District's budgetary submission

15      is because the District of Columbia is the sole owner -- has

16      assumed the obligation to provide financial support to the

17      corporation to sustain the hospital's operations, creating a

18      financial benefit/burden relationship.        In addition, the

19      District is able to impose its will on the corporation.

20                 So in the face of this kind of de facto official

21      document -- this is a solemn document that goes up to

22      Congress --

23                 THE COURT:    Understood.     But it can't be more

24      solemn than the statute.      He's pointed out the statutory

25      provisions that indicate that the District doesn't
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 48 of 112      48


1       necessarily or have to assume the obligations of

2       the corporation, right?

3                  MR. HIRSCH:     The last point that I am going to

4       make on this particular issue --

5                  THE COURT:    Yes.

6                  MR. HIRSCH:     -- is that -- you asked two questions

7       of Mr. Chertkof.     Which is it?    Did the entity not have

8       sovereign immunity have an issue to begin?         Or was it waived

9       because of the sovereign immunity?

10                 He goes to great lengths to argue in his brief

11      that the sovereign immunity is waived because of the

12      sue-and-be-sued clause.      His positions are not reconcilable.

13      The sue-and-be-sued clause makes no sense as a waiver if

14      there was no sovereign immunity to begin with.

15                 THE COURT:    Understood.     Understood.    That's why I

16      asked him the question.

17                 MR. HIRSCH:     So his positions are contradictory.

18      They are not alternative positions.        They are internally

19      inconsistent.    One is counterintuitive with the other one.

20                 THE COURT:    I understand; that's why I asked him

21      the question.    Let me have you pivot, quickly, in a couple

22      of ways.   One is just this notion -- if I accept the

23      plaintiff's argument that the FCA claim is valid, then

24      wouldn't there be supplemental jurisdiction and I wouldn't

25      have to worry about diversity?
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 49 of 112        49


1                   It's only if they lose -- or you win on FCA, in

2       terms of its sufficiency at this point in the litigation,

3       that I would get to diversity jurisdiction as a potential

4       alternative hook for the remainder of the claims, right?

5                   MR. HIRSCH:    That's exactly right.     That's the way

6       I understand it.

7                   THE COURT:    And you say no diversity.      But isn't

8       that also contingent on the same argument, that we are the

9       District and the District can't be sued in diversity?

10                  MR. HIRSCH:    Yes.   The argument is that we are an

11      arm in the District.

12                  There is a D.C. Circuit test for determining arm

13      status under the 11th Amendment; that test applies even to

14      non -- has been adopted by courts, including Judge

15      Oberdorfer to non-11th Amendment entities, like the

16      District.    And under that test, whether you use Judge

17      Oberdorfer's test or whether you use Judge Kavanaugh's test,

18      in the Puerto Rico Ports Authority case, we would -- based

19      on the criteria of that test, we would prevail; we would be

20      deemed to be an arm of the District.

21                  THE COURT:    Is there a different test for this --

22      for diversity jurisdiction, in terms of determining whether

23      you are an arm of the District and there is the test that

24      you asked me to use in the sovereign immunity context?

25                  MR. HIRSCH:    Somewhat different.     There is a
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 50 of 112     50


1       difference.    I would like to address it.

2                  In the D.C. -- the most recent announcement from

3       the D.C. Circuit is Judge Kavanaugh's decision in the Puerto

4       Rico port terminal case.      What the Circuit says is -- its a

5       three-part test.

6                  Part one:    What is the intent of the sovereign?

7       Meaning the District, in this case, that created the entity.

8                  Number two, the function that the entity performs

9       and the control that is being exercised by the sovereign in

10      this case, the District.

11                 If those two are inconclusive, the Circuit says

12      then you go to the third one.       You don't go to the third one

13      if the two are conclusive.      And the third one is:      What

14      impact, if any, does the judgment in the case have upon the

15      District's fisc [sic]?

16                 Now, if we take that test, Your Honor, I think the

17      District, through its amicus brief, has spoken about how it

18      views the situation.

19                 The submission to Congress is also highly

20      compelling, in terms of us being part of the District and

21      being viewed as part of the District.        Judge Fenty's

22      conferral or delegation of jurisdiction --

23                 THE COURT:    I understand.     I understand how it

24      applies.   I just wanted to know if there was a different

25      test.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 51 of 112       51


1                  MR. HIRSCH:     So we meet all three.

2                  Even if we have to go to the third one that Judge

3       Kavanaugh says you don't have to go to if number one and

4       two -- the CAFR report to Congress says that we have -- that

5       the District has assumed liability.        So a judgment in this

6       case is going to have an impact because the District is

7       going to have to pick up the tab.        There is no other tab to

8       be picked up --

9                  THE COURT:    All right.    Assuming you lose on

10      sovereign immunity, going to the merits of your argument

11      with respect to the complaint itself, you are prepared to

12      address the FCA claim.

13                 Why do you maintain that the complaint is

14      insufficient with regard to its allegations pertaining to

15      the FCA?

16                 MR. HIRSCH:     May I have the Court's indulgence?

17                 THE COURT:    Yes.

18                 MR. HIRSCH:     Your Honor, the only characterization

19      I am going to offer -- and they are all legal

20      characterizations that are going to be offered -- argued by

21      Mr. Coll, that this is basically -- when you analyze it in

22      its totality, all of the pieces of what they like to call

23      the "mosaic," it really is a -- what they have alleged is an

24      employment dispute over wages, hours, FTEs, duration of

25      contracts -- it's an employment dispute dressed up in the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 52 of 112       52


1       federal garb so they can benefit from the enhanced remedial

2       provisions of the federal FCA.

3                   Your Honor, we start off with the proposition that

4       there are no insufficient protected disclosure or, slash,

5       protected activity in this case.       Let's walk through,

6       chronologically, what they have alleged -- what the first

7       amended complaint alleges.

8                   The first amended complaint begins with an

9       allegation that -- key allegations, that on February 23rd,

10      2017, Ms. Lilian Chukwuma -- who is the then and still is

11      chief financial officer of UMC -- called Dr. Craig in a

12      meeting with other UMC officials -- there were others, this

13      is not just the one -- and said that she had received a

14      letter from KEPRO.     KEPRO is a federally retained

15      intermediary that conducts periodic audits on reviews of

16      different admission criteria, and other things that drive

17      compensability or reimbursability, if you will, under

18      Medicare.

19                  The letter was sent to the hospital in 2016.

20      KEPRO described the findings and, actually, it cited the

21      hospital for 100 percent flunk rate.        And the allegation is

22      that the -- it is alleged that this is an indication that

23      the hospital should not have billed Medicare for their

24      admissions.    So all they're alleging -- even though they

25      have this -- they're alleging it's a mere -- they're
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 53 of 112       53


1       alleging merely an indication.

2                   THE COURT:    I don't understand your

3       representation.     I mean, you heard plaintiff's counsel

4       describe -- and you can show me where in the complaint he

5       has misstated here today what he was alleging.

6                   But the intention, according to plaintiff's

7       counsel, is to assert that Dr. Craig understood -- whether

8       it be from this audit report or from his own personal

9       knowledge, or whatever -- that there was improper, false

10      admissions of plaintiffs [sic] and billing of Medicare as a

11      result.   That is a classic FCA kind of allegation, a false

12      claim.    So what about that is insufficient from your

13      perspective?

14                  MR. HIRSCH:    Three things, Your Honor --

15                  THE COURT:    Okay.

16                  MR. HIRSCH:    -- are insufficient.

17                  One thing that is insufficient -- it's alleged

18      very cryptically.     Counsel has embellished significantly

19      beyond what the allegations are.

20                  Now, what he was told by Lilian Chukwuma is

21      something that the hospital already knew.

22                  THE COURT:    It doesn't matter.

23                  The question is:      Did he either report or attempt

24      to thwart some activity pertaining to the alleged

25      falsification of the records or the Medicare billing, or
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 54 of 112      54


1       whatever -- did he act in a way as to try to respond to

2       that?

3                  MR. HIRSCH:     Well, he did two things after the

4       23rd.   The next day he files the HR complaint, on the 24th

5       of February.

6                  THE COURT:    Okay.

7                  MR. HIRSCH:     The HR complaint, Your Honor, you

8       have as an exhibit.     It is as about as cryptic of a

9       complaint as -- I am not saying that you can't file an HR

10      complaint cryptically; but it talks about patient safety, it

11      talks about regulatory jeopardy without mentioning what it

12      is, it talks about fear of himself or other physicians

13      losing their licenses without saying what it is.          Your

14      Honor, that is a problem because it is very, very cryptic.

15                 THE COURT:    But isn't it a problem for the jury?

16                 In other words, you are asking me to rule that as

17      a matter of law the letter that he sent to HR and the

18      statements that he made to the council were legally

19      insufficient bases upon which to rest a retaliation claim.

20                 You can always argue to the jury that, you know,

21      he didn't say enough to make the hospital angry enough to

22      fire him, what he said was so confusing that they didn't

23      even know he was complaining.       That seems to me the kind of

24      thing that a jury would sort out.

25                 But it's not -- you know, from just first blush --
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 55 of 112         55


1       unless you were saying writing a letter to HR is not a

2       legally sufficient vehicle by which to raise some kind of a

3       retaliation claim, I don't know that you go to the content

4       of the letter and suggest that he didn't say enough.

5                  MR. HIRSCH:     The content of the letter is

6       important, Your Honor.      I am not going to say that it is

7       ipso facto improper to initiate an FCA type of process by

8       letter.

9                  What I am saying is that this particular letter,

10      Your Honor, does not say anything about overbilling; it

11      doesn't say anything about fraudulent billing; it doesn't

12      say about false submission.       It doesn't say anything.      It is

13      the most cryptic letter.      And it goes to my point that all

14      he is complaining about -- all he is complaining about is

15      himself, plus -- and how he's been treated, plus a very

16      generalized reference to regulatory jeopardy and potential

17      loss of license without saying anything.

18                 THE COURT:    Unjustifiable charges, that's not in

19      there?

20                 MR. HIRSCH:     It's not in there.

21                 Then he says -- this is very important.         Two days

22      later a meeting was convened.

23                 Now, Mr. Chertkof caught himself.        Mr. Hernandez

24      wasn't at the meeting, and it's very important for the Court

25      to understand why he wasn't there.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 56 of 112        56


1                  The chief -- one of my former colleagues,

2       Mr. Pozefsky, was there.      The hospital's compliance officer,

3       Dr. Erica Alexander, was there; the chief of HR or the HR

4       director, who is the addressee of the letter that he sent,

5       Mr. Eric Johnson was there; and Dr. Craig.         There, Your

6       Honor -- he's just -- there the allegation goes a little bit

7       further.   There Dr. Craig alleges that he thought that there

8       was improper billing and that patients were admitted because

9       of this culture of -- drive up of admissions and to admit

10      patients --

11                 THE COURT:    All right.    So are you suggesting that

12      this kind of statement in the context of the meeting that

13      you described is not a protected activity?

14                 MR. HIRSCH:     I am suggesting that it is not a

15      protected activity because what he's reporting is not a

16      result of an investigation that he conducted.

17                 Mr. Chertkof was very precise to tell you that the

18      retaliation section of the FCA, 3730.H, is a two-prong

19      thing.   One is an investigation that could lead to FCA

20      action; and the other one is the 2009 amendment which says

21      one or more acts to stop it.

22                 Now, we're still at February of 2017.         What I am

23      saying is this is not a product of an investigation.            He was

24      handed this information on a platter by Lilian Chukwuma two

25      days earlier.    She told him and others it was well-known
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 57 of 112      57


1       within the hospital that they had a problem with this two --

2                  THE COURT:    I am not sure that the hospital's

3       knowledge is relevant in this way.        You keep conflating, I

4       think, various legal standards.

5                  When we are talking about retaliation, a hospital

6       or an entity can know full well the problems that are being

7       reported by its employees and yet still retaliate against

8       them for raising those same concerns.        So there is nothing

9       in the law, as far as I know, that says if a complaint is

10      made about a problem that the institution is already aware

11      of, there is no retaliation claim.

12                 MR. HIRSCH:     Your Honor, there is something --

13      with all due respect to Mr. Chertkof, he has gone way in

14      excess of what the scope -- even if you give the largest

15      berth or benefit of the doubt to what he's alleged.

16                 He said as a fact, when he first got up here, that

17      the hospital was so angry in February of 2017 because of the

18      HR complaint against Mr. Hernandez that they already started

19      discussing firing and they formed the intent to want to fire

20      him and the retaliation starts then and there; absolutely

21      false.   There is --

22                 THE COURT:    Yes.   But you have to accept, at this

23      stage of the litigation, the allegations as true.          We are at

24      motion to dismiss stage.

25                 This is why I keep saying:       I see your defense,
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 58 of 112        58


1       what you are going to say to a jury or what you, perhaps,

2       are going to say to me after summary judgment.          Right.

3                  The evidence shows that the hospital couldn't

4       possibly be angry because they already knew about all of

5       this.   This is not a new thing that Mr. Craig was suddenly

6       bringing to their attention.

7                  But for the purpose of a motion to dismiss, we

8       have to accept the facts as the plaintiff alleges them.

9                  MR. HIRSCH:     Well, it is my position -- I am going

10      to move off of this argument, Your Honor, and on to my next

11      point -- that when they allege knowledge, okay, all they

12      meet -- they don't even meet the minimum threshold under

13      Tunley.   I am going to let Mr. Coll explain this to you in

14      greater detail.     All they say is that they knew.       Well, we

15      know that they didn't know.       Hernandez had no --

16                 THE COURT:    Didn't know what?      I'm sorry.

17                 MR. HIRSCH:     Mr. Hernandez had no clue that an HR

18      complaint was filed against him.

19                 THE COURT:    All right.

20                 MR. HIRSCH:     He was deliberately kept away from

21      it.

22                 THE COURT:    All right.

23                 MR. HIRSCH:     There was another thing that counsel

24      said, well, we have no reason to believe that an

25      investigation was conducted; absolutely totally false.           A
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 59 of 112         59


1       massive internal investigation was conducted as a result of

2       the HR complaint.

3                  So what I am saying is that the allegations of

4       knowledge, key allegations -- that you cannot have a

5       retaliation by Hernandez without crossing the bridge.           The

6       most boilerplate, unadorned allegation has absolutely no

7       factual enhancement.

8                  THE COURT:    All right.

9                  MR. HIRSCH:     That's that.

10                 Now, the complaint has also -- in paragraph 49,

11      Your Honor -- this goes to the protected activity.          It has a

12      very, very critical allegation that during this period,

13      meaning -- we're still in February of 2006 [sic] --

14      Dr. Craig learned that Ms. Chukwuma, the chief financial

15      officer, had conducted an audit of patient admission records

16      and had determined that UMC would likely have to return

17      $5 million to Medicare and Medicaid for improperly billed

18      patient stays.

19                 So before the end of February he knows that the

20      hospital has already taken remedial action.         So he is not --

21      what he does after that -- he is not the whistleblower.

22      It's not because of his agency that -- because of his agency

23      that anything is done by the hospital.        The hospital is

24      aware of the problem from KEPRO.

25                 As early as February 2017, according to allegation
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 60 of 112       60


1       No. 49, per his description, Ms. Chukwuma had determined

2       that there is a need to pay back.

3                  As of May 1st, when the Washington Post article is

4       published, Mr. DeWitt, the chief financial officer of the

5       District, is interviewed and says that they have already

6       reserved funds for this -- this is not because of

7       Dr. Craig's agency.

8                  THE COURT:    No.   I understand the point that you

9       are making.    But let me just clarify.      You are in

10      whistleblower territory, right, not the FCA anymore?

11                 MR. HIRSCH:     Well, but the way the FCA --

12                 THE COURT:    Because the FCA does not say anything

13      about you tampering in a retaliation claim for conduct that

14      alleged fraudulent billing, conduct, whatever, about which

15      the entity is already aware.

16                 MR. HIRSCH:     But, Your Honor, the statute has been

17      massively interpreted, as you know, by numerous courts of

18      appeals and numerous district courts.        There is basically a

19      couple strands of authority.       A, before the 2009 amendment,

20      you had to be someone who -- you had to be someone who

21      investigated.

22                 THE COURT:    No.   I am talking about protected --

23      so today -- because we're applying the statute today, it is

24      my understanding that an employee must demonstrate that he,

25      one, engaged in protected activity and, two, was
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 61 of 112     61


1       discriminated against or retaliated against because of that

2       activity.

3                    So what I am trying to figure out is what the

4       authority is for your suggestion that he cannot be

5       considered, as a matter of law, to have engaged in protected

6       activity if his complaints concern information that the

7       entity is already aware of.

8                    MR. HIRSCH:   Well, I think I stand on the argument

9       and the cases that we have cited in briefs, Your Honor --

10                   THE COURT:    All right.

11                   MR. HIRSCH:   -- in our briefs that -- in order to

12      engage in protected activity/protected disclosure, you have

13      to either be the one who is investigating it, you have to --

14      or after the 2009 amendments you have to be the one who

15      actually takes affirmative action to stop it.

16                   In other words, that you are somehow an agent to

17      bring about the change or remediation -- that is totally not

18      this case.

19                   THE COURT:    All right.

20                   MR. HIRSCH:   The impetus for the change came from

21      KEPRO.   It was followed up as early as February 2017 by the

22      chief financial officer who is talking about having to

23      reserve.    The chief -- the chief financial officer,

24      Mr. DeWitt, telling the Washington Post as early as May that

25      they were going to do that.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 62 of 112         62


1                  And lastly, Your Honor, comes the testimony -- the

2       letter and the testimony before the council.

3                  Now, here, Your Honor, there is also a huge

4       problem because, if you look at page 13 and 14 of the

5       transcript, Chairman Vincent Gray of the health oversight

6       committee asks Dr. Craig, after he gives his testimony, asks

7       him two very important questions.        You have made, sir --

8       Doctor, some very serious charges that you have lodged at

9       UMC.   Tell us what the detail is, or the specifics.

10                 With regard to the overbilling he gives two

11      answers.   He says, well, KEPRO.      I base my -- I base,

12      Chairman Gray, what I say based on KEPRO.         And, also, on the

13      fact that since -- the KEPRO report and this activity in

14      February things have improved, they have stopped.          In other

15      words, there has been a change in the admission criteria and

16      the problem is, essentially, resolved.

17                 With regard to the patient and quality issues --

18      when he's asked about the details, he says we keep reading

19      these articles.     You know, I direct -- basically he --

20                 THE COURT:    So is your point that he had no

21      independent or direct knowledge -- he was reciting things

22      that he had read in the Washington Post?

23                 MR. HIRSCH:     He was reciting things about what he

24      was told about the KEPRO report.       He was reciting what he

25      was told by Ms. Chukwuma, and then what he read in the
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 63 of 112      63


1       paper.

2                    So what I am saying is he is not engaging --

3                    THE COURT:    A whistleblower.   But what about the

4       FCA claim?

5                    MR. HIRSCH:   But, Your Honor, all he's doing there

6       is relaying information that is not derived by him, not as a

7       result of an investigation by him, not a result of any

8       action by him because all of the action to remediate and to

9       pay back the Government was taken by others.

10                   THE COURT:    So your reading of the FCA retaliation

11      statute is that you can only engage in a protected activity,

12      that is, complain or testify about conduct that you yourself

13      have investigated, discovered, et cetera; that it can't be

14      something that you learn about and then you complain about

15      or testify, if other people also know and are really the

16      agents of change?

17                   MR. HIRSCH:   That is correct, I would say.

18                   THE COURT:    All right.

19                   MR. HIRSCH:   All you are doing is relaying or

20      purveying publicly known information, and you are taking it

21      from A to B, and others do this -- especially in a case like

22      this where he admits in his sworn council testimony that

23      the --

24                   THE COURT:    No, I understand the facts.     I am

25      just --
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 64 of 112       64


1                   MR. HIRSCH:    -- I don't think he's engaging in

2       protected activity; that's my point.

3                   THE COURT:    All right.   Let me have plaintiff's

4       counsel respond.     And, in the interest of time, we're going

5       to go super quickly.

6                   I guess my question, in response to what defense

7       counsel has just offered, is whether you read the law in the

8       same way.    Is there some protected activity discount that

9       arises out of your relaying, testifying, writing about,

10      complaining of information that you yourself have not

11      discovered?

12                  MR. HIRSCH:    Absolutely not.

13                  The 2009 amendments were designed to broaden,

14      which is why they added the effort to stop, because the

15      effort to stop violations can be done by somebody who is not

16      the original discoverer.      Dr. Craig was in a perfect

17      position to stop it; he was the chief medical officer.          I

18      like to call it factually -- it's moot anyway because we

19      have alleged both.

20                  In paragraph 41 of the first amended complaint --

21      it's a long one, so I am going to start on the top of

22      page 14; it's about four lines down.        Beginning in the fall

23      of 2016 and continuing through early 2017, Dr. Craig became

24      concerned that the hospital was engaged in some practices

25      that compromised patient care and safety, and other
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 65 of 112      65


1       practices that he reasonably believed violated federal and

2       District of Columbia law.

3                  Dr. Craig was informed by a member of the

4       hospitalist group that Mr. Hernandez and Veritas were

5       pressuring UMC employees to increase hospital admission

6       numbers in order to improve the hospital's financial

7       outlook.   Dr. Craig saw a number of examples of patients

8       admitted to UMC for issues that did not meet admissions

9       criteria, or for whom there lacked appropriate documentation

10      to support an admission decision.

11                 On a number of occasions, Dr. Craig directed UMC

12      hospitalists not to admit patients who did not meet

13      admissions criteria.     Doctors told him that the emergency

14      room had been instructed by Mr. Hernandez and other Veritas

15      executives to admit those patients in order to keep

16      admissions numbers high.

17                 So even if individual action is required, it's

18      alleged.   It's not required.      It's not required at all, but

19      it's alleged anyway; and they have to accept it at this

20      stage.

21                 THE COURT:    Okay.

22                 MR. CHERTKOF:     Paragraph 45 and 46 go through --

23      I don't want to belabor the point.

24                 The meeting where Hernandez wanted to fire

25      Dr. Craig is alleged in paragraph 55 of the complaint, and
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 66 of 112        66


1       that's an April 29th meeting.       So Dr. Craig had signed these

2       contract extensions a week or two before the April 29th

3       meeting.    But it's the April 29th board meeting where the

4       board is discussing Dr. Craig's complaint.         And it's relayed

5       to Dr. Craig that Hernandez got angry at him at that

6       meeting, on April 29th, and proposed his firing.

7                   THE COURT:    All right.   Let me hear from

8       Mr. Hernandez's counsel regarding why you think that there

9       is insufficient -- an insufficient factual basis accepting

10      the facts as true, as we must do at this stage of the

11      litigation, to raise a claim -- an FCA claim against your

12      client.

13                  MR. KNIGHT:    Paul Knight for Luis Hernandez.

14                  Primarily, Your Honor, because there is no

15      specific allegations of -- it's all so conclusory and vague.

16      There is no reference to any doctor, no reference to any

17      patient.    There are no factual allegations that you can rely

18      on.

19                  THE COURT:    Why do you think I have to -- are you

20      suggesting that Rule 9(b) particularity applies to this kind

21      of claim?

22                  MR. KNIGHT:    No.   Even under an AA standard, it

23      still requires allegations of fact that show that there has

24      been -- these acts have occurred; that there has been

25      some -- patient has been admitted, or anything else.            So
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 67 of 112       67


1       it's just totally conclusory at this point, even in the

2       claim -- the amended complaint, that there is not one shred

3       of specificity as to anything that was done to admit even a

4       single patient improperly.

5                  THE COURT:    So you think the statement, as was

6       read from paragraph 41:      Dr. Craig saw a number of examples

7       of patients admitted to UMC for issues that did not meet

8       admissions criteria, or for whom there lacked appropriate

9       documentation to support an admission decision, is

10      insufficiently specific to give you an idea of what he was

11      concerned about?

12                 MR. KNIGHT:     Yes.   There is nothing alleged, other

13      than a very vague conclusion at that point.         There has got

14      to be some specific facts to show that a patient was brought

15      in and admitted --

16                 THE COURT:    Like the patient's name?       It's not

17      enough that he says:     I have seen a number of examples of

18      this happening?

19                 MR. KNIGHT:     Again, so vague, Your Honor, that --

20      what do we -- we can't even respond to that.         What are you

21      talking about specifically that was said to the doctors?

22                 THE COURT:    Apparently he then went to a meeting

23      and told everybody.     And then he --

24                 MR. KNIGHT:     I'm sorry?

25                 THE COURT:    Apparently he then went to a meeting
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 68 of 112         68


1       and he raised those same concerns.        So perhaps in the

2       context of the meeting there were some more particulars.

3                  I guess I don't understand your suggestion that

4       Mr. Hernandez or others in positions of authority were

5       confused somehow about Dr. Craig's representations.

6                  MR. KNIGHT:     What we're looking at is the

7       allegations in the complaint are insufficient to describe

8       any type of patient that was admitted improperly.          It is --

9                  THE COURT:    But why does that matter?

10                 We are in a retaliation world.        Even if no patient

11      was ever admitted improperly, that's not the plaintiff's

12      burden in a retaliation claim, right?

13                 His burden is just to demonstrate that he was

14      concerned about the possibility that patients were being

15      admitted improperly.     And even if he was wrong about that,

16      to the extent that he raised those claims with your client

17      and others, he says he was retaliated against.

18                 MR. KNIGHT:     I think you have to show that there

19      was a -- that he did -- he engaged in protected activity of

20      investigating.    There is a vague conclusion that he is

21      making in the complaint that this was done.

22                 THE COURT:    All right.     Thank you.

23                 Let me make sure -- I am worried about time, so

24      let me just make sure I have -- you can be seated.

25                 MR. KNIGHT:     Thank you.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 69 of 112   69


1                   THE COURT:   All right.    Does any other defense

2       counsel have something to say that hasn't already been

3       raised with respect to this retaliation whistleblower kind

4       of claim?

5                   (No audible response.)

6                   THE COURT:   All right.    Let me ask plaintiff's

7       counsel about wrongful discharge.

8                   I just want to be clear in the complaint because

9       my understanding, from your complaint, was that Dr. Craig

10      was alleging violation of the recordkeeping and that that

11      was a violation of a municipal policy.

12                  This new thing that came in the supplemental

13      briefing just a day ago, or today, was not in the complaint.

14      So help me to understand what you suggest is the violation

15      of public policy or what public policy is being violated by

16      his discharge, allegedly.

17                  MR. CHERTKOF:    So Dr. Craig raised a number of

18      issues.   So some are in one basket, like false claims; some

19      are in whistleblower; some are in wrongful discharge.

20                  For wrongful discharge, it has to show that he was

21      fired for opposing a violation of D.C. public policy or

22      punishment for that.

23                  So we have three things.      In the complaint we

24      mentioned two regulations about patient care and patient

25      recordkeeping which were at the heart of what he was
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 70 of 112     70


1       raising.

2                  He was raising that patients are being admitted

3       that don't meet criteria.      And the hospital's response was:

4       It's a recordkeeping issue.       His response was, no, they

5       don't meet criteria; that was the issue.         If you fire

6       somebody for trying to enforce those kind of regulations,

7       that's a wrongful discharge under Carl, or at least it could

8       be for the motion to dismiss stage.

9                  Similarly, while we didn't plead the actual

10      statute, there is a statute referenced in the Carl case that

11      you can't use your economic power as an employer to punish

12      people for testifying before the D.C. Council.

13                 THE COURT:    I understand.     But that has to be

14      pled.

15                 MR. CHERTKOF:     The statute to be pled?

16                 THE COURT:    I think so, yes; to the extent that

17      the allegation, the count, relates to discharge of an

18      employee for his refusal to violate the law in furtherance

19      of a public policy of the District as manifested in a

20      statute or regulation.      Right.   It can't just be a public

21      policy generally.     It has to be something that's manifested

22      in a statute or regulation.

23                 So doesn't the defense, with respect to this

24      claim, have a legitimate argument that you have got to tell

25      us which regulations or statutes you are referring to?
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 71 of 112     71


1                    MR. CHERTKOF:   In paragraph 136 of the complaint,

2       we allege -- which is the wrongful discharge -- we allege,

3       in the second-to-last full sentence:        Dr. Craig again

4       furthered these public policies when he submitted two

5       letters and testified before the city council about Veritas'

6       mismanagement and malfeasance at UMC.

7                    So if the only lacking is a citation to the

8       statute --

9                    THE COURT:   No, no, no.    No.   The suggestion being

10      made by that part of this complaint is that the public

11      policy is in the -- you know, hospital's malfeasance, the

12      things that they were doing wrong -- which you say is

13      violation of the recordkeeping and whatever, ensuring

14      patient care -- the two policies that you set forth in

15      section -- or in paragraph 135 have to do with proper

16      recordkeeping and patient care.

17                   Then, in 136, you indicate that he furthered those

18      public policies when he complained that the hospital was not

19      doing those things.

20                   MR. CHERTKOF:   Right.

21                   THE COURT:   What you don't say is that there is an

22      independent public policy that says that people who testify

23      before the council about anything, people who make

24      testimony -- which is what you now say in your supplemental

25      filing -- that based on that municipal regulation Dr. Craig
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 72 of 112         72


1       was fired in violation of that regulation.

2                  So his testimony, as it is I think fairly read in

3       the complaint, is to further the public policy of

4       recordkeeping and patient care because he talked about that

5       in the council.     And so to the extent that he was then

6       fired, you say, in the complaint, there is a violation of

7       the public recordkeeping and patient care regulations.          But

8       that's really not how discharge -- wrongful discharge works;

9       that's a whistleblower complaint.

10                 He complained about things that the District cares

11      about:   See, e.g., these regulations.

12                 To the extent there is another regulation that

13      says what the District cares about is people who complain

14      being fired, right, you have to cite that regulation in the

15      complaint as the basis for your wrongful discharge claim, I

16      think.   Why am I wrong about that?

17                 MR. CHERTKOF:     You may not be.

18                 But my understanding, as general, is you don't

19      have to plead statutes; you plead the facts.

20                 Rule 8(a) still says you plead facts showing you

21      are entitled to relief.      We pled the facts that his

22      testimony at the D.C. Council about all of the acts of

23      Veritas, both the unjustifiable charges to the government,

24      the recordkeeping, the patient care issues -- all of that

25      came to a head when he testified at the D.C. Council, and
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 73 of 112       73


1       less than two weeks later he's fired.        I think we presented

2       the facts.

3                    If what we need to do is amend the complaint to

4       add a citation of that statute, then I would ask to do that.

5       But I think Rule 8(a) is generally interpreted that you have

6       to plead the actual statute.        If we weren't clear enough,

7       that that was a separate issue -- obviously, we didn't

8       mention it in our brief; so it got by us in that sense.

9                    But I think that that is clearly presented by

10      these facts.    The D.C. Council testimony was the last straw

11      in this contentious relationship over six months.

12                   THE COURT:    All right.   Thank you.

13                   Let me have defendants on breach of contract.

14                   One of you counsel members are -- I'm sorry.

15                   One of you counsel for defendant are prepared to

16      discuss the breach of contract claim, and why you think it

17      needs to be --

18                   MR. KNIGHT:   Right.    Your Honor, Paul Knight for

19      Mr. Hernandez.

20                   He is charged in Counts 6 and 7 as to the

21      contract -- the amended complaint, and the arguments here

22      today show that there was only one contract, a one-year

23      contract in existence.      There was never any other contract

24      that was agreed to.

25                   As they point out, there was a contract signed on
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 74 of 112     74


1       June 3rd, 2015, and it was signed by all necessary parties,

2       as they point out in paragraph 19 of the first amended

3       complaint.    So there is a contract, one-year contract, with

4       an option to renew.       11 months into that contract it was not

5       renewed.   He was told -- Dr. Craig was told that it would

6       not be renewed; as a matter of fact, his hours were going to

7       be reduced and his salary reduced.

8                    THE COURT:    All right.   Well, what about the

9       allegation, and I tried to clarify this with plaintiff's

10      counsel in his remarks here today, that his salary was

11      reduced even prior to the one-year expiration.

12                   MR. KNIGHT:    There could be a one month issue; but

13      that's not going to convey federal jurisdiction in this

14      court, if you are talking about a matter of a few dollars in

15      one month, Judge.     There could be --

16                   THE COURT:    What do you mean?    I don't understand.

17                   MR. KNIGHT:    April 29th -- it's April 29th when

18      he's informed:    Your salary is going to be reduced.

19                   THE COURT:    Effective immediately.

20                   MR. KNIGHT:    Effective immediately.

21                   THE COURT:    Okay.

22                   MR. KNIGHT:    So there is one month involved in

23      that --

24                   THE COURT:    I thought it was June that you said

25      his contract went until --
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 75 of 112        75


1                   MR. KNIGHT:    His contract went to the beginning of

2       June.    So he had the month of May --

3                   THE COURT:    April, May --

4                   MR. KNIGHT:    No.    It's at the end of April, the

5       29th.

6                   THE COURT:    The end of April, okay.      And it went

7       from, you know, $320,000, overall, annually to

8       200-something, so that's a pretty sizeable amount of money

9       in May.

10                  MR. KNIGHT:    For one month.

11                  THE COURT:    Okay.

12                  MR. KNIGHT:    For one month.    So that's not going

13      to convey any federal jurisdiction; that's not what this

14      case is about.

15                  This case -- they keep -- they want to argue that

16      the contract continued.      It did not continue, and that's our

17      point.    Once that one-year period ended, he's an employee

18      at-will.

19                  THE COURT:    All right.   So is it your suggestion

20      that unless the parties had a written agreement there is no

21      such thing as a breach of contract?

22                  MR. KNIGHT:    There could be under certain

23      circumstances; but it's very clear that this contract ended.

24                  THE COURT:    No.    I understand the written

25      agreement ended.     But in the written agreement there was at
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 76 of 112           76


1       least indicia of intent on the part of the parties that

2       their employment relationship would continue.

3                  MR. KNIGHT:     Well, there was an option to renew

4       that contract and that option was not exercised.

5                  THE COURT:    I understand.     What I'm trying to

6       suggest to you is -- understand from your argument is

7       whether it is your position that a written contractual

8       agreement is the only basis by which parties can claim

9       breach of contract in the employment arena?

10                 MR. KNIGHT:     Under the facts of this case --

11                 THE COURT:    No.   Not under the facts of this case,

12      under the law.

13                 MR. KNIGHT:     Well, as a general principle, a

14      contract could continue, a written contract, if it continued

15      in the exact same form --

16                 THE COURT:    I am not talking about the

17      continuance.    Forget the written contract.

18                 Dr. Craig shows up on day 1 and he says:           I would

19      like to work for you-all, I am very experienced.          They say,

20      great, we will pay you $320,000 a year.         Go forward.

21                 MR. KNIGHT:     For one year.

22                 THE COURT:    No.   Not for one year.

23                 In my hypothetical, Dr. Craig starts working for

24      them with an understanding that they're going to pay him at

25      a rate of $320,000 a year -- however that comes out to be
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 77 of 112           77


1       month to month, right.      He has no written agreement.        Month

2       one comes and goes, and they pay him substantially less than

3       that.

4                  Is it your argument that because they don't have a

5       written agreement Dr. Craig has no breach of contract claim?

6                  MR. KNIGHT:     He has no breach of contract claim

7       once that year one ends.      He becomes an employee at-will.

8                  THE COURT:    There is no year one in my

9       hypothetical.    He is an employee at will from day 1, so

10      let's put it that way.      Employees at will have no

11      contractual agreement with their employer?

12                 MR. KNIGHT:     There can be an implied contract

13      based on an agreement between the parties that they will pay

14      him a set amount, but that --

15                 THE COURT:    Okay.

16                 MR. KNIGHT:     Okay.

17                 THE COURT:    So given that that's the case, that an

18      employee could -- even an at-will employee who never had a

19      contract claim that the employer -- based on the course of

20      conduct and the representations that the employee says were

21      made to him when he started to work -- is violating some

22      agreement, even if it's not written down -- what I don't

23      understand is why you are suggesting that when the one-year

24      written contract was over Dr. Craig did not essentially

25      convert to an at-will employee who was operating under
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 78 of 112      78


1       disputed terms, because he says:       I'm supposed to be getting

2       $320,000; and apparently someone else says, no, you are only

3       supposed to be given $220,000.       But how is it that there is

4       not a valid breach of contract claim even in the

5       post-written-contract world?

6                  MR. KNIGHT:     Because there is no meeting of the

7       minds of the parties.

8                  THE COURT:    Did he come to work every day?

9                  MR. KNIGHT:     He chose.   He cannot unilaterally

10      make a contract.

11                 THE COURT:    Was he paid for the time -- anything?

12      Was he paid?    Did he have an employee card that was

13      continually valid to allow him access to the hospital after

14      the one year was over?

15                 MR. KNIGHT:     Yes.

16                 THE COURT:    All right.    So why couldn't a jury,

17      some jury, determine that there was still some valid

18      contractual agreement related to employment -- setting aside

19      the terms, the dispute over what it was -- I don't

20      understand your argument that there was no contract in

21      effect with respect to Dr. Craig after the one year

22      terminated.

23                 MR. KNIGHT:     Because the contract at the hospital

24      requires ratification by the board.        They say that in

25      paragraph 19, that they are a necessary party to have a
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 79 of 112     79


1       contract.

2                   After that one-year contract expired, there was no

3       ratified contract going forward.       So he is an at-will

4       employee at that point at the lesser salary that they were

5       offering to pay him.      He's disputing:    I am not taking that.

6       So there is no meeting of the minds at that point.

7                   THE COURT:    Why isn't this an argument for the

8       jury?   You are not suggesting to me that, as a matter of

9       law, when the one year expired there can be no breach of

10      contract claim brought by the employee who continues to come

11      to work and who continues to be paid something in this

12      indeterminate status.

13                  MR. KNIGHT:    Our position, Judge, is there is no

14      contract that he is entitled to be paid at the amount that

15      he wishes to be paid.      The hospital offered him a salary to

16      pay him a lesser amount in the April 29th --

17                  THE COURT:    Which suggests they intended to extend

18      his employment to some degree.

19                  MR. KNIGHT:    But not under the contractual amount

20      set on June 15th.

21                  THE COURT:    And it's your position that this

22      dispute over what the terms of his contractual agreement was

23      is not to be resolved by a jury; it's supposed to be

24      resolved by me by dismissing his complaint.

25                  MR. KNIGHT:    As a matter of law, there is no
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 80 of 112          80


1       contract.    He is an at-will employee.      Now, they're claiming

2       that there was a tortious interference.         And the law is you

3       cannot have a tortious interference when there is no

4       contract.

5                    At this point, they have not agreed on terms.        He

6       is saying one thing; the hospital is saying something else.

7       There is no contract in place.       And he is -- their entire

8       argument today is saying that he's trying to get a contract

9       but he doesn't have one.      He's working with various people.

10      But even Mr. Hernandez cannot give him a contract; that's

11      something only the board -- the hospital can do.

12                   THE COURT:    So, as a matter of law, he worked

13      after the expiration of the written agreement at his own

14      peril?   He was supposed to walk away and just -- that's the

15      end of it?

16                   MR. KNIGHT:   He is an at-will employee.      He can be

17      terminated at any time for any nondiscriminatory reason.

18                   THE COURT:    Right.   He's not -- but the claim is

19      not about termination.      The claim is about contract.

20                   And to the extent -- that's why I asked you at the

21      beginning whether at-will employees can bring breach of

22      contract actions; and your answer was yes.         That's fine.   He

23      is an at-will employee.

24                   MR. KNIGHT:   But there has to be an agreement,

25      even with an at-will employee:       You are going to work for
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 81 of 112         81


1       this amount and for this term of time, and there was never

2       any agreement between the two parties.

3                  THE COURT:    There was an agreement he would work.

4       It may not be -- there may be a dispute over his

5       compensation and his hours.       But doesn't the course of

6       dealing among the parties suggest that at least for some

7       period of time -- because they didn't terminate him at the

8       end of the one year; so a jury could find that there was a

9       meeting of the minds with respect to his working, being an

10      employee of the hospital.      The question is just at what

11      term, in terms of the compensation and the hours, right?

12                 MR. KNIGHT:     What is pled is that he would be paid

13      a lesser amount, $100,000 a year, after April 29th.             So they

14      have not agreed on -- he has -- the two parties would have

15      to agree to have a contract, an at-will contract, that he

16      was agreeing to work for that amount of time; he never did.

17                 THE COURT:    All right.    Plaintiff's counsel.

18                 MR. CHERTKOF:     This is a factual dispute, is the

19      easy answer.    Let me call the Court's attention to

20      paragraph 92 where we quote the one and only notice of

21      nonrenewal that Dr. Craig received in the relevant time.

22                 Paragraph 92 of the indented paragraph; this

23      letter serves as Not-for-Profit Hospital's Corporation a/k/a

24      United Medical Center official 30-day notice of nonrenewal

25      of contract, NFPHC 316.      It goes on to say:     Your last day
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 82 of 112       82


1       is December 18th.

2                  Now, there is a dispute about what -- that

3       document was a contract that was never fully implemented.

4       But the idea that there is a contract that requires a 30-day

5       notice is supported in the complaint and in the record.

6                  And, I mean, we didn't plead all the details, but

7       I think we did plead that, in July of 2016, the CFO signed a

8       document promising to restore Dr. Craig's pay to the

9       $320,000 level, which is a few months after they supposedly

10      cut it.   They cut it in the middle -- not the "middle" --

11      before the end of the very first year.        So we have those

12      factual issues --

13                 THE COURT:    Can I understand your position?

14                 Can I understand your position as a matter of law,

15      because I am just trying to figure out the status.

16                 You don't dispute that there was a written

17      agreement that terminated at some point, June of 2017?

18                 MR. CHERTKOF:     I have a written agreement.        I

19      dispute that it terminated.       I believe --

20                 THE COURT:    How so?

21                 MR. CHERTKOF:     The parties --

22                 THE COURT:    It had a year-long start and end date.

23                 MR. CHERTKOF:     By its terms, it required renewal

24      by both parties; that is true.

25                 THE COURT:    So given that there was no renewal by
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 83 of 112      83


1       both parties as of the date of expiration of that agreement,

2       isn't the law such that Dr. Craig essentially became an

3       at-will employee post the termination of that agreement,

4       even though he was still in negotiations for the renewal of

5       his contract?

6                    MR. CHERTKOF:   No.   The law is that if parties are

7       under a contract for a definite term and the term expires,

8       and they continue to work -- the terms of that agreement,

9       other than the duration, continue to apply until it's

10      changed --

11                   THE COURT:   I am not asking about the terms.      I am

12      asking about --

13                   MR. CHERTKOF:   But the terms is the salary.

14                   THE COURT:   Right.   So I hear that you-all have a

15      dispute over what amount Dr. Craig was supposed to be

16      paid --

17                   MR. CHERTKOF:   Right.

18                   THE COURT:   -- during the period following the

19      termination of the agreement; that's very clear.

20                   Somebody says $320,000 per the terms of the

21      agreement, written agreement; someone says 200-and-something

22      per my oral representations that were made the month before

23      the agreement ended.

24                   All right.   I get that.

25                   I'm trying to understand what his legal status is
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 84 of 112     84


1       once that written piece of paper is no longer in effect.        It

2       is possible that he is an at-will employee who, based on the

3       intentions and understandings of the parties as interpreted

4       by a jury, would say he was supposed to get $320,000 even in

5       that at-will period.

6                   But are you arguing that the actual agreement was

7       itself extended as a legal matter so that he was really a

8       contracted employee during this period of time or not?

9                   MR. CHERTKOF:    The status of that contract is one

10      of the key factual disputes.       But let me back up.

11                  I work for you and you pay me, is always a

12      contractual arrangement.      If he was entitled to be paid

13      $320,000 a year for which we have substantial evidence

14      throughout the period, even after the first year, then it is

15      a breach of contract for him to do the work and not get paid

16      the agreed-upon rate regardless of --

17                  THE COURT:   I understand -- what the agreed-upon

18      rate is is the factual dispute.

19                  I am just trying to figure out what instrument

20      governs.    From your perspective, is Dr. Craig a contracted

21      employee who cannot be fired as of July?         Or is he an

22      at-will employee who you say was still entitled to the same

23      $320,000?    But if they decided, in July or August or

24      whenever, to terminate him, could he rely on the contract

25      saying:    We have this physical written piece of paper that
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 85 of 112      85


1       indicates that I am still supposed to be working for you, or

2       not?

3                   Isn't he -- let me put it to you -- isn't he

4       clearly an at-will employee on the day that document

5       terminates?    And the issue is only whether and to what

6       extent -- because he continued to work and because he

7       continued to draw a salary, he was supposed to be getting

8       $320,000 versus $220,000?

9                   MR. CHERTKOF:    It turns on whether the affirmative

10      act of renewing the contract is required for the parties to

11      continue operating under that contract, or whether, by their

12      conduct, they can continue to live under that contract after

13      its stated expiration date.

14                  The contract was contemplated to be in effect for

15      five years.    As late as April of 2017, they're purporting to

16      extend it for two more years; one of those retroactively and

17      one prospectively.

18                  THE COURT:   But you needed the retroactive in

19      order to cover what I'm saying.       This is my point.

20                  My point is precisely because the lawyer says, six

21      months later or eight months later, we're doing a renewal

22      contract.    Oh, by the way, I am going to backdate this.

23      Right?   That period was uncovered absent his backdating.

24                  MR. CHERTKOF:    Arguably.    But the question is to

25      what effect?    Because even the original contract which
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 86 of 112           86


1       required the board to approve it to be effective -- the

2       board approval lagged months behind his start date.             So he

3       shows up for work I believe in June -- he's getting paid.

4       If they don't pay him, it's a contract claim.          But the board

5       approval lagged months and months --

6                   THE COURT:   I understand.     I am not saying you

7       lose because your argument is, fine, he is an at-will

8       employee.

9                   But the parties' understanding was that this was

10      effectively an extension of the prior agreement, that there

11      really was no change to it, in terms of how much he thought

12      he was supposed to be getting paid during this at-will

13      period and how much he was actually getting paid.

14                  Their argument is, no, he's in a totally different

15      world at this point.     There is no written agreement.         And to

16      the extent he kept on working, he was an at-will employee

17      who was getting $220,000 a year; that's the dispute that a

18      jury is supposed to decide.

19                  MR. CHERTKOF:    Yes.   But the law -- we're closer

20      on that, you and I, in that this is a long contract.            I have

21      it here, if you need to see it.       It's 20 pages.

22                  All of the other terms govern his employment:           His

23      duties, his responsibilities, his benefits, his rate of pay,

24      his access to charts, the .8 FTE hours -- all of that

25      continued to apply because both parties, by their conduct
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 87 of 112         87


1       and their words, continued to live under it.

2                  THE COURT:    All right.

3                  MR. CHERTKOF:     And that's enough.

4                  So the question is:      When he shows up for work,

5       does he get the agreed-upon rate or not?

6                  They only gave him one notice ever terminating

7       saying:   We don't want to renew you anymore, and that was

8       after the council testimony.

9                  THE COURT:    At the end, right.

10                 Any final response to that?

11                 MR. KNIGHT:     And that one is referenced, a

12      contract, in writing.

13                 THE COURT:    Yes.

14                 MR. KNIGHT:     As they plead in the amended

15      complaint, in paragraphs 25 and 27, there was a letter sent

16      to Dr. Craig.    It describes that he will only work 20 hours

17      at $120,000 a year.     So it's in writing.      He's served with

18      that; that is what he continued under at the hospital.          So

19      he has been given written notice.

20                 The conduct -- they keep saying that by conduct

21      and policy the contract continues.        No.   It specifically did

22      not continue because they told him in writing:          You are not

23      being renewed at that amount, you are being reduced; your

24      hours are being reduced, and it's in writing.

25                 THE COURT:    I understand.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 88 of 112         88


1                  All I'm imploring you to understand is that this

2       is a factual dispute about the terms of the agreement based

3       on evidence presented by both sides that suggest either that

4       he continued on in this $320,000 status or he continued on

5       at the reduced salary that you say was presented to him

6       before the termination of the agreement.

7                  It does not strike me as a legal argument that he

8       can make no breach of contract claim, which is what your

9       motion to dismiss says.

10                 MR. KNIGHT:     And we think under the cases we rely

11      on that it does.

12                 THE COURT:    It does.    All right.

13                 Any final words?     Yes.

14                 MR. HIRSCH:     May I address this point for

15      Not-For-Profit?

16                 THE COURT:    Please.

17                 MR. HIRSCH:     I have listened to what Mr. Knight

18      has said and I have listened, even more carefully, to what

19      Mr. Chertkof said.     Your Honor, there is no material

20      question of fact that a jury gets to decide, and here is

21      why:   Once it is acknowledged, as Your Honor has aptly

22      observed, that the contract expired on June 2nd of 2016 --

23      we have an admission from counsel and a very candid

24      acknowledgment that it takes two to act to renew -- to

25      trigger the option; that contract is finished.          There is no
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 89 of 112        89


1       extant contract.

2                  I think the very fact that they have brought the

3       wrongful termination in violation of public policy is an

4       acknowledgment they have hedged their bets.

5                  THE COURT:    Here is where the law is against you,

6       Mr. Hirsch -- here is where the law is against you:

7                  Even if there was never a written contract,

8       through the course of conduct which says Mr. -- Dr. Craig

9       arrives at the hospital, he shows his badge, he goes into

10      his office, he looks at patient records, he has meetings

11      with people, he receives some salary -- a reasonable jury

12      could interpret those facts as indicating that there was an

13      employment relationship, some agreement -- some agreement

14      between Dr. Craig and the hospital.

15                 The question is:     What are its terms?

16                 Are you right that at that point, after the

17      written agreement expires, he was now working the same

18      hours, et cetera, for $220,000?       Or are they right, that the

19      terms of the prior written agreement carried over into this

20      period where there was no written agreement in effect?

21                 What I don't understand to be the law is that once

22      a prior written employment agreement terminates and the

23      parties continue to act in an employment relationship there

24      is no ability to bring a breach of contract claim.          I have

25      not seen that anywhere in the law, and it's inconsistent
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 90 of 112         90


1       with what I understand contract law to teach us.

2                   MR. HIRSCH:    But this is what I would like to

3       persuade you, hopefully, on this particular point:          Whatever

4       claim might exist under that particular scenario or

5       hypothetical that you posit, Your Honor, would not be a

6       claim based on an expressed contract.        Here all they have

7       pled is breach of it.      It might conceivably be a quantum

8       meruit type of claim --

9                   THE COURT:    No.   You've put the word expressed

10      contract.    They say breach of contract.       You can have a

11      breach of contract claim without a written document, that's

12      Contracts 101.

13                  MR. HIRSCH:    But there is a principle of law, Your

14      Honor -- and if necessary we will brief it -- that the D.C.

15      Court of Appeals holds that -- in a stream of major

16      decisions even in -- that neither party, I think, has

17      addressed yet -- that says that for a contract, whether oral

18      or written or implied, to have any force and effect you have

19      a meeting of the minds on essential material terms.

20                  Now, he has done his job, Mr. Chertkof says.         He

21      has done his job, he has shown up for however many hours.

22      But, surely, in an employment situation, where the man is

23      seeking compensation -- surely, the terms of his

24      compensation, the FTE, the hourly rate, the 320 versus

25      200 -- those are essential material terms.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 91 of 112    91


1                    THE COURT:   Understood.    And in the reality of the

2       circumstances -- and we're going to end it here -- his

3       argument is:    There was a meeting of the minds the day I

4       signed my original written agreement.

5                    These parties -- the parties before you -- agreed

6       to these terms.     It's not a world in which there was never,

7       he says -- and I think we have to accept this for purposes

8       of the motion to dismiss.      This is not a world in which

9       there was never an understanding that I was going to be an

10      employee, I was going to do certain duties, I was going to

11      get certain amounts.      Your counter counsel says there is a

12      20-page document that lays out all of these essential terms.

13                   So the only question is whether once the date of

14      that document expired it was the parties' intention to have

15      all of those terms essentially nullified such that they

16      don't apply anymore to any at-will period that comes after

17      it or not.

18                   You say essentially those terms were amended

19      because a month before it was over he got this letter that

20      says we're changing the terms.       He says:    That letter

21      doesn't mean anything; I continued to work at $320,000.

22                   But this is not the kind of scenario that you are

23      talking about where the parties never reach any agreement

24      with respect to the material terms of a contract such that

25      we can say there is no contract.        There was an existing
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 92 of 112    92


1       agreement that everybody says was in effect for $320,000 for

2       these particular hours; and the only issue is, on the day

3       that that terminated, what was the parties' intention with

4       respect to his going forward?

5                    Now you suggest that -- you-all -- the defendants

6       suggest that, essentially, that agreement evaporated and

7       there was, at that point, no meeting of the minds regarding

8       his employment.     And I don't understand that necessarily to

9       be the case as a matter of law.

10                   If anything, the jury has to determine what the

11      parties' intentions were from that moment forward given his

12      continued working, showing up, getting paid something,

13      et cetera.    All right?

14                   I mean, this to me is probably the clearest one of

15      all of the claims that seems to me doesn't make a whole lot

16      of sense, in terms of the motion to dismiss, suggesting that

17      there is no breach of contract claim.        Maybe he loses,

18      ultimately, if a jury decides or if you can establish, at

19      summary judgment, that no reasonable jury could find that

20      the $320,000 was still in effect.

21                   But to suggest that as a matter of law he had no

22      contract claim on June 3rd doesn't seem to me to be

23      consistent with the law.

24                   MR. HIRSCH:   Your Honor, all I can say is that the

25      principle of law that they're relying on for the proposition
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 93 of 112     93


1       that even after a contract, an expressed contract, for the

2       term of one year ends, the parties can essentially, by

3       course of conduct or by the way they are conducting

4       themselves, continued in effect --

5                    THE COURT:    That has to be the case, that is how

6       medical contracts work.      People are negotiating terms all

7       the time and the doctors and the nurses, and whoever,

8       continue to show up.

9                    MR. HIRSCH:   But the principal law that

10      Mr. Chertkof is citing in his brief -- which is primarily

11      Maryland cases that he's relying on -- contains an

12      exception.    There is an exception that -- I think his

13      pleading has triggered the exception the way he has pled his

14      allegations; that is, if the parties do not do anything

15      after the expiration.

16                   In other words, once you go to June 3rd, if you

17      say nothing -- if it's silence, and they continue in a

18      silent mode, then that silent mode means that the course of

19      conduct is to continue the same way in terms of

20      compensation, hours, and duties.

21                   But his own pleading, Your Honor, says time and

22      again that he was told that -- he was told first by Andrew

23      Davis on the 29th of February that this was not going to

24      continue.    He was told on May 2nd that this was not going to

25      be the case.    He was told repeatedly, when the board refused
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 94 of 112       94


1       to approve these retroactive or backdated modifications,

2       that -- so what I am saying is that his pleading --

3                    THE COURT:    I understand --

4                    MR. HIRSCH:   -- he is injecting prima facie -- I'm

5       sorry, Your Honor -- into his own case the exception to the

6       principle that he's relying on.       So this doesn't meet the

7       plausibility standard on breach of contract under Tunely

8       and -- because he's injected into the case the contrary

9       theory, the exception to the principle that he relies.

10                   So because the exception to the principle has been

11      triggered is not a mere matter of defense.         I don't think

12      you can say -- it's an equipoise, the allegations.          You

13      can't say that he's gone beyond mere possibility into

14      plausibility.    At best, that's a mere possibility for him.

15                   I think at best for us, you know, I think it's

16      been refuted by UMC's conduct.       UMC's conduct repeatedly,

17      starting on April -- in late April, when Andrew Davis told

18      him that this was not going to continue --

19                   THE COURT:    What about the woman who said

20      otherwise and what about the attorney who suggested that he

21      could get a renewal and it was going to be backdated?           Those

22      things happened after, right?

23                   MR. HIRSCH:   Those are all statements without

24      authority.

25                   THE COURT:    No, no, no.   We are not in authority
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 95 of 112         95


1       world.   Those are in the complaint.

2                   Those are allegations in the complaint.        So they,

3       taken as true, undermine the suggestion that the fact that

4       he had been notified by UMC that they intended to reduce his

5       salary is sufficient to put the whole thing in equipoise.

6                   In other words, also in the complaint -- in

7       addition to the statements that you point out, where a month

8       before the thing was over they say, oh, we're going to take

9       you down to 220 -- after that, on at least two occasions in

10      the complaint, other people represented he is not going to

11      be taken down to 220, including an attorney who apparently

12      drafted documents that suggested that he would get a

13      retroactive payment at the $320,000 level, the complaint

14      alleges that he signed such a document -- I don't know

15      whether any of that is true, but it's in the complaint.

16                  MR. HIRSCH:    But those, with all due respect,

17      Judge Jackson, are immaterial allegations because counsel

18      has acknowledged he is -- in the affirmative allegations on

19      the face of the complaint, that you have to have board

20      approval because UMC, Your Honor, has a policy.          And our

21      policy -- which Dr. Craig knows well from being both a

22      former voting member, as well as an ex-official member while

23      he was CMO -- is that any contractual undertaking in excess

24      of $200,000 is not within the purview of the CEO or any

25      official.    It is -- it requires board approval.
     Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 96 of 112             96


1                  THE COURT:    While that may be so, tell me why that

2       also doesn't apply to the $220,000 reduction letter?            Was

3       that something that the board had approved at that point?

4       If not, you can't rely on that as some sort of a statement

5       that his salary was going to be reduced.         This is the

6       dispute.

7                  You have good arguments; so do they.         That's why a

8       jury is supposed to decide it, and the Court is not supposed

9       to take it out of their hands and say as a matter of law he

10      has no breach of contract claim.       I don't know the answer to

11      this.   But what I am suggesting is that it's not as

12      a-matter-of-law kind of issue precisely because of these

13      different interpretations of the facts.

14                 I need to go, so do you.        Thank you very much.       I

15      will take it under advisement.

16                 MR. HIRSCH:     Thank you, Your Honor.

17                 THE DEPUTY:     All rise.   This court has adjourned.

18                 (Whereupon, the proceeding concludes, 12:49 p.m.)

19                                   CERTIFICATE

20
                  I, ELIZABETH SAINT-LOTH, RPR, FCRR,        do hereby
21      certify that the foregoing constitutes a true        and accurate
        transcript of my stenographic notes, and is a        full, true,
22      and complete transcript of the proceedings to        the best of my
        ability.
23
            Dated this 31st day of January, 2019.
24

25          /s/ Elizabeth Saint-Loth, RPR, FCRR
            Official Court Reporter
          Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 97 of 112                                                      97



            $                                     3730.H [1] - 56:18       ability [3] - 46:20,       33:19, 56:21, 66:24,
                                   2
                                                  3rd [3] - 74:1, 92:22,    89:24, 96:22              72:22
                                                   93:16                   able [1] - 47:19          Acts [1] - 16:6
$100,000 [1] - 81:13    2 [1] - 42:20                                      absence [1] - 26:18       actual [6] - 23:15,
$120,000 [1] - 87:17    2-359.04 [1] - 31:18
                                                              4            absent [1] - 85:23         26:19, 40:9, 70:9,
$200,000 [1] - 95:24    20 [2] - 86:21, 87:16                              absolute [1] - 46:6        73:6, 84:6
$220,000 [5] - 78:3,    20-page [1] - 91:12                                absolutely [7] - 45:8,    actuality [1] - 40:22
 85:8, 86:17, 89:18,    200 [1] - 90:25           400 [1] - 1:21                                     add [1] - 73:4
                                                                            46:11, 57:20, 58:25,
 96:2                   200-and-something         41 [2] - 64:20, 67:6                               added [2] - 38:17,
                                                                            59:6, 64:12
$320,000 [15] - 75:7,    [1] - 83:21              412 [1] - 1:13                                      64:14
                                                                           abuse [1] - 17:6
 76:20, 76:25, 78:2,    200-something [1] -       44-951.08 [1] - 38:18                              addition [2] - 47:18,
                                                                           accept [5] - 48:22,
 82:9, 83:20, 84:4,      75:8                     44-951.14 [1] - 24:19     57:22, 58:8, 65:19,       95:7
 84:13, 84:23, 85:8,    20001 [1] - 2:16          44-951.14(d) [1] -        91:7                     address [3] - 50:1,
 88:4, 91:21, 92:1,     20006 [1] - 2:9            24:24                   accepting [1] - 66:9       51:12, 88:14
 92:20, 95:13           20006-1167 [1] - 2:5      45 [1] - 65:22           access [2] - 78:13,       addressed [1] - 90:17
                        20007-5208 [1] - 1:22     46 [1] - 65:22            86:24                    addressee [1] - 56:4
             /          20009 [1] - 1:17          49 [2] - 59:10, 60:1     accident [2] - 46:9       adequately [1] - 35:22
                        20036 [1] - 1:13                                   accidents [2] - 21:24     adjourned [1] - 96:17
/s [1] - 96:25
                        2006 [1] - 59:13                      5            accordance [1] - 4:22     Adkins [2] - 44:21,
                        2009 [5] - 16:6, 56:20,                            according [2] - 53:6,      45:16
                         60:19, 61:14, 64:13                                59:25                    admission [9] - 13:1,
            1           2010 [1] - 29:16
                                                  5 [2] - 14:2, 59:17
                                                                           account [3] - 5:17,        16:18, 52:16, 59:15,
                                                  500 [1] - 2:8
                        2015 [1] - 74:1                                     32:17                     62:15, 65:5, 65:10,
                                                  55 [1] - 65:25
1 [2] - 76:18, 77:9     2016 [4] - 52:19,                                  accurate [2] - 9:18,       67:9, 88:23
                                                  585-6900 [1] - 2:5
1-102 [1] - 27:10        64:23, 82:7, 88:22                                 96:21                    admissions [11] -
10 [3] - 29:16, 39:8,   2017 [11] - 9:9, 11:12,                            acknowledged [3] -         12:6, 13:5, 16:25,
 41:19                   15:20, 52:10, 56:22,
                                                              6             11:4, 88:21, 95:18        20:13, 52:24, 53:10,
100 [1] - 52:21          57:17, 59:25, 61:21,                              acknowledging [1] -        56:9, 65:8, 65:13,
101 [1] - 90:12          64:23, 82:17, 85:15      6 [2] - 25:22, 73:20      11:21                     65:16, 67:8
102 [1] - 27:17         2018 [1] - 11:24          600 [1] - 2:4            acknowledgment [2] -      admit [8] - 13:24,
1025 [1] - 1:21         2019 [2] - 1:5, 96:23     61 [1] - 28:25            88:24, 89:4               15:23, 16:16, 20:16,
10:36 [1] - 1:5         202 [4] - 1:14, 1:18,     6th [1] - 1:17           acquired [1] - 29:17       56:9, 65:12, 65:15,
11 [2] - 25:22, 74:4     2:5, 2:9                                          Act [14] - 9:21, 9:22,     67:3
1109(d [1] - 27:16      202)965-8184 [1] -                    7             9:23, 15:7, 15:8,        admits [1] - 63:22
11th [1] - 49:13         1:22                                               17:4, 17:9, 21:2,        admitted [12] - 12:15,
12 [1] - 29:16          22 [1] - 1:5                                        21:17, 27:23, 30:4,       13:21, 56:8, 65:8,
                        220 [2] - 95:9, 95:11     7 [2] - 38:18, 73:20      39:18                     66:25, 67:7, 67:15,
12(b)(1 [1] - 28:19
12(b)(6) [1] - 6:5      23rd [2] - 52:9, 54:4                              act [5] - 9:11, 54:1,      68:8, 68:11, 68:15,
12-309 [1] - 33:10      24th [1] - 54:4                       8             85:10, 88:24, 89:23       70:2
12:49 [1] - 96:18       25 [1] - 87:15                                     acted [1] - 30:9          admittedly [1] - 37:21
13 [1] - 62:4           27 [1] - 87:15                                     acting [1] - 19:15        admitting [1] - 20:7
                                                  8 [3] - 38:18, 39:7,
135 [2] - 19:3, 71:15   293-8090 [1] - 1:14                                Action [2] - 1:3, 3:2     adopt [2] - 12:9, 46:13
                                                   86:24
136 [3] - 19:3, 71:1,   299-1140 [1] - 1:18                                action [13] - 4:4, 4:6,   adopted [1] - 49:14
                                                  8(a [2] - 72:20, 73:5
 71:17                  29th [10] - 66:1, 66:2,                             24:24, 24:25, 25:4,      advisement [1] -
                                                  887-1400 [1] - 2:9
14 [4] - 18:7, 39:24,    66:3, 66:6, 74:17,                                 33:1, 56:20, 59:20,       96:15
 62:4, 64:22             75:5, 79:16, 81:13,                                61:15, 63:8, 65:17       advocating [1] - 20:19
                         93:23
                                                              9            actions [2] - 32:21,      affected [1] - 10:4
15th [1] - 79:20
16 [1] - 41:20          2nd [2] - 88:22, 93:24                              80:22                    affidavit [1] - 9:18
1666 [1] - 2:8                                    9(b [1] - 66:20          activity [20] - 9:10,     affirmatively [1] - 28:3
1718 [1] - 1:17                    3              92 [2] - 81:20, 81:22     9:12, 15:3, 16:2,        agencies [3] - 27:24,
1730 [1] - 1:13                                                             16:5, 17:5, 17:11,        31:20, 31:25
18-347 [2] - 1:4, 3:3
                        3 [1] - 42:1
                                                             A              52:5, 53:24, 56:13,      agency [7] - 22:3,
18th [1] - 82:1                                                             56:15, 59:11, 60:25,      22:4, 23:25, 24:3,
                        30 [1] - 9:20                                       61:2, 61:6, 62:13,        59:22, 60:7
19 [2] - 74:2, 78:25                              a) [1] - 39:8
                        30-day [2] - 81:24,                                 63:11, 64:2, 64:8,       agent [1] - 61:16
1909 [1] - 2:4                                    a-matter-of-law [1] -
                         82:4                                               68:19                    agents [1] - 63:16
1913 [1] - 37:7         316 [1] - 81:25            96:12                   activity/protected [1]    ago [1] - 69:13
1969 [1] - 32:12        31st [1] - 96:23          a.m [1] - 1:5             - 61:12                  agree [1] - 81:15
1st [1] - 60:3          32 [1] - 10:24            a/k/a [1] - 81:23        actor [1] - 33:25         agreed [9] - 5:18,
                        320 [1] - 90:24           AA [1] - 66:22           acts [6] - 10:4, 24:17,    11:25, 73:24, 80:5,
          Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 98 of 112                                                             98



 81:14, 84:16, 84:17,      amend [2] - 17:22,         appreciate [1] - 28:8       77:7, 77:18, 77:25,       became [3] - 7:21,
 87:5, 91:5                 73:3                      approach [1] - 3:5          79:3, 80:1, 80:16,         64:23, 83:2
agreed-upon [3] -          amended [9] - 16:6,        appropriate [2] - 65:9,     80:21, 80:23, 80:25,      becomes [1] - 77:7
 84:16, 84:17, 87:5         52:7, 52:8, 64:20,         67:8                       81:15, 83:3, 84:2,        BEFORE [1] - 1:8
agreeing [1] - 81:16        67:2, 73:21, 74:2,        approval [4] - 86:2,        84:5, 84:22, 85:4,        begin [4] - 5:2, 21:4,
agreement [39] -            87:14, 91:18               86:5, 95:20, 95:25         86:7, 86:12, 86:16,        48:8, 48:14
 75:20, 75:25, 76:8,       amendment [2] -            approve [3] - 12:10,        91:16                     beginning [4] - 21:4,
 77:1, 77:5, 77:11,         56:20, 60:19               86:1, 94:1                attempt [1] - 53:23         64:22, 75:1, 80:21
 77:13, 77:22, 78:18,      Amendment [2] -            approved [4] - 10:21,      attention [3] - 19:3,      begins [2] - 43:23,
 79:22, 80:13, 80:24,       49:13, 49:15               11:9, 11:18, 96:3          58:6, 81:19                52:8
 81:2, 81:3, 82:17,        amendments [2] -           approving [2] - 12:4,      attorney [2] - 94:20,      behalf [5] - 3:21, 6:2,
 82:18, 83:1, 83:3,         61:14, 64:13               14:9                       95:11                      6:14, 7:7, 12:23
 83:8, 83:19, 83:21,       America [1] - 7:16         April [15] - 14:9, 66:1,   Attorney [3] - 2:12,       behavior [1] - 34:17
 83:23, 84:6, 86:10,       amicus [2] - 6:15,          66:2, 66:3, 66:6,          6:13, 40:7                behind [6] - 41:11,
 86:15, 88:2, 88:6,         50:17                      74:17, 75:3, 75:4,        audible [1] - 69:5          41:15, 42:8, 42:11,
 89:13, 89:17, 89:19,      amount [13] - 32:24,        75:6, 79:16, 81:13,       audience [1] - 6:17         42:13, 86:2
 89:20, 89:22, 91:4,        41:6, 42:14, 75:8,         85:15, 94:17              audit [4] - 12:22,         belabor [2] - 34:3,
 91:23, 92:1, 92:6          77:14, 79:14, 79:16,      aptly [1] - 88:21           12:23, 53:8, 59:15         65:23
agreements [2] - 12:2,      79:19, 81:1, 81:13,       arbitration [1] - 40:11    auditor [1] - 14:1         bench [1] - 30:6
 38:21                      81:16, 83:15, 87:23       arena [1] - 76:9           audits [1] - 52:15         benefit [2] - 52:1,
agrees [1] - 21:9          amounts [1] - 91:11        arguably [1] - 85:24       August [1] - 84:23          57:15
ahead [2] - 12:11,         analogous [2] - 23:13,     argue [5] - 5:19, 6:3,     Authority [1] - 49:18      benefit/burden [1] -
 40:10                      33:10                      48:10, 54:20, 75:15       authority [10] - 30:8,      47:18
aided [1] - 2:18           analogy [1] - 28:15        argued [2] - 12:9,          30:12, 36:11, 36:13,      benefits [1] - 86:23
al [2] - 1:5, 3:4          analyze [1] - 51:21         51:20                      36:24, 60:19, 61:4,       berth [1] - 57:15
Alexander [1] - 56:3       Andrew [2] - 93:22,        arguing [2] - 7:7, 84:6     68:4, 94:24, 94:25        best [3] - 94:14, 94:15,
allegation [10] - 17:5,     94:17                     argument [22] - 16:8,      availability [1] - 32:21    96:22
 52:9, 52:21, 53:11,       angry [5] - 9:14,           36:21, 41:6, 43:2,        Avenue [1] - 1:17          bets [1] - 89:4
 56:6, 59:6, 59:12,         54:21, 57:17, 58:4,        43:7, 44:17, 48:23,       aware [5] - 7:21,          between [6] - 19:19,
 59:25, 70:17, 74:9         66:5                       49:8, 49:10, 51:10,        57:10, 59:24, 60:15,       21:8, 34:8, 77:13,
allegations [20] - 4:13,   ANN [1] - 1:20              58:10, 61:8, 70:24,        61:7                       81:2, 89:14
 8:11, 15:16, 18:17,       announcement [1] -          76:6, 77:4, 78:20,                                   beyond [2] - 53:19,
 34:3, 51:14, 52:9,         50:2                       79:7, 80:8, 86:7,                    B                94:13
 53:19, 57:23, 59:3,       Annual [1] - 28:23          86:14, 88:7, 91:3                                    big [1] - 42:3
 59:4, 66:15, 66:17,       annually [1] - 75:7        arguments [4] - 4:8,                                  bill [1] - 29:21
 66:23, 68:7, 93:14,                                   4:13, 73:21, 96:7         backdate [1] - 85:22
                           answer [7] - 22:16,                                                              billed [2] - 52:23,
 94:12, 95:2, 95:17,                                  arises [2] - 21:25, 64:9   backdated [2] - 94:1,
                            22:17, 31:5, 40:3,                                                               59:17
 95:18                                                                            94:21
                            80:22, 81:19, 96:10       arm [4] - 49:11, 49:12,                               billing [6] - 15:23,
allege [7] - 18:6, 18:7,                               49:20, 49:23              backdating [1] - 85:23
                           answered [1] - 8:21                                                               53:10, 53:25, 55:11,
 18:8, 19:4, 58:11,                                   arrangement [1] -          background [2] - 4:15,
                           answers [1] - 62:11                                                               56:8, 60:14
 71:2                                                  84:12                      43:10
                           anticipated [1] - 40:10                                                          billings [2] - 12:6,
alleged [18] - 5:25,                                  arrangements [1] -         backpay [1] - 11:5
                           anyway [2] - 64:18,                                                               15:25
 6:1, 13:16, 16:15,                                    11:6                      badge [1] - 89:9
                            65:19                                                                           bit [2] - 41:9, 56:6
 20:12, 51:23, 52:6,                                  array [1] - 17:5           banc [1] - 32:13
                           apologies [1] - 20:24                                                            blah [3] - 25:3
 52:22, 53:17, 53:24,                                 arrives [1] - 89:9         Banks [1] - 1:16
                           appeals [1] - 60:18                                                              blah-blah-blah [1] -
 57:15, 60:14, 64:19,                                 art [2] - 30:2, 30:3       bare [1] - 15:21
                           Appeals [4] - 21:14,                                                              25:3
 65:18, 65:19, 65:25,       26:15, 33:4, 90:15        article [1] - 60:3         barely [1] - 36:12
                                                                                                            blanket [1] - 31:4
 67:12                                                articles [1] - 62:19       bargaining [1] - 38:21
                           appearance [2] - 3:6,                                                            blush [1] - 54:25
allegedly [1] - 69:16                                 aside [2] - 14:2, 78:18    base [4] - 43:5, 46:22,
                            6:16                                                                            board [23] - 7:22, 9:14,
alleges [5] - 18:20,       APPEARANCES [3] -          assert [1] - 53:7           62:11
                                                                                                             9:19, 10:1, 10:21,
 52:7, 56:7, 58:8,          1:10, 1:24, 2:1                                      based [11] - 35:1,
                                                      assets [3] - 29:16,                                    11:10, 11:18, 12:3,
 95:14                                                                            35:24, 43:7, 49:18,
                           applicable [1] - 6:3        29:21, 29:23                                          12:7, 12:8, 14:8,
alleging [7] - 15:2,                                                              62:12, 71:25, 77:13,
                           applies [5] - 32:14,       assume [3] - 38:20,                                    42:15, 66:3, 66:4,
 18:14, 52:24, 52:25,                                                             77:19, 84:2, 88:2,
                            45:21, 49:13, 50:24,       39:2, 48:1                                            78:24, 80:11, 86:1,
 53:1, 53:5, 69:10                                                                90:6
                            66:20                     assumed [4] - 7:16,                                    86:2, 86:4, 93:25,
allow [1] - 78:13                                                                bases [1] - 54:19
                           apply [6] - 26:14, 31:3,    29:2, 47:16, 51:5                                     95:19, 95:25, 96:3
allowed [1] - 28:19                                                              basis [6] - 19:9, 33:2,    bodies [1] - 33:11
                            83:9, 86:25, 91:16,       assuming [2] - 30:15,
ALSO [1] - 2:12             96:2                                                  45:16, 66:9, 72:15,
                                                       51:9                                                 body [1] - 21:10
alternative [2] - 48:18,                                                          76:8
                           applying [1] - 60:23       assumption [1] - 29:5                                 boil [1] - 7:24
 49:4                                                                            basket [1] - 69:18
                           appoints [1] - 25:22       at-will [20] - 75:18,                                 boilerplate [1] - 59:6
          Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 99 of 112                                                             99



bones [1] - 15:21          care [11] - 7:23, 17:3,    chain [1] - 47:12          choose [1] - 41:16          classic [1] - 53:11
borrow [2] - 42:5,          19:5, 36:8, 64:25,        Chairman [2] - 62:5,       chose [1] - 78:9            clause [3] - 25:13,
 42:11                      69:24, 71:14, 71:16,       62:12                     chosen [2] - 41:17,          48:12, 48:13
bottom [1] - 38:14          72:4, 72:7, 72:24         challenge [1] - 45:17       42:9                       clear [5] - 38:2, 69:8,
Boucree [1] - 3:22         careful [1] - 24:10        challenged [3] - 8:2,      Christian [1] - 3:17         73:6, 75:23, 83:19
BOUCREE [1] - 2:4          carefully [3] - 18:13,      30:2, 44:20               chronologically [1] -       clearest [1] - 92:14
bound [4] - 38:20,          26:8, 88:18               change [5] - 61:17,         52:6                       clearly [3] - 46:18,
 39:3, 39:5                cares [2] - 72:10,          61:20, 62:15, 63:16,      Chukwuma [6] -               73:9, 85:4
breach [19] - 7:4,          72:13                      86:11                      52:10, 53:20, 56:24,       client [2] - 66:12,
 73:13, 73:16, 75:21,      Carl [5] - 17:20, 17:24,   changed [1] - 83:10         59:14, 60:1, 62:25          68:16
 76:9, 77:5, 77:6,          19:2, 70:7, 70:10         changing [2] - 10:20,      chunk [1] - 12:17           clients [1] - 6:2
 78:4, 79:9, 80:21,        Carlton [1] - 1:20          91:20                     Cindy [2] - 44:22,          closer [1] - 86:19
 84:15, 88:8, 89:24,       carried [1] - 89:19        characterization [2] -      45:17                      clue [1] - 58:17
 90:7, 90:10, 90:11,       carry [2] - 27:13,          41:1, 51:18               circled [1] - 38:14         CMO [2] - 14:15, 95:23
 92:17, 94:7, 96:10         28:12                     characterizations [1] -    Circuit [9] - 27:3, 30:5,   Coburn [3] - 2:4, 3:21,
bridge [1] - 59:5          case [49] - 4:9, 4:25,      51:20                      36:1, 46:11, 46:18,         3:23
brief [7] - 6:15, 36:12,    5:3, 6:16, 6:23, 7:24,    charge [1] - 7:20           49:12, 50:3, 50:4,         code [1] - 27:15
 48:10, 50:17, 73:8,        21:20, 22:10, 23:4,       charged [1] - 73:20         50:11                      Code [5] - 23:22, 25:8,
 90:14, 93:10               33:18, 35:24, 36:11,      charges [7] - 8:11,        circumstances [4] -          27:8, 27:9, 31:18
briefed [1] - 35:22         36:14, 36:24, 37:2,        8:13, 16:1, 17:10,         24:22, 25:4, 75:23,        codes [1] - 23:23
briefing [2] - 35:19,       37:7, 38:4, 38:24,         55:18, 62:8, 72:23         91:2                       Coll [4] - 3:21, 6:2,
 69:13                      43:12, 44:10, 44:21,      chart [3] - 29:9, 29:10,   citation [2] - 71:7,         51:21, 58:13
briefs [3] - 37:15,         44:22, 45:2, 45:18,        40:25                      73:4                       COLL [2] - 2:3, 3:20
 61:9, 61:11                45:24, 46:8, 46:9,        charts [2] - 12:25,        cite [1] - 72:14            colleague [1] - 30:18
bring [9] - 28:20,          49:18, 50:4, 50:7,         86:24                     cited [3] - 37:7, 52:20,    colleagues [2] - 30:5,
 32:23, 32:25, 39:16,       50:10, 50:14, 51:6,       CHERTKOF [67] -             61:9                        56:1
 39:17, 39:18, 61:17,       52:5, 61:18, 63:21,        1:11, 3:8, 7:9, 7:11,     citing [1] - 93:10          collections [2] - 14:3,
 80:21, 89:24               70:10, 75:14, 75:15,       8:5, 8:7, 8:16, 8:18,     citizen [1] - 45:23          17:10
bringing [1] - 58:6         76:10, 76:11, 77:17,       9:5, 9:8, 10:8, 10:10,    city [1] - 71:5             collective [1] - 38:21
broad [4] - 32:16,          92:9, 93:5, 93:25,         10:12, 10:16, 12:14,      Civil [2] - 1:3, 3:2        COLUMBIA [1] - 1:1
 36:18, 38:1, 40:15         94:5, 94:8                 12:20, 14:24, 15:4,       claim [53] - 6:9, 8:1,      Columbia [15] - 19:24,
broaden [1] - 64:13        cases [18] - 11:11,         15:7, 15:18, 16:4,         15:9, 16:1, 17:14,          21:9, 23:1, 24:4,
broader [1] - 17:5          14:21, 16:17, 21:21,       16:14, 17:17, 18:1,        19:10, 19:22, 19:23,        24:16, 26:3, 26:9,
brought [9] - 5:3,          21:22, 21:24, 27:2,        18:19, 18:23, 19:17,       20:3, 21:4, 31:3,           29:10, 30:17, 41:14,
 7:22, 31:3, 33:1,          30:6, 37:6, 37:15,         20:4, 20:15, 36:9,         33:16, 34:7, 39:16,         42:2, 42:22, 43:9,
 40:2, 46:10, 67:14,        38:6, 44:5, 44:7,          37:6, 37:11, 38:6,         39:17, 39:18, 45:4,         47:15, 65:2
 79:10, 89:2                44:21, 47:5, 61:9,         38:13, 38:16, 41:4,        45:5, 48:23, 51:12,        combination [1] -
budget [1] - 33:13          88:10, 93:11               43:1, 43:17, 43:21,        53:12, 54:19, 55:3,         21:11
budgetary [3] - 29:6,      categorical [1] - 47:8      44:2, 44:5, 44:8,          57:11, 60:13, 63:4,        coming [1] - 11:23
 42:16, 47:14              categories [1] - 37:17      44:11, 44:16, 44:20,       66:11, 66:21, 67:2,        commerce [1] - 40:19
bullet [2] - 13:8          caught [1] - 55:23          45:8, 45:10, 45:21,        68:12, 69:4, 70:24,        committee [1] - 62:6
bumped [1] - 8:18          center [1] - 42:5           46:1, 65:22, 69:17,        72:15, 73:16, 76:8,        common [1] - 9:23
bunch [1] - 13:12          Center [4] - 39:9,          70:15, 71:1, 71:20,        77:5, 77:6, 77:19,         Commonwealth [1] -
burden [2] - 68:12,         39:13, 39:16, 81:24        72:17, 81:18, 82:18,       78:4, 79:10, 80:18,         46:16
 68:13                     CEO [6] - 10:17, 12:9,      82:21, 82:23, 83:6,        80:19, 86:4, 88:8,         Compact [3] - 22:1,
Burkhart [1] - 38:24        13:6, 13:14, 13:15,        83:13, 83:17, 84:9,        89:24, 90:4, 90:6,          23:21, 38:23
Burt [1] - 1:20             95:24                      85:9, 85:24, 86:19,        90:8, 90:11, 92:17,        compact [1] - 39:3
                           certain [11] - 16:17,       87:3                       92:22, 96:10               company [1] - 10:2
                            24:22, 25:3, 31:2,        Chertkof [10] - 1:12,      claiming [2] - 19:20,
           C                32:24, 34:22, 41:5,        3:9, 7:6, 48:7, 55:23,
                                                                                                             comparison [1] - 23:3
                                                                                  80:1                       compelling [3] -
                            42:14, 75:22, 91:10,       56:17, 57:13, 88:19,      claims [19] - 4:10, 5:3,     29:14, 47:11, 50:20
CAFR [4] - 28:24,           91:11                      90:20, 93:10               5:5, 5:23, 6:7, 6:25,      compensability [1] -
 29:7, 29:8, 51:4          certainly [3] - 4:13,      Chertkof's [1] - 34:2       7:24, 8:7, 8:13, 9:25,      52:17
candid [1] - 88:23          18:4, 31:15               chief [10] - 22:25,         15:14, 16:10, 33:12,
                                                                                                             compensation [5] -
cannot [11] - 19:9,        CERTIFICATE [1] -           52:11, 56:1, 56:3,         33:17, 39:19, 49:4,
                                                                                                              81:5, 81:11, 90:23,
 36:19, 45:11, 45:12,       96:19                      59:14, 60:4, 61:22,        68:16, 69:18, 92:15
                                                                                                              90:24, 93:20
 59:4, 61:4, 78:9,         certify [1] - 96:21         61:23, 64:17              Claims [8] - 9:21,
                                                                                                             complain [4] - 15:13,
 80:3, 80:10, 84:21        cetera [4] - 23:14,        Chief [2] - 7:11, 7:21      9:22, 15:7, 15:8,
                                                                                                              63:12, 63:14, 72:13
capacity [2] - 46:20        63:13, 89:18, 92:13       choice [2] - 34:8, 35:2     16:6, 17:9, 39:18
                                                                                                             complained [3] -
card [1] - 78:12           CFO [2] - 11:3, 82:7       choices [1] - 33:24        clarify [2] - 60:9, 74:9
                                                                                                              19:20, 71:18, 72:10
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 100 of 112                                                       100



complaining [4] -        conducted [4] - 56:16,    continuing [1] - 64:23    convert [1] - 77:25      counter-indicia [1] -
 54:23, 55:14, 64:10      58:25, 59:1, 59:15       contract [101] - 6:8,     convey [2] - 74:13,       25:19
complaint [69] - 4:5,    conducting [1] - 93:3      7:4, 10:6, 10:9,          75:13                   counterintuitive [1] -
 11:3, 12:6, 12:15,      conducts [1] - 52:15       10:12, 10:20, 10:23,     COO [1] - 11:3            48:19
 12:19, 12:21, 13:7,     confer [1] - 28:3          10:25, 11:1, 11:17,      coordinated [2] - 5:7,   countermanding [1] -
 13:14, 13:17, 14:11,    conferral [2] - 30:7,      11:18, 11:19, 14:8,       5:11                     20:8
 15:3, 15:16, 15:19,      50:22                     31:17, 31:19, 31:23,     coordination [1] -       Counts [1] - 73:20
 16:16, 17:22, 17:23,    conferred [2] - 25:9,      32:1, 39:4, 66:2,         6:10                    counts [3] - 9:21,
 17:25, 18:17, 18:20,     43:25                     73:13, 73:16, 73:21,     copy [1] - 12:22          15:16, 43:11
 18:24, 19:3, 19:4,      conferring [1] - 40:15     73:22, 73:23, 73:25,     core [1] - 6:8           couple [2] - 48:21,
 20:12, 20:20, 28:21,    conflating [1] - 57:3      74:3, 74:4, 74:25,       corners [1] - 28:20       60:19
 34:2, 51:11, 51:13,     confused [1] - 68:5        75:1, 75:16, 75:21,      Corning [5] - 21:15,     course [7] - 28:14,
 52:7, 52:8, 53:4,       confusing [1] - 54:22      75:23, 76:4, 76:9,        22:9, 26:15, 26:23       35:4, 77:19, 81:5,
 54:4, 54:7, 54:9,       Congress [6] - 27:22,      76:14, 76:17, 77:5,      corporate [1] - 27:11     89:8, 93:3, 93:18
 54:10, 57:9, 57:18,      28:24, 47:10, 47:22,      77:6, 77:12, 77:19,      Corporation [8] - 3:4,   COURT [191] - 1:1,
 58:18, 59:2, 59:10,      50:19, 51:4               77:24, 78:4, 78:5,        3:16, 3:18, 7:14,        1:9, 3:11, 3:19, 3:24,
 64:20, 65:25, 66:4,     Connecticut [1] - 1:17     78:10, 78:20, 78:23,      29:25, 39:22, 47:14,     4:2, 5:14, 5:20, 6:11,
 67:2, 68:7, 68:21,      consider [1] - 27:4        79:1, 79:2, 79:3,         81:23                    6:19, 6:21, 7:10, 8:3,
 69:8, 69:9, 69:13,      considerations [1] -       79:10, 79:14, 80:1,      corporation [34] -        8:6, 8:14, 8:17, 8:25,
 69:23, 71:1, 71:10,      43:6                      80:4, 80:7, 80:8,         24:14, 24:17, 24:18,     9:4, 9:7, 10:6, 10:9,
 72:3, 72:6, 72:9,       considered [3] -           80:10, 80:19, 80:22,      24:21, 25:1, 25:5,       10:11, 10:15, 12:13,
 72:15, 73:3, 73:21,      24:15, 41:25, 61:5        81:15, 81:25, 82:3,       32:20, 33:2, 36:15,      12:18, 14:22, 15:1,
 74:3, 79:24, 82:5,                                 82:4, 83:5, 83:7,         36:16, 37:23, 38:20,     15:6, 15:15, 16:3,
                         consistent [6] - 6:23,
 87:15, 95:1, 95:2,                                 84:9, 84:15, 84:24,       39:11, 40:3, 40:6,       16:12, 17:12, 17:21,
                          19:2, 19:13, 19:15,
 95:6, 95:10, 95:13,                                85:10, 85:11, 85:12,      40:9, 40:12, 40:16,      18:11, 18:22, 19:8,
                          20:2, 92:23
 95:15, 95:19                                       85:14, 85:22, 85:25,      40:18, 40:23, 40:24,     19:18, 20:14, 20:21,
                         constituent [1] - 23:25
complaints [1] - 61:6                               86:4, 86:20, 87:12,       41:1, 41:5, 41:8,        21:3, 22:5, 23:11,
                         constitutes [1] - 96:21
complete [1] - 96:22                                87:21, 88:8, 88:22,       41:22, 41:23, 42:5,      24:2, 24:9, 26:5,
                         construed [2] - 27:18,
completing [1] - 19:12                              88:25, 89:1, 89:7,        42:21, 43:8, 43:25,      26:18, 28:5, 28:8,
                          36:19
compliance [1] - 56:2                               89:24, 90:1, 90:6,        45:15, 47:17, 47:19,     28:10, 28:15, 30:13,
                         contains [1] - 93:11
complies [1] - 38:12                                90:10, 90:11, 90:17,      48:2                     30:22, 30:24, 31:7,
                         contemplated [2] -
Comprehensive [1] -                                 91:24, 91:25, 92:17,     Corporation's [1] -       31:11, 32:3, 32:5,
                          24:21, 85:14
 28:23                                              92:22, 93:1, 94:7,        39:10                    32:7, 32:10, 32:16,
                         content [2] - 55:3,
compromised [1] -                                   96:10                    correct [2] - 26:22,      33:21, 34:10, 34:13,
                          55:5
 64:25                                             contracted [2] - 84:8,     63:17                    34:18, 35:8, 35:11,
                         contentions [1] - 4:10
computer [2] - 2:18,                                84:20                    correcting [1] - 9:17     35:14, 35:20, 36:3,
                         contentious [1] -
 9:1                                               contracts [6] - 7:16,     Council [10] - 8:16,      36:23, 37:10, 38:4,
                          73:11
computer-aided [1] -                                31:22, 37:24, 38:21,      9:11, 16:24, 18:7,       38:11, 38:15, 40:21,
                         context [6] - 8:14,
 2:18                                               51:25, 93:6               18:18, 18:25, 70:12,     42:24, 43:2, 43:20,
                          31:1, 45:20, 49:24,
concede [1] - 30:25                                Contracts [1] - 90:12      72:22, 72:25, 73:10      44:1, 44:4, 44:7,
                          56:12, 68:2
conceivably [1] - 90:7                             contractual [7] - 76:7,   council [9] - 8:17,       44:9, 44:15, 44:19,
                         contingent [1] - 49:8
concern [2] - 23:12,                                77:11, 78:18, 79:19,      18:6, 54:18, 62:2,       44:23, 45:9, 45:19,
                         continually [1] - 78:13
 61:6                                               79:22, 84:12, 95:23       63:22, 71:5, 71:23,      45:24, 46:2, 46:7,
                         continuance [1] -
concerned [4] - 19:14,                             contradict [1] - 5:16      72:5, 87:8               47:4, 47:23, 48:5,
                          76:17
 64:24, 67:11, 68:14                               contradictory [1] -       Councilman [2] -          48:15, 48:20, 49:7,
                         continue [15] - 9:4,
concerns [2] - 57:8,                                48:17                     8:19, 9:6                49:21, 50:23, 51:9,
                          75:16, 76:2, 76:14,
 68:1                                              contrary [1] - 94:8       counsel [30] - 3:5,       51:17, 53:2, 53:15,
                          83:8, 83:9, 85:11,
conclaves [1] - 37:19                              contrast [1] - 38:23       3:17, 3:23, 5:6, 5:8,    53:22, 54:6, 54:15,
                          85:12, 87:22, 89:23,
concludes [1] - 96:18                              contravenes [1] -          8:10, 13:18, 27:16,      55:18, 56:11, 57:2,
                          93:8, 93:17, 93:19,
conclusion [2] -                                    35:25                     28:2, 36:4, 38:12,       57:22, 58:16, 58:19,
                          93:24, 94:18
 67:13, 68:20                                      control [10] - 25:18,      40:7, 42:10, 46:12,      58:22, 59:8, 60:8,
                         CONTINUED [1] - 1:24
conclusive [1] - 50:13                              25:22, 29:6, 29:24,       53:3, 53:7, 53:18,       60:12, 60:22, 61:10,
                         continued [15] - 2:1,                                                         61:19, 62:20, 63:3,
conclusory [2] -                                    30:1, 30:10, 41:6,        58:23, 64:4, 64:7,
                          10:22, 10:24, 75:16,                                                         63:10, 63:18, 63:24,
 66:15, 67:1                                        41:9, 42:14, 50:9         66:8, 69:2, 69:7,
                          76:14, 85:6, 85:7,                                                           64:3, 65:21, 66:7,
conditions [1] - 31:2                              controlled [1] - 23:7      73:14, 73:15, 74:10,
                          86:25, 87:1, 87:18,                                                          66:19, 67:5, 67:16,
conduct [13] - 60:13,                              controlling [3] -          81:17, 88:23, 91:11,
                          88:4, 91:21, 92:12,                                                          67:22, 67:25, 68:9,
 60:14, 63:12, 77:20,                               36:10, 36:13, 37:20       95:17
                          93:4                                                                         68:22, 69:1, 69:6,
 85:12, 86:25, 87:20,                              convened [1] - 55:22      count [1] - 70:17
                         continues [7] - 8:3,                                                          70:13, 70:16, 71:9,
 89:8, 93:3, 93:19,                                conversations [1] -       counter [2] - 25:19,
                          14:11, 16:19, 16:22,                                                         71:21, 73:12, 74:8,
 94:16                                              11:2                      91:11
                          79:10, 79:11, 87:21
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 101 of 112                                                           101



 74:16, 74:19, 74:21,       81:21, 83:2, 83:15,       Davis [2] - 93:23,        58:20                       61:12
 74:24, 75:3, 75:6,         84:20, 87:16, 89:8,        94:17                   demonstrate [2] -           discount [1] - 64:8
 75:11, 75:19, 75:24,       89:14, 95:21              days [7] - 9:16, 9:20,    60:24, 68:13               discovered [2] -
 76:5, 76:11, 76:16,       craig's [1] - 82:8          13:12, 15:20, 18:7,     demote [2] - 14:14           63:13, 64:11
 76:22, 77:8, 77:15,       Craig's [3] - 60:7,         55:21, 56:25            demotion [1] - 14:18        discoverer [1] - 64:16
 77:17, 78:8, 78:11,        66:4, 68:5                DC [5] - 1:13, 1:17,     dependent [2] - 26:24,      discredit [1] - 9:15
 78:16, 79:7, 79:17,       created [8] - 27:6,         1:22, 2:5, 2:9           27:1                       discretionary [8] -
 79:21, 80:12, 80:18,       40:16, 41:1, 41:24,       DCCA [3] - 27:3, 30:4,   DEPUTY [2] - 3:2,            31:13, 32:8, 32:11,
 81:3, 81:17, 82:13,        43:9, 43:14, 43:15,        36:1                     96:17                       32:14, 33:22, 34:11,
 82:20, 82:22, 82:25,       50:7                      de [4] - 22:24, 29:12,   derivation [2] - 21:16,      34:12, 43:24
 83:11, 83:14, 83:18,      creates [2] - 36:15,        47:9, 47:20              23:6                       discriminated [1] -
 84:17, 85:18, 86:6,        37:23                     deal [5] - 8:7, 9:8,     derivative [4] - 27:21,      61:1
 87:2, 87:9, 87:13,        creating [1] - 47:17        9:24, 9:25, 40:1         28:4, 28:11, 30:16         discuss [1] - 73:16
 87:25, 88:12, 88:16,      credit [2] - 42:2, 42:13   dealing [1] - 81:6       derived [2] - 21:17,        discussed [2] - 6:25,
 89:5, 90:9, 91:1,         crisis [1] - 41:12         dealt [1] - 44:9          63:6                        12:7
 93:5, 94:3, 94:19,        criteria [16] - 12:16,     Debra [1] - 3:10         describe [2] - 53:4,        discussing [2] -
 94:25, 96:1                13:1, 13:23, 15:23,       DEBRA [1] - 1:15          68:7                        57:19, 66:4
Court [22] - 2:14, 2:15,    16:18, 17:1, 20:7,        debt [3] - 41:21,        described [3] - 20:20,      discussion [2] - 4:14,
 4:18, 6:17, 17:19,         20:17, 49:19, 52:16,       41:24, 41:25             52:20, 56:13                11:25
 21:7, 21:13, 26:14,        62:15, 65:9, 65:13,       debts [3] - 41:15,       describes [1] - 87:16       discussions [1] - 11:6
 30:4, 33:4, 35:25,         67:8, 70:3, 70:5           41:16, 42:12            description [2] - 6:22,     dismiss [8] - 4:5, 5:1,
 36:14, 36:24, 39:25,      critical [1] - 59:12       December [1] - 82:1       60:1                        57:24, 58:7, 70:8,
 44:13, 44:22, 46:10,      critically [2] - 37:8,     decide [3] - 86:18,      designated [1] - 20:25       88:9, 91:8, 92:16
 46:17, 55:24, 90:15,       37:11                      88:20, 96:8             designed [1] - 64:13        dismissed [3] - 5:5,
 96:8, 96:25               crossing [1] - 59:5                                                              40:5, 44:3
                                                      decided [6] - 7:23,      detail [3] - 4:15, 58:14,
court [8] - 21:22,         cryptic [3] - 54:8,                                                             dismissing [1] - 79:24
                                                       14:2, 19:1, 41:10,       62:9
 21:23, 39:6, 44:2,         54:14, 55:13               42:16, 84:23                                        dispositive [1] - 4:4
                                                                               detailed [2] - 11:2,
 44:3, 45:5, 74:14,        cryptically [2] - 53:18,   decides [3] - 22:13,      12:21                      dispute [17] - 21:8,
 96:17                      54:10                      35:5, 92:18             details [2] - 62:18,         41:4, 47:4, 51:24,
Court's [3] - 46:4,        culture [2] - 34:4, 56:9   decision [9] - 6:4,       82:6                        51:25, 78:19, 79:22,
 51:16, 81:19              current [1] - 30:4                                                               81:4, 81:18, 82:2,
                                                       10:18, 22:9, 32:13,     determine [3] - 22:13,
courthouse [2] - 23:9,     cut [5] - 10:4, 26:1,                                                            82:16, 82:19, 83:15,
                                                       34:19, 35:17, 50:3,      78:17, 92:10
 27:3                       44:23, 82:10               65:10, 67:9                                          84:18, 86:17, 88:2,
                                                                               determined [2] -
Courthouse [1] - 2:15                                 decisions [3] - 10:3,                                 96:6
                                                                                59:16, 60:1
courtroom [1] - 6:14
courts [7] - 27:2, 33:4,
                                      D                16:18, 90:16            determining [2] -           disputed [1] - 78:1
                                                      deed [1] - 29:21          49:12, 49:22               disputes [1] - 84:10
 46:23, 46:25, 49:14,                                 deemed [1] - 49:20                                   disputing [1] - 79:5
                                                                               DeWitt [2] - 60:4,
 60:17, 60:18              D.C [55] - 1:6, 2:12,
                                                      defamation [1] - 8:1      61:24                      distinct [1] - 41:2
cover [3] - 15:4, 36:6,     2:16, 5:23, 6:13,
                                                      DEFENDANT [1] - 2:7      difference [1] - 50:1       distinction [1] - 19:18
 85:19                      7:15, 8:9, 8:16, 9:10,
                                                      defendant [2] - 33:19,   different [14] - 11:6,      distracting [1] - 4:24
coverage [1] - 16:7         9:22, 9:23, 15:8,
                                                       73:15                    11:7, 11:8, 15:4,          district [2] - 38:19,
covered [2] - 17:6,         16:7, 16:24, 17:4,
                                                      defendants [5] - 4:6,     15:5, 17:18, 24:12,         60:18
 17:7                       18:7, 18:18, 18:25,
                                                       5:4, 6:22, 73:13,        49:21, 49:25, 50:24,       District [72] - 6:15,
CRAIG [1] - 1:3             21:2, 21:13, 21:15,
                                                       92:5                     52:16, 86:14, 96:13         19:24, 21:9, 21:11,
Craig [56] - 3:3, 3:9,      23:22, 25:25, 26:14,
                                                      DEFENDANTS [2] -         direct [2] - 62:19,          21:18, 22:19, 22:20,
 7:11, 7:20, 8:9, 9:9,      27:3, 27:8, 27:9,
                                                       1:19, 2:3                62:21                       22:22, 23:1, 23:6,
 9:16, 10:4, 10:22,         27:23, 29:5, 29:11,
                                                      Defendants [1] - 1:5     Direct [1] - 45:17           23:8, 23:19, 23:20,
 11:13, 11:25, 12:1,        30:5, 31:18, 31:20,
                                                      defendants' [1] - 5:1    directed [4] - 28:25,        24:4, 24:7, 24:11,
 12:11, 12:21, 13:3,        32:13, 33:4, 36:1,
                                                      defense [9] - 5:6,        34:21, 35:1, 65:11          24:15, 24:16, 25:10,
 13:19, 14:6, 15:21,        39:1, 39:17, 42:7,
                                                       17:13, 24:23, 33:18,    direction [2] - 20:8,        26:2, 26:9, 27:11,
 18:5, 18:16, 19:6,         42:11, 42:13, 45:12,
                                                       57:25, 64:6, 69:1,       34:19                       28:23, 29:2, 29:9,
 19:12, 52:11, 53:7,        45:23, 46:11, 46:18,
                                                       70:23, 94:11            director [1] - 56:4          29:17, 30:16, 30:17,
 56:5, 56:7, 58:5,          49:12, 50:2, 50:3,
                                                      defining [1] - 33:21     discharge [18] - 9:24,       30:25, 31:4, 31:15,
 59:14, 62:6, 64:16,        69:21, 70:12, 72:22,
                                                      definite [1] - 83:7       17:14, 17:16, 18:12,        31:16, 31:19, 31:24,
 64:23, 65:3, 65:7,         72:25, 73:10, 90:14
                                                      degree [1] - 79:18        19:10, 19:19, 19:23,        33:9, 34:7, 37:18,
 65:11, 65:25, 66:1,       damages [2] - 25:2,
                                                      delegated [4] - 26:17,    20:3, 69:7, 69:16,          40:23, 40:24, 41:2,
 66:5, 67:6, 69:9,          33:12
                                                       30:11, 30:12, 32:2       69:19, 69:20, 70:7,         41:3, 41:14, 41:25,
 69:17, 71:3, 71:25,       date [5] - 82:22, 83:1,
                                                      delegatee [1] - 27:23     70:17, 71:2, 72:8,          42:2, 42:10, 42:22,
 74:5, 76:18, 76:23,        85:13, 86:2, 91:13
                                                      delegation [1] - 50:22    72:15                       43:9, 43:11, 43:15,
 77:5, 77:24, 78:21,       Dated [1] - 96:23
                                                      deliberately [1] -       disclosure [2] - 52:4,       46:10, 47:15, 47:19,
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 102 of 112                                                              102



 47:25, 49:9, 49:11,       84:20, 87:16, 89:8,        embellished [1] -         ensuring [1] - 71:13        exhaustive [2] - 21:14,
 49:16, 49:20, 49:23,      89:14, 95:21                53:18                    entered [1] - 6:16           22:11
 50:7, 50:10, 50:17,      drafted [1] - 95:12         emergency [3] - 20:6,     entire [2] - 29:9, 80:7     Exhibit [2] - 28:22,
 50:20, 50:21, 51:5,      drafters [3] - 24:20,        34:16, 65:13             entirety [1] - 36:21         47:10
 51:6, 60:5, 65:2,         25:8, 26:19                Emil [2] - 3:16, 5:10     entities [1] - 49:15        exhibit [1] - 54:8
 70:19, 72:10, 72:13      draw [2] - 23:3, 85:7       EMIL [1] - 1:19           entitled [7] - 21:12,       exhibits [1] - 8:24
DISTRICT [3] - 1:1,       dressed [1] - 51:25         employed [2] - 39:10,      29:15, 33:11, 72:21,       exist [3] - 27:25,
 1:1, 1:9                 drill [2] - 23:15, 47:5      39:21                     79:14, 84:12, 84:22         37:23, 90:4
District's [9] - 22:14,   drive [3] - 6:3, 52:16,     employee [26] - 60:24,    entity [20] - 21:10,        existence [4] - 6:7,
 22:15, 26:4, 26:11,       56:9                        70:18, 75:17, 77:7,       25:8, 25:16, 25:24,         23:20, 26:9, 73:23
 27:10, 32:14, 37:4,      due [5] - 25:15, 25:19,      77:9, 77:18, 77:20,       26:16, 26:20, 27:6,        existing [1] - 91:25
 47:14, 50:15              47:7, 57:13, 95:16          77:25, 78:12, 79:4,       27:11, 28:12, 29:3,        exists [3] - 31:10,
diversity [16] - 5:21,    duly [1] - 29:18             79:10, 80:1, 80:16,       29:4, 37:14, 45:11,         31:12, 37:16
 5:22, 21:24, 44:18,      duration [2] - 51:24,        80:23, 80:25, 81:10,      45:13, 48:7, 50:7,         expand [1] - 16:7
 44:20, 45:1, 45:7,        83:9                        83:3, 84:2, 84:8,         50:8, 57:6, 60:15,         expectation [1] - 40:2
 45:12, 45:13, 45:15,     during [5] - 4:14,           84:21, 84:22, 85:4,       61:7                       expense [1] - 40:8
 45:16, 48:25, 49:3,       59:12, 83:18, 84:8,         86:8, 86:16, 91:10       equipoise [2] - 94:12,      experienced [1] -
 49:7, 49:9, 49:22         86:12                      employees [13] - 7:18,     95:5                        76:19
division [1] - 20:24      duties [3] - 86:23,          24:14, 24:15, 39:8,      Eric [1] - 56:5             expiration [5] - 74:11,
doctor [4] - 34:19,        91:10, 93:20                39:9, 39:12, 39:16,      Erica [1] - 56:3             80:13, 83:1, 85:13,
 34:21, 35:4, 66:16                                    40:9, 40:13, 57:7,       especially [1] - 63:21       93:15
Doctor [1] - 62:8                     E                65:5, 77:10, 80:21       essential [3] - 90:19,      expired [4] - 79:2,
doctors [10] - 13:4,                                  employer [4] - 10:19,      90:25, 91:12                79:9, 88:22, 91:14
 13:10, 13:23, 15:22,                                  70:11, 77:11, 77:19      essentially [13] - 6:7,     expires [2] - 83:7,
 16:4, 16:15, 20:12,      e.g [1] - 72:11             employment [15] -          11:20, 13:11, 15:8,         89:17
 65:13, 67:21, 93:7       early [5] - 11:11,           9:20, 19:1, 38:24,        35:23, 37:8, 62:16,        explain [1] - 58:13
document [10] -            59:25, 61:21, 61:24,        51:24, 51:25, 76:2,       77:24, 83:2, 91:15,        explaining [2] - 5:2,
 20:17, 47:21, 82:3,       64:23                       76:9, 78:18, 79:18,       91:18, 92:6, 93:2           5:4
 82:8, 85:4, 90:11,       easy [1] - 81:19             86:22, 89:13, 89:22,     establish [1] - 92:18       expressed [6] - 26:13,
 91:12, 91:14, 95:14      economic [1] - 70:11         89:23, 90:22, 92:8       et [6] - 1:5, 3:4, 23:14,    26:24, 26:25, 90:6,
documentation [5] -       Edward [1] - 3:23           en [1] - 32:13             63:13, 89:18, 92:13         90:9, 93:1
 9:18, 13:20, 13:22,      EDWARD [1] - 2:3            enabling [3] - 23:16,     evaporated [1] - 92:6       extant [1] - 89:1
 65:9, 67:9               effect [9] - 78:21,          32:20, 37:4              eventually [1] - 14:1       extend [2] - 79:17,
documents [1] - 95:12      84:1, 85:14, 85:25,        enclave [1] - 21:18       evidence [4] - 47:9,         85:16
dollars [1] - 74:14        89:20, 90:18, 92:1,        encouraging [1] -          58:3, 84:13, 88:3          extended [1] - 84:7
done [9] - 29:22,          92:20, 93:4                 15:22                    ex [1] - 95:22              extension [5] - 11:20,
 33:18, 34:15, 59:23,     effective [3] - 74:19,      end [12] - 11:24, 19:1,   ex-official [1] - 95:22      11:21, 11:22, 12:2,
 64:15, 67:3, 68:21,       74:20, 86:1                 42:22, 59:19, 75:4,      exact [1] - 76:15            86:10
 90:20, 90:21             effectively [1] - 86:10      75:6, 80:15, 81:8,       exactly [4] - 8:5, 15:2,    extensions [5] -
doubt [1] - 57:15         effort [8] - 15:13, 16:4,    82:11, 82:22, 87:9,       23:23, 49:5                 11:17, 12:4, 12:10,
down [8] - 7:24, 20:11,    16:8, 16:10, 16:12,         91:2                     exaggeration [1] -           14:7, 66:2
 23:15, 47:5, 64:22,       17:9, 64:14, 64:15         ended [5] - 11:24,         47:8                       extensive [1] - 25:18
 77:22, 95:9, 95:11       egray@                       75:17, 75:23, 75:25,     example [2] - 24:13,        extent [9] - 31:9, 32:4,
Dr [56] - 7:11, 7:20,      thompsoncoburn.             83:23                     41:19                       68:16, 70:16, 72:5,
 8:9, 9:9, 9:16, 10:4,     com [1] - 2:6              ends [4] - 16:22,         examples [3] - 65:7,         72:12, 80:20, 85:6,
 10:22, 11:25, 12:1,      ehirsch@                     43:23, 77:7, 93:2         67:6, 67:17                 86:16
 12:11, 12:21, 13:3,       carltonfields.com          enforce [1] - 70:6        exception [6] - 93:12,
 13:19, 14:6, 15:21,       [1] - 1:23                 enforceable [1] - 39:6
 18:5, 19:6, 19:12,       eight [1] - 85:21
                                                                                 93:13, 94:5, 94:9,                    F
                                                      enforced [1] - 39:4        94:10
 52:11, 53:7, 56:3,       either [6] - 26:6,          engage [2] - 61:12,       excess [2] - 57:14,
 56:5, 56:7, 59:14,        43:20, 43:21, 53:23,        63:11                     95:23                      face [2] - 47:20, 95:19
 60:7, 62:6, 64:16,        61:13, 88:3                engaged [4] - 60:25,      exclusively [1] - 22:25     faced [1] - 33:16
 64:23, 65:3, 65:7,       ELIZABETH [1] -              61:5, 64:24, 68:19                                   facie [1] - 94:4
                                                                                executed [1] - 31:24
 65:11, 65:25, 66:1,       96:20                      engaging [2] - 63:2,                                  fact [12] - 15:16,
                                                                                executive [2] - 29:18,
 66:4, 66:5, 67:6,        Elizabeth [2] - 2:14,        64:1                                                   21:17, 29:5, 36:11,
                                                                                 29:20
 68:5, 69:9, 69:17,        96:25                      enhanced [1] - 52:1                                     46:24, 57:16, 62:13,
                                                                                executives [1] - 65:15
 71:3, 71:25, 74:5,       elsewhere [2] - 45:25,      enhancement [1] -                                       66:23, 74:6, 88:20,
                                                                                exempt [1] - 25:25
 76:18, 76:23, 77:5,       47:3                        59:7                                                   89:2, 95:3
                                                                                exercise [1] - 45:5
 77:24, 78:21, 81:21,     Email [5] - 1:14, 1:18,     enjoyed [1] - 39:12                                   facto [6] - 22:24,
                                                                                exercised [3] - 10:19,
 82:8, 83:2, 83:15,        1:23, 2:6, 2:10            enjoys [1] - 26:11                                      29:12, 30:10, 47:9,
                                                                                 50:9, 76:4
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 103 of 112                                                               103



  47:20, 55:7              Fenty [2] - 29:15, 30:9       16:21, 61:21              garden [1] - 34:14                    H
facts [18] - 5:2, 5:25,    Fenty's [1] - 50:21         following [2] - 25:17,      garden-variety [1] -
  18:3, 18:4, 18:10,       few [4] - 9:16, 15:20,        83:18                      34:14
  58:8, 63:24, 66:10,        74:14, 82:9               footnote [2] - 36:12,       general [4] - 41:25,       half [1] - 10:22
  67:14, 72:19, 72:20,     field [3] - 34:15, 34:16,     47:13                      42:21, 72:18, 76:13       handed [1] - 56:24
  72:21, 73:2, 73:10,        35:7                      FOR [7] - 1:1, 1:5,         General [3] - 2:12,        handled [1] - 22:25
  76:10, 76:11, 89:12,     Fields [1] - 1:20             1:11, 1:19, 1:20, 2:3,     32:13, 40:7               hands [1] - 96:9
  96:13                    figure [3] - 61:3,            2:7                       General's [1] - 6:13       handwritten [1] -
factual [9] - 5:24,          82:15, 84:19              forbid [1] - 5:15           generalized [1] -           38:14
  59:7, 66:9, 66:17,       file [1] - 54:9             force [1] - 90:18            55:16                     hanging [1] - 11:13
  81:18, 82:12, 84:10,     filed [5] - 4:6, 6:15,      foreclosed [1] - 41:18      generally [3] - 18:2,      harm [2] - 17:3, 17:6
  84:18, 88:2                13:7, 40:12, 58:18        foreclosing [1] - 29:17      70:21, 73:5               Hawaiian [1] - 37:18
factually [1] - 64:18      files [2] - 28:24, 54:4     foregoing [1] - 96:21       GEOFFREY [1] - 2:3         head [2] - 13:13, 72:25
fairly [2] - 4:24, 72:2    filing [1] - 71:25          foreshadow [1] -            Geoffrey [1] - 3:21        headquarters [1] -
faith [3] - 42:2, 42:7,    filings [1] - 17:23           44:16                     George [1] - 46:8           23:9
  42:13                    final [3] - 17:12, 87:10,   forget [1] - 76:17          given [7] - 20:9, 32:24,   health [1] - 62:5
fall [4] - 34:7, 34:10,      88:13                     form [3] - 28:4, 28:11,      77:17, 78:3, 82:25,       hear [3] - 36:10, 66:7,
  37:17, 64:22             finally [1] - 12:10           76:15                      87:19, 92:11               83:14
false [12] - 8:13, 15:9,   Financial [1] - 28:23       formality [1] - 12:5        God [1] - 5:15             heard [3] - 13:3,
  15:14, 16:1, 16:10,      financial [16] - 22:24,     formed [2] - 27:11,         govern [1] - 86:22          46:12, 53:3
  39:19, 53:9, 53:11,        23:1, 23:7, 29:2,           57:19                     government [26] -          hearing [3] - 4:3, 4:17,
  55:12, 57:21, 58:25,       29:4, 41:11, 42:4,        former [4] - 29:15,          22:19, 22:21, 22:22,       8:19
  69:18                      42:9, 47:16, 47:18,         29:17, 56:1, 95:22         23:19, 23:20, 24:7,       HEARING [1] - 1:8
False [8] - 9:21, 9:22,      52:11, 59:14, 60:4,       Fort [3] - 22:10, 22:12,     24:15, 25:18, 27:23,      hearings [1] - 4:23
  15:7, 15:8, 16:6,          61:22, 61:23, 65:6          43:12                      29:10, 29:11, 31:20,      heart [1] - 69:25
  17:9, 39:18              financials [1] - 40:22      forth [2] - 34:5, 71:14      31:25, 36:15, 36:16,      heat [1] - 35:4
falsification [1] -        findings [1] - 52:20        forward [6] - 7:8, 47:9,     37:8, 37:21, 37:22,       heavily [1] - 22:10
  53:25                    fine [2] - 80:22, 86:7        76:20, 79:3, 92:4,         40:16, 41:3, 41:5,        hedged [1] - 89:4
familiar [1] - 4:12        finished [1] - 88:25          92:11                      45:12, 45:22, 72:23       held [1] - 45:19
Fannie [1] - 41:11         fire [5] - 12:11, 54:22,    four [8] - 8:7, 9:7, 9:8,   Government [10] -          Heller [1] - 1:12
far [3] - 16:20, 23:9,       57:19, 65:24, 70:5          9:21, 13:8, 28:20,         8:12, 15:10, 15:14,       help [2] - 4:9, 69:14
  57:9                     fired [15] - 9:9, 18:5,       35:6, 64:22                33:24, 41:8, 41:9,        hereby [4] - 28:3,
favoring [1] - 34:4          18:8, 18:17, 18:21,       framework [1] - 14:4         41:10, 41:14, 42:7,        29:20, 29:23, 96:20
FCA [19] - 5:23, 7:2,        19:15, 19:22, 20:3,       fraudulent [3] - 13:11,      63:9                      Hernandez [18] - 4:1,
  7:4, 45:4, 48:23,          69:21, 72:1, 72:6,          55:11, 60:14              governmental [4] -          12:9, 13:6, 14:13,
  49:1, 51:12, 51:15,        72:14, 73:1, 84:21        Freddie [1] - 41:11          22:23, 30:8, 33:11,        14:18, 55:23, 57:18,
  52:2, 53:11, 55:7,       firing [8] - 8:8, 9:9,      free [1] - 4:14              37:13                      58:15, 58:17, 59:5,
  56:18, 56:19, 60:10,       9:24, 14:10, 14:14,       FTE [2] - 86:24, 90:24      governments [2] -           65:4, 65:14, 65:24,
  60:11, 60:12, 63:4,        18:15, 57:19, 66:6        FTEs [1] - 51:24             24:1, 37:19                66:5, 66:13, 68:4,
  63:10, 66:11             firings [1] - 21:25         full [8] - 10:21, 37:19,    governs [1] - 84:20         73:19, 80:10
FCRR [3] - 2:14,           first [21] - 6:24, 8:7,       42:1, 42:7, 42:12,        grant [5] - 26:25, 27:6,   HERNANDEZ [1] - 2:8
  96:20, 96:25               9:7, 9:8, 9:21, 10:4,       57:6, 71:3, 96:21          28:7, 30:7, 46:19         Hernandez's [1] - 66:8
FDIC [13] - 35:24,           16:9, 17:18, 31:6,        fully [2] - 14:17, 82:3     granted [1] - 26:11        high [1] - 65:16
  36:11, 37:20, 38:7,        35:17, 38:13, 41:18,      function [3] - 30:11,       gravamen [1] - 34:6        higher [1] - 42:6
  40:17, 41:7, 41:8,         52:6, 52:8, 54:25,          31:13, 50:8               Gray [4] - 3:23, 8:19,     highlight [1] - 45:1
  41:9, 41:11, 46:6,         57:16, 64:20, 74:2,       functions [7] - 26:17,       62:5, 62:12               highlighted [1] - 41:21
  46:13, 47:1                82:11, 84:14, 93:22         27:13, 31:14, 32:8,       GRAY [1] - 2:3             highlighting [1] -
fear [1] - 54:12           fisc [1] - 50:15              32:11, 32:15              great [2] - 48:10,          38:17
February [13] - 12:21,     fiscal [2] - 25:21,         fund [1] - 42:22             76:20                     highly [1] - 50:19
  15:20, 18:24, 52:9,        42:22                     funding [1] - 7:23          greater [1] - 58:14        himself [4] - 19:12,
  54:5, 56:22, 57:17,      five [3] - 10:13, 13:16,    funds [2] - 42:20, 60:6     grievance [1] - 40:11       54:12, 55:15, 55:23
  59:13, 59:19, 59:25,       85:15                                                 gross [1] - 47:8           hire [1] - 42:10
                                                       furtherance [1] -
  61:21, 62:14, 93:23      fix [1] - 13:21                                         ground [1] - 44:3          Hirsch [6] - 3:16, 5:10,
                                                         70:18
federal [15] - 5:24,       fixed [1] - 30:6                                        group [1] - 65:4            20:22, 43:13, 46:3,
                                                       furthered [2] - 71:4,
  9:22, 15:8, 16:6,        Floor [1] - 1:17                                        Guantanamo [1] -            89:6
                                                         71:17
  16:11, 21:18, 37:22,     flunk [1] - 52:21                                        30:6                      HIRSCH [83] - 1:19,
  38:19, 45:3, 46:14,                                                              guarantee [1] - 41:16
  52:1, 52:2, 65:1,
                           FMP [1] - 41:15                        G                                            3:15, 5:10, 5:15,
                           focus [1] - 36:7                                        guess [3] - 25:6, 64:6,     5:21, 6:12, 6:20,
  74:13, 75:13                                                                      68:3                       20:23, 21:7, 22:7,
                           focused [1] - 39:25
federally [1] - 52:14                                  garb [1] - 52:1                                         23:21, 24:5, 25:11,
                           followed [3] - 8:8,
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 104 of 112                                                           104



 26:13, 26:21, 28:6,       HOSPITAL [1] - 1:5           27:14, 27:19, 27:21,    indicating [1] - 89:12    interested [1] - 44:24
 28:9, 28:14, 28:18,       hospital [39] - 7:12,        27:22, 28:4, 28:6,      indication [4] - 26:13,   interference [3] - 6:9,
 30:21, 30:23, 31:5,        10:2, 13:1, 19:25,          28:12, 29:15, 30:16,      30:10, 52:22, 53:1        80:2, 80:3
 31:8, 31:12, 32:4,         20:1, 24:11, 33:16,         31:1, 31:9, 31:15,      indications [2] - 28:1,   intermediary [1] -
 32:6, 32:9, 32:12,         34:1, 34:20, 34:21,         31:19, 32:1, 32:2,        28:18                     52:15
 33:3, 33:23, 34:12,        42:4, 42:8, 42:19,          32:14, 33:2, 33:20,     indicia [7] - 22:23,      internal [6] - 12:5,
 34:14, 34:25, 35:10,       42:21, 43:25, 52:19,        36:5, 36:18, 37:5,        25:16, 25:19, 26:1,       12:15, 14:10, 15:19,
 35:12, 35:16, 35:21,       52:21, 52:23, 53:21,        37:13, 37:16, 37:22,      26:19, 29:13, 76:1        18:24, 59:1
 46:4, 46:8, 47:7,          54:21, 57:1, 57:5,          38:1, 40:5, 40:15,      individual [1] - 65:17    internally [2] - 19:7,
 48:3, 48:6, 48:17,         57:17, 58:3, 59:20,         43:10, 43:15, 43:18,    indulgence [1] - 51:16      48:18
 49:5, 49:10, 49:25,        59:23, 64:24, 65:5,         43:22, 43:25, 44:10,    information [6] - 4:18,   interpret [1] - 89:12
 51:1, 51:16, 51:18,        71:18, 78:13, 78:23,        44:13, 44:18, 46:14,      56:24, 61:6, 63:6,      interpretation [1] -
 53:14, 53:16, 54:3,        79:15, 80:6, 80:11,         47:3, 48:8, 48:9,         63:20, 64:10              39:23
 54:7, 55:5, 55:20,         81:10, 87:18, 89:9,         48:11, 48:14, 49:24,    informed [2] - 65:3,      interpretations [1] -
 56:14, 57:12, 58:9,        89:14                       51:10                     74:18                     96:13
 58:17, 58:20, 58:23,      hospital's [6] - 47:17,    impact [2] - 50:14,       initial [2] - 10:13,      interpreted [5] - 30:3,
 59:9, 60:11, 60:16,        56:2, 57:2, 65:6,           51:6                      10:14                     33:5, 60:17, 73:5,
 61:8, 61:11, 61:20,        70:3, 71:11               impetus [1] - 61:20       initiate [1] - 55:7         84:3
 62:23, 63:5, 63:17,       Hospital's [1] - 81:23     implemented [3] -         injected [1] - 94:8       interrupt [1] - 4:20
 63:19, 64:1, 64:12,       hospitalist [1] - 65:4       14:17, 39:15, 82:3      injecting [1] - 94:4      interviewed [1] - 60:5
 88:14, 88:17, 90:2,       hospitalists [3] -         implication [3] -         inserted [1] - 26:8       introduce [1] - 3:6
 90:13, 92:24, 93:9,        16:16, 20:5, 65:12          36:20, 36:22, 38:2                                investigate [1] - 13:19
                                                                                insofar [1] - 19:14
 94:4, 94:23, 95:16,       Hospitals [3] - 7:15,      implicit [1] - 44:12      instance [2] - 28:22,     investigated [2] -
 96:16                      39:10, 39:21              implied [2] - 77:12,        34:1                      60:21, 63:13
Hirsch's [1] - 40:22       hourly [2] - 11:8,           90:18                   instances [3] - 15:18,    investigating [2] -
historically [1] - 21:16    90:24                     imploring [1] - 88:1        20:19, 27:5               61:13, 68:20
history [1] - 37:13        hours [14] - 10:24,        important [6] - 9:11,                               investigation [8] -
                                                                                instant [1] - 22:6
hold [1] - 8:25             11:7, 11:8, 51:24,          29:1, 55:6, 55:21,                                  16:14, 16:20, 56:16,
                                                                                instead [2] - 14:8,
holding [1] - 35:15         74:6, 81:5, 81:11,          55:24, 62:7                                         56:19, 56:23, 58:25,
                                                                                  14:13
holds [2] - 46:18,          86:24, 87:16, 87:24,      impose [1] - 47:19        institution [1] - 57:10     59:1, 63:7
 90:15                      89:18, 90:21, 92:2,       improper [8] - 12:6,                                invited [1] - 8:20
                                                                                instructed [1] - 65:14
Home [2] - 21:17,           93:20                       14:3, 17:10, 19:21,                               involve [2] - 33:19,
                                                                                instrument [1] - 84:19
 27:22                     HR [12] - 12:18, 13:13,      53:9, 55:7, 56:8                                    42:1
                                                                                instrumentalities [3] -
Honor [54] - 3:2, 3:8,      54:4, 54:7, 54:9,         improperly [8] - 13:24,                             involved [3] - 20:18,
                                                                                  27:24, 46:15, 46:16
 3:15, 3:20, 3:25,          54:17, 55:1, 56:3,          13:25, 20:1, 59:17,                                 35:18, 74:22
                                                                                instrumentality [13] -
 5:10, 20:23, 21:7,         57:18, 58:17, 59:2          67:4, 68:8, 68:11,                                involves [1] - 4:25
                                                                                  22:2, 22:3, 22:20,
 21:21, 22:1, 22:17,       huge [1] - 62:3              68:15                                             involving [1] - 46:9
                                                                                  23:18, 23:25, 24:6,
 24:8, 25:11, 26:1,        Huron [1] - 1:12           improve [1] - 65:6          24:7, 25:9, 26:7,       ipso [2] - 30:10, 55:7
 26:21, 27:8, 27:20,       hybrid [1] - 21:11         improved [1] - 62:14        29:6, 30:15, 43:8,      islands [1] - 37:18
 28:1, 29:8, 30:10,        Hyman [1] - 46:8           inadequate [1] - 35:19      45:14                   issue [23] - 5:19, 5:22,
 33:15, 35:12, 36:9,       hypothetical [3] -         includes [1] - 17:4       insufficient [9] -          6:8, 8:1, 9:25, 13:20,
 45:8, 46:4, 50:16,         76:23, 77:9, 90:5         including [8] - 8:10,       51:14, 52:4, 53:12,       14:6, 14:20, 17:20,
 51:18, 52:3, 53:14,                                    10:3, 10:21, 13:13,       53:16, 53:17, 54:19,      17:21, 22:14, 35:23,
 54:7, 54:14, 55:6,
                                       I                27:17, 37:6, 49:14,       66:9, 68:7                35:24, 44:14, 48:4,
 55:10, 56:6, 57:12,                                    95:11                   insufficiently [1] -        48:8, 70:4, 70:5,
 58:10, 59:11, 60:16,                                 inconclusive [1] -          67:10                     73:7, 74:12, 85:5,
 61:9, 62:1, 62:3,         idea [3] - 33:12, 67:10,     50:11                   insurance [1] - 24:18       92:2, 96:12
 63:5, 66:14, 67:19,         82:4                     inconsistent [2] -        intended [4] - 25:8,      issued [2] - 14:18,
 73:18, 88:19, 88:21,      illegal [1] - 19:21          48:19, 89:25              28:11, 79:17, 95:4        29:18
 90:5, 90:14, 92:24,       illuminate [1] - 4:16      increase [4] - 13:4,      intent [5] - 26:19,       issues [11] - 4:17,
 93:21, 94:5, 95:20,       immaterial [1] - 95:17       13:5, 20:13, 65:5         38:3, 50:6, 57:19,        7:24, 11:13, 14:11,
 96:16                     immediately [3] -          increasing [1] - 16:25      76:1                      44:17, 62:17, 65:8,
HONORABLE [1] - 1:8          12:12, 74:19, 74:20      indented [1] - 81:22      intention [3] - 53:6,       67:7, 69:18, 72:24,
hook [1] - 49:4            immunity [64] - 5:19,      independent [2] -           91:14, 92:3               82:12
hope [1] - 11:5              7:1, 14:20, 21:5,          62:21, 71:22            intentions [2] - 84:3,    italicized [1] - 22:21
hopefully [1] - 90:3         21:12, 21:13, 21:19,     indeterminate [1] -         92:11                   itself [5] - 30:17,
Hospital [8] - 3:3,          22:14, 22:15, 23:5,
                                                        79:12                   interactions [1] -          30:25, 37:18, 51:11,
 3:16, 3:18, 7:14,           24:23, 25:9, 25:17,
                                                      indicate [2] - 47:25,       42:16                     84:7
 24:3, 29:24, 32:13,         26:4, 26:11, 26:12,
                                                        71:17                   interest [2] - 42:6,
 47:14                       26:24, 26:25, 27:7,
                                                      indicates [1] - 85:1        64:4
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 105 of 112                                                              105



                             92:18, 92:19, 96:8       lack [3] - 5:21, 21:5,       8:20, 8:21, 8:22,          Luis [2] - 4:1, 66:13
           J
                           justified [1] - 29:5         45:6                       9:13, 9:15, 9:16,
                                                      lacked [2] - 65:9, 67:8      9:19, 16:23, 16:24,                   M
Jackson [2] - 46:25,
                                      K               lacking [1] - 71:7           52:14, 52:19, 54:17,
  95:17                                               lagged [2] - 86:2, 86:5      55:1, 55:4, 55:5,
JACKSON [1] - 1:8                                                                  55:8, 55:9, 55:13,         Mac [1] - 41:11
                                                      language [3] - 23:18,
January [2] - 1:5,         KATZ [2] - 1:15, 3:12                                   56:4, 62:2, 81:23,         machine [1] - 2:17
                                                        28:10, 43:11
  96:23                    Katz [2] - 1:16, 3:10                                   87:15, 91:19, 91:20,       Mack [1] - 21:15
                                                      large [1] - 12:17
Jefferson [1] - 1:21       katz@kmblegal.com                                       96:2                       Mae [1] - 41:11
                                                      largest [1] - 57:14
jeopardizing [2] -          [1] - 1:18                                           letters [2] - 12:2, 71:5     maintain [1] - 51:13
                                                      last [8] - 8:1, 9:11,
  13:9, 13:10              Kavanaugh [1] - 51:3                                  level [5] - 20:19,           maintained [2] - 25:1,
                                                        17:19, 18:20, 48:3,
jeopardy [2] - 54:11,      Kavanaugh's [2] -                                       34:15, 34:16, 82:9,         25:5
                                                        71:3, 73:10, 81:25
  55:16                     49:17, 50:3                                            95:13                      major [1] - 90:15
                                                      lastly [1] - 62:1
Jessica [1] - 3:10         keep [6] - 57:3, 57:25,                               levels [1] - 11:7            majority [3] - 46:23,
                                                      late [2] - 85:15, 94:17
JESSICA [1] - 1:16          62:18, 65:15, 75:15,                                 liability [2] - 41:3, 51:5    46:24, 46:25
                                                      law [39] - 9:23, 18:13,
job [2] - 90:20, 90:21      87:20                                                liable [1] - 24:16           malfeasance [2] -
                                                        19:19, 19:24, 20:3,
Johnson [1] - 56:5         keeper [1] - 19:25                                    liberally [1] - 36:18         71:6, 71:11
                                                        21:20, 32:12, 38:19,
Jorden [1] - 1:20          KEPRO [11] - 12:22,                                   license [2] - 13:9,          malpractice [8] - 25:1,
                                                        38:22, 38:25, 46:16,
JR [1] - 2:3                12:23, 52:14, 52:20,                                   55:17                       25:5, 32:22, 33:16,
                                                        54:17, 57:9, 61:5,
JUDGE [1] - 1:9             59:24, 61:21, 62:11,                                 licenses [2] - 13:10,         33:17, 33:18, 34:15,
                                                        64:7, 65:2, 70:18,
Judge [21] - 21:15,         62:12, 62:13, 62:24                                    54:13                       35:4
                                                        76:12, 79:9, 79:25,
  22:10, 23:4, 23:14,      kept [3] - 11:5, 58:20,      80:2, 80:12, 82:14,      lies [1] - 35:6              man [1] - 90:22
  30:19, 30:24, 33:6,       86:16                       83:2, 83:6, 86:19,       light [1] - 6:21             management [2] -
  35:14, 35:16, 35:20,     KETANJI [1] - 1:8            89:5, 89:6, 89:21,       likely [1] - 59:16            10:2, 25:21
  38:4, 44:10, 46:25,      key [3] - 52:9, 59:4,        89:25, 90:1, 90:13,      Lilian [3] - 52:10,          manifested [2] -
  49:14, 49:16, 49:17,      84:10                       92:9, 92:21, 92:23,        53:20, 56:24                70:19, 70:21
  50:3, 51:2, 74:15,       kind [12] - 34:22, 43:3,     92:25, 93:9, 96:9,       limit [1] - 36:22            marginalize [1] -
  79:13, 95:17              47:20, 53:11, 54:23,        96:12                    limited [2] - 31:1,           14:12
judge [1] - 50:21           55:2, 56:12, 66:20,       lawsuit [3] - 22:6,          36:19                      Marshall [1] - 1:16
judgment [4] - 50:14,       69:3, 70:6, 91:22,          40:5, 40:11                                           Maryland [2] - 23:22,
                                                                                 limits [1] - 4:23
  51:5, 58:2, 92:19         96:12                     lawsuits [2] - 40:2,                                     93:11
                                                                                 line [1] - 43:5
judicial [1] - 45:21       Knight [3] - 4:1, 66:13,     40:4                                                  massive [1] - 59:1
                                                                                 lines [1] - 64:22
Julia [2] - 3:10, 21:15     73:18                     lawyer [4] - 11:12,                                     massively [1] - 60:17
                                                                                 listened [2] - 88:17,
JULIA [1] - 1:12           knight [2] - 6:6, 88:17      13:13, 33:18, 85:20                                   material [4] - 88:19,
                                                                                   88:18
Julian [4] - 3:3, 3:9,     KNIGHT [40] - 2:7,         lay [1] - 22:23                                          90:19, 90:25, 91:24
                                                                                 litigation [4] - 40:10,
  7:11, 11:12               3:25, 66:13, 66:22,       laying [1] - 5:3                                        materials [1] - 28:20
                                                                                   49:2, 57:23, 66:11
JULIAN [1] - 1:3            67:12, 67:19, 67:24,      lays [1] - 91:12                                        matter [16] - 53:22,
                                                                                 live [3] - 41:2, 85:12,
July [4] - 29:16, 82:7,     68:6, 68:18, 68:25,                                                                54:17, 61:5, 68:9,
                                                      lead [2] - 5:8, 56:19        87:1
  84:21, 84:23              73:18, 74:12, 74:17,                                                               74:6, 74:14, 79:8,
                                                      learn [1] - 63:14          LLP [3] - 1:16, 2:4, 2:8
June [9] - 74:1, 74:24,     74:20, 74:22, 75:1,                                                                79:25, 80:12, 82:14,
                                                      learned [1] - 59:14        lodged [1] - 62:8
  75:2, 79:20, 82:17,       75:4, 75:10, 75:12,                                                                84:7, 92:9, 92:21,
                                                      least [6] - 10:24, 41:2,   long-standing [1] -
  86:3, 88:22, 92:22,       75:22, 76:3, 76:10,                                                                94:11, 96:9, 96:12
                                                        70:7, 76:1, 81:6,          14:6
  93:16                     76:13, 76:21, 77:6,                                                               mayor [3] - 25:22,
                                                        95:9                     look [13] - 18:13,
                            77:12, 77:16, 78:6,                                                                25:23
juris [2] - 22:20, 46:21                              legal [12] - 6:3, 18:1,      26:16, 27:10, 28:13,
                            78:9, 78:15, 78:23,                                                               Mayor [2] - 29:15, 30:9
jurisdiction [17] -                                     22:20, 23:19, 24:5,        28:16, 37:8, 37:10,
                            79:13, 79:19, 79:25,                                                              mean [12] - 17:22,
  5:22, 21:6, 29:24,                                    26:9, 40:11, 51:19,        37:13, 39:25, 41:19,
                            80:16, 80:24, 81:12,                                                               26:6, 32:19, 36:24,
  30:1, 30:9, 35:9,                                     57:4, 83:25, 84:7,         43:5, 46:16, 62:4
                            87:11, 87:14, 88:10                                                                42:3, 42:24, 45:3,
  44:13, 44:21, 45:2,                                   88:7                     looked [3] - 12:24,
                           knowledge [5] - 53:9,                                                               53:3, 74:16, 82:6,
  45:4, 45:6, 48:24,                                  legally [2] - 54:18,         17:17, 23:17
                            57:3, 58:11, 59:4,                                                                 91:21, 92:14
  49:3, 49:22, 50:22,                                   55:2                     looking [2] - 23:14,
                            62:21                                                                             meaning [5] - 30:7,
  74:13, 75:13                                        legislature [2] - 27:6,      68:6
                           known [3] - 7:12,                                                                   36:2, 40:17, 50:7,
jurisdictional [2] -                                    40:14                    looks [1] - 89:10
                            56:25, 63:20                                                                       59:13
  33:7, 33:14                                         legitimate [1] - 70:24     lose [3] - 49:1, 51:9,
                           knows [4] - 16:20,                                                                 meaningless [1] -
jurisdictions [1] - 22:2                              lengths [1] - 48:10          86:7
                            21:21, 59:19, 95:21                                                                39:5
jury [19] - 22:24,                                    lesions [1] - 35:5         loses [1] - 92:17
                           KRISTIN [1] - 1:20                                                                 means [8] - 8:13, 37:4,
  29:12, 54:15, 54:20,                                less [3] - 44:24, 73:1,    losing [2] - 42:9,
  54:24, 58:1, 78:16,                                   77:2                                                   39:4, 42:3, 42:4,
                                                                                   54:13
  78:17, 79:8, 79:23,                 L               lesser [4] - 45:13,        loss [1] - 55:17
                                                                                                               44:13, 47:3, 93:18
  81:8, 84:4, 86:18,                                    79:4, 79:16, 81:13                                    meat [1] - 15:21
                                                                                 LOTH [1] - 96:20
  88:20, 89:11, 92:10,                                letter [27] - 8:9, 8:15,                                Medicaid [9] - 8:12,
                           labor [1] - 20:24                                     Loth [2] - 2:14, 96:25
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 106 of 112                                                          106



 12:7, 12:17, 14:3,      Michael [1] - 6:13          70:8, 88:9, 91:8,         82:23, 83:6, 83:13,      nobody [2] - 8:1,
 15:24, 16:11, 17:2,     MICHAEL [1] - 2:12          92:16                     83:17, 84:9, 85:9,        16:21
 17:11, 59:17            mid [1] - 12:21            motions [6] - 4:3, 4:4,    85:24, 86:19, 87:3,      non [1] - 49:14
Medical [6] - 7:12,      mid-February [1] -          4:5, 4:11, 4:19, 5:1      87:11, 87:14, 88:10,     non-11th [1] - 49:15
 7:21, 39:9, 39:13,       12:21                     move [1] - 58:10           88:14, 88:17, 90:2,      nonchoice [1] - 33:24
 39:16, 81:24            middle [2] - 82:10         moving [1] - 4:8           90:13, 92:24, 93:9,      nondiscriminatory [1]
medical [7] - 7:20,      might [5] - 6:24, 36:6,    MR [188] - 3:8, 3:15,      94:4, 94:23, 95:16,       - 80:17
 20:17, 24:25, 25:4,      36:7, 90:4, 90:7           3:20, 3:25, 5:10,         96:16                    none [4] - 11:9, 11:10,
 32:21, 64:17, 93:6      million [2] - 14:2,         5:15, 5:21, 6:12,        MS [3] - 3:12, 3:13,       12:25, 40:3
Medicare [16] - 8:12,     59:17                      6:20, 7:9, 7:11, 8:5,     3:14                     nonexistence [1] - 6:8
 12:7, 12:16, 12:23,     mindful [1] - 7:3           8:7, 8:16, 8:18, 9:5,    multiple [4] - 11:2,      nonfederal [1] - 46:15
 12:24, 13:2, 14:2,      minds [6] - 78:7, 79:6,     9:8, 10:8, 10:10,         11:14, 15:18, 38:6       nonpolicy [1] - 33:23
 15:24, 16:11, 17:2,      81:9, 90:19, 91:3,         10:12, 10:16, 12:14,     municipal [6] - 21:10,    nonrenewal [2] -
 17:10, 52:18, 52:23,     92:7                       12:20, 14:24, 15:4,       27:11, 33:11, 45:15,      81:21, 81:24
 53:10, 53:25, 59:17     minimum [1] - 58:12         15:7, 15:18, 16:4,        69:11, 71:25             normal [1] - 40:17
meet [17] - 12:16,       ministerial [9] - 31:14,    16:14, 17:17, 18:1,      must [5] - 36:18, 39:5,   Nossaman [2] - 2:8,
 13:22, 15:23, 16:4,      32:15, 33:19, 33:21,       18:19, 18:23, 19:17,      40:5, 60:24, 66:10        4:1
 16:18, 17:1, 20:7,       34:18, 34:24, 35:1,        20:4, 20:15, 20:23,                                NOT [2] - 1:5, 1:20
 20:17, 51:1, 58:12,      35:2, 35:7                 21:7, 22:7, 23:21,                  N              Not-for-Profit [11] -
 65:8, 65:12, 67:7,      minute [1] - 9:2            24:5, 25:11, 26:13,                                 3:3, 3:16, 3:18, 7:14,
 70:3, 70:5, 94:6        mis [1] - 34:4              26:21, 28:6, 28:9,                                  22:15, 24:3, 29:24,
meeting [24] - 12:3,                                 28:14, 28:18, 30:21,     name [5] - 7:13, 7:18,
                         misallocating [2] -                                                             43:8, 47:13, 81:23,
 12:5, 13:12, 13:19,                                 30:23, 31:5, 31:8,        37:25, 42:15, 67:16
                          34:2, 34:5                                                                     88:15
 14:9, 15:20, 52:12,                                 31:12, 32:4, 32:6,       narrative [1] - 5:24
                         mismanagement [2] -                                                            not-for-profit [1] -
 55:22, 55:24, 56:12,                                32:9, 32:12, 33:3,       narrow [1] - 32:17
                          17:6, 71:6                                                                     27:25
 65:24, 66:1, 66:3,                                  33:23, 34:12, 34:14,     nature [1] - 19:9
                         misspoken [1] - 13:16                                                          NOT-FOR-PROFIT [1]
 66:6, 67:22, 67:25,                                 34:25, 35:10, 35:12,     necessarily [3] -
                         misstated [1] - 53:5                                                            - 1:20
 68:2, 78:6, 79:6,                                   35:16, 35:21, 36:9,       37:12, 48:1, 92:8
                         mode [2] - 93:18                                                               noted [1] - 38:24
 81:9, 90:19, 91:3,                                  37:6, 37:11, 38:6,       necessary [6] - 4:14,
                         modifications [1] -                                                            notes [1] - 96:21
 92:7                                                38:13, 38:16, 41:4,       4:16, 27:13, 74:1,
                          94:1                                                                          nothing [7] - 26:5,
meetings [3] - 16:13,                                43:1, 43:17, 43:21,       78:25, 90:14
                         moment [1] - 92:11                                                              26:6, 26:10, 27:18,
 20:20, 89:10                                        44:2, 44:5, 44:8,        need [7] - 4:9, 43:23,
                         money [16] - 11:16,                                                             57:8, 67:12, 93:17
Mehta [7] - 30:22,                                   44:11, 44:16, 44:20,      45:1, 60:2, 73:3,
                          13:2, 17:1, 34:22,                                                            notice [6] - 32:24,
 30:23, 30:24, 33:7,                                 45:8, 45:10, 45:21,       86:21, 96:14
                          37:24, 40:8, 41:17,                                                            81:20, 81:24, 82:5,
 35:16, 35:20, 38:4                                  46:1, 46:4, 46:8,        needed [1] - 85:18
                          42:6, 42:9, 42:11,                                                             87:6, 87:19
Mehta's [2] - 35:14,                                 47:7, 48:3, 48:6,        needs [3] - 4:18,
                          42:16, 42:19, 75:8                                                            notification [1] - 33:8
 44:10                                               48:17, 49:5, 49:10,       22:21, 73:17
                         month [13] - 33:6,                                                             notified [1] - 95:4
member [4] - 18:8,                                   49:25, 51:1, 51:16,      neglect [1] - 17:3
                          74:12, 74:15, 74:22,                                                          notion [3] - 26:2, 47:1,
 65:3, 95:22                                         51:18, 53:14, 53:16,     neglected [1] - 20:24
                          75:2, 75:10, 75:12,                                                            48:22
members [4] - 18:7,                                  54:3, 54:7, 55:5,        negligence [3] -
                          77:1, 83:22, 91:19,                                                           notwithstanding [2] -
 25:22, 42:15, 73:14                                 55:20, 56:14, 57:12,      24:25, 25:4, 32:22
                          95:7                                                                           27:16, 40:25
memory [1] - 35:13                                   58:9, 58:17, 58:20,      negotiable [1] - 10:18
                         months [8] - 73:11,                                                            November [3] - 8:8,
mention [4] - 6:12,                                  58:23, 59:9, 60:11,      negotiating [1] - 93:6
                          74:4, 82:9, 85:21,                                                             9:9, 16:23
 36:10, 36:12, 73:8                                  60:16, 61:8, 61:11,      negotiations [1] - 83:4
                          86:2, 86:5                                                                    nullified [1] - 91:15
mentioned [2] - 20:23,                               61:20, 62:23, 63:5,      never [16] - 10:25,
                         moot [1] - 64:18                                                               number [10] - 22:8,
 69:24                                               63:17, 63:19, 64:1,       16:20, 33:18, 42:17,
                         morning [14] - 3:8,                                                             30:5, 30:6, 50:8,
mentioning [1] - 54:11                               64:12, 65:22, 66:13,      43:3, 43:14, 43:18,
                          3:11, 3:12, 3:13,                                                              51:3, 65:7, 65:11,
mere [4] - 52:25,                                    66:22, 67:12, 67:19,      73:23, 77:18, 81:1,
                          3:14, 3:15, 3:19,                                                              67:6, 67:17, 69:17
 94:11, 94:13, 94:14                                 67:24, 68:6, 68:18,       81:16, 82:3, 89:7,
                          3:20, 3:24, 3:25, 4:2,                                                        numbers [4] - 11:7,
merely [1] - 53:1                                    68:25, 69:17, 70:15,      91:6, 91:9, 91:23
                          4:15, 7:9, 7:10                                                                38:14, 65:6, 65:16
merits [1] - 51:10                                   71:1, 71:20, 72:17,      nevertheless [1] -
                         mosaic [1] - 51:23                                                             numerous [2] - 60:17,
                                                     73:18, 74:12, 74:17,      26:10
meruit [1] - 90:8        Moss [1] - 30:22                                                                60:18
                                                     74:20, 74:22, 75:1,      new [2] - 58:5, 69:12
met [4] - 5:11, 9:14,    Moss' [1] - 30:19                                                              nurse [1] - 14:15
                                                     75:4, 75:10, 75:12,      next [8] - 9:25, 10:22,
 11:12, 13:1             most [9] - 11:8, 17:18,                                                        nurses [1] - 93:7
                                                     75:22, 76:3, 76:10,       11:22, 39:7, 39:24,
metro [1] - 22:12         33:16, 36:8, 40:4,                                                            NW [5] - 1:13, 1:17,
                                                     76:13, 76:21, 77:6,       44:16, 54:4, 58:10
Meyer [13] - 35:24,       42:15, 50:2, 55:13,                                                            1:21, 2:4, 2:8
                                                     77:12, 77:16, 78:6,      NFP [6] - 7:14, 44:6,
 36:11, 36:23, 37:2,      59:6                                                                          nylon [1] - 34:23
                                                     78:9, 78:15, 78:23,       44:7, 44:20, 44:22,
 37:20, 38:7, 40:17,     MOTION [1] - 1:8            79:13, 79:19, 79:25,      45:15
 41:7, 43:12, 46:6,      motion [8] - 28:19,         80:16, 80:24, 81:12,     NFPHC [1] - 81:25
 46:13, 47:1              28:22, 57:24, 58:7,        81:18, 82:18, 82:21,
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 107 of 112                                                             107



                            52:13, 53:17, 56:1,       outgoing [1] - 10:17        87:15                      10:5, 10:20, 11:4,
           O
                            56:19, 56:20, 56:21,      outlook [1] - 65:7         parse [1] - 43:23           11:7, 11:13, 14:6,
                            60:25, 61:13, 61:14,      outside [5] - 13:18,       part [16] - 8:24, 11:11,    37:24, 42:6, 42:12,
Oberdorfer [1] - 49:15      64:21, 67:2, 69:18,        28:18, 28:20, 29:13,       20:4, 20:9, 22:18,         60:2, 63:9, 76:20,
Oberdorfer's [1] -          73:14, 73:15, 73:22,       40:7                       23:22, 33:5, 41:3,         76:24, 77:2, 77:13,
 49:17                      74:3, 74:11, 74:12,       overall [1] - 75:7          41:21, 50:5, 50:6,         79:5, 79:16, 82:8,
obligated [1] - 42:17       74:15, 74:22, 75:10,      overbilling [2] - 55:10,    50:20, 50:21, 71:10,       84:11, 86:4, 86:23
obligation [2] - 41:25,     75:12, 75:17, 76:21,       62:10                      76:1                      payable [1] - 41:22
 47:16                      76:22, 77:2, 77:7,        overcome [1] - 38:2        partake [3] - 22:15,       payment [2] - 15:10,
obligations [3] -           77:8, 77:23, 78:14,       overrule [1] - 16:17        25:16, 31:16               95:13
 39:12, 39:14, 48:1         78:21, 79:2, 79:9,        overruled [1] - 16:15      partakes [1] - 22:13       pending [3] - 4:4,
observed [1] - 88:22        80:6, 80:9, 81:8,         oversight [1] - 62:5       partaking [1] - 26:4        4:11, 4:19
obviously [2] - 5:11,       81:20, 84:9, 85:16,       overtures [1] - 11:15      particular [9] - 11:4,     people [12] - 13:13,
 73:7                       85:17, 87:6, 87:11,       overwhelming [1] -          21:23, 29:6, 35:5,         13:16, 13:24, 63:15,
occasions [2] - 65:11,      92:14, 93:2                46:24                      48:4, 55:9, 90:3,          70:12, 71:22, 71:23,
 95:9                      one-year [9] - 10:14,      owe [1] - 11:15             90:4, 92:2                 72:13, 80:9, 89:11,
occurred [1] - 66:24        11:21, 14:7, 73:22,       owed [1] - 11:4            particularity [1] -         93:6, 95:10
occurrences [1] -           74:3, 74:11, 75:17,       Owens [5] - 21:15,          66:20                     per [4] - 11:8, 60:1,
 24:17                      77:23, 79:2                22:9, 26:15, 26:23        particulars [1] - 68:2      83:20, 83:22
OCFO [2] - 23:8, 25:21     ones [2] - 17:18, 25:19    Owens-Corning [5] -        parties [26] - 3:7, 4:7,   percent [1] - 52:21
odds [2] - 18:23, 20:9     operate [1] - 26:20         21:15, 22:9, 26:15,        10:21, 21:8, 74:1,        perfect [1] - 64:16
OF [2] - 1:1, 1:8          operates [1] - 23:8         26:23                      75:20, 76:1, 76:8,        perform [1] - 26:17
offer [1] - 51:19          operating [4] - 34:16,     own [11] - 7:17, 21:12,     77:13, 78:7, 81:2,        performance [1] -
offered [3] - 51:20,        34:23, 77:25, 85:11        37:4, 37:25, 40:8,         81:6, 81:14, 82:21,        8:10
 64:7, 79:15               operation [1] - 35:5        42:10, 53:8, 80:13,        82:24, 83:1, 83:6,        performs [1] - 50:8
offering [1] - 79:5        operations [3] - 22:25,     93:21, 94:5                84:3, 85:10, 86:25,       perhaps [2] - 58:1,
Office [1] - 2:12           23:7, 47:17               owner [2] - 29:18,          89:23, 91:5, 91:23,        68:1
office [2] - 6:13, 89:10   operative [1] - 14:8        47:15                      93:2, 93:14               peril [1] - 80:14
officer [9] - 13:14,       operator [1] - 7:22                                   parties' [4] - 86:9,       period [12] - 14:5,
 23:1, 52:11, 56:2,        opinion [3] - 21:14,                                   91:14, 92:3, 92:11         59:12, 75:17, 81:7,
                                                                 P
 59:15, 60:4, 61:22,        22:11, 30:19                                         partner [1] - 3:17          83:18, 84:5, 84:8,
 61:23, 64:17              opposed [2] - 33:22,                                  parts [1] - 4:8             84:14, 85:23, 86:13,
Officer [2] - 7:12, 7:21    35:6                      P.A [1] - 1:20             party [2] - 78:25,          89:20, 91:16
officers [3] - 24:14,      opposing [1] - 69:21       p.m [1] - 96:18             90:16                     periodic [1] - 52:15
 40:9, 40:12               option [4] - 74:4, 76:3,   packet [2] - 41:20,        pass [1] - 38:10           periods [1] - 14:5
official [6] - 8:23,        76:4, 88:25                42:20                     passed [2] - 11:22,        permission [1] - 46:5
 47:20, 81:24, 95:22,      oral [3] - 8:9, 83:22,     page [10] - 28:25,          21:19                     person [4] - 10:16,
 95:25, 96:25               90:17                      29:8, 38:18, 39:7,        passing [1] - 36:12         10:17, 19:20, 45:23
Official [1] - 2:15        orally [1] - 9:13           39:24, 41:19, 42:20,      patient [25] - 7:23,       personal [1] - 53:8
officials [1] - 52:12      order [8] - 4:16, 4:18,     62:4, 64:22                12:6, 12:25, 17:3,        personally [1] - 20:18
often [3] - 10:24,          29:19, 29:20, 61:11,      pages [1] - 86:21           19:5, 54:10, 59:15,       personnel [3] - 7:16,
 21:22, 29:3                65:6, 65:15, 85:19        paid [15] - 10:25,          59:18, 62:17, 64:25,       38:20, 39:4
Ogugua [2] - 30:19,        ordinarily [1] - 19:9       39:17, 78:11, 78:12,       66:17, 66:25, 67:4,       persons [1] - 25:2
 30:21                     ordinary [1] - 4:22         79:11, 79:14, 79:15,       67:14, 68:8, 68:10,       perspective [2] -
old [1] - 30:3             org [1] - 40:24             81:12, 83:16, 84:12,       69:24, 71:14, 71:16,       53:13, 84:20
omissions [1] - 33:20      organic [15] - 7:17,        84:15, 86:3, 86:12,        72:4, 72:7, 72:24,        persuade [2] - 28:21,
once [7] - 75:17, 77:7,     7:19, 22:18, 23:2,         86:13, 92:12               89:10                      90:3
 84:1, 88:21, 89:21,        25:24, 27:10, 33:6,       pains [1] - 24:10          patient's [1] - 67:16      pertaining [3] - 30:24,
 91:13, 93:16               38:3, 38:9, 38:16,        paper [3] - 63:1, 84:1,    patients [19] - 12:15,      51:14, 53:24
one [80] - 5:16, 8:25,      39:7, 39:15, 41:13,        84:25                      12:24, 13:2, 13:20,       physical [1] - 84:25
 9:2, 10:3, 10:13,          41:20, 47:2               papers [1] - 7:13           15:23, 15:24, 16:17,      physicians [2] - 20:6,
 10:14, 11:20, 11:21,      organizational [2] -       paperwork [1] - 19:12       16:25, 17:3, 20:7,         54:12
 11:23, 14:7, 14:13,        29:9, 29:10               paragraph [19] - 19:3,      20:16, 56:8, 56:10,       pick [1] - 51:7
 14:17, 16:6, 16:7,        original [5] - 10:23,       38:19, 39:8, 40:6,         65:7, 65:12, 65:15,       picked [1] - 51:8
 17:12, 17:18, 21:18,       11:18, 64:16, 85:25,       40:20, 41:21, 41:24,       67:7, 68:14, 70:2         piece [2] - 84:1, 84:25
 29:13, 30:15, 30:18,       91:4                       59:10, 64:20, 65:22,      Paul [3] - 4:1, 66:13,     pieces [1] - 51:22
 31:25, 44:21, 44:24,      originating [1] - 28:16     65:25, 67:6, 71:1,         73:18                     pivot [1] - 48:21
 44:25, 45:24, 48:19,      otherwise [4] - 21:5,       71:15, 74:2, 78:25,       PAUL [1] - 2:7             pknight@nossaman.
 48:22, 50:6, 50:12,        38:3, 39:5, 94:20          81:20, 81:22              pauses [1] - 9:3            com [1] - 2:10
 50:13, 51:2, 51:3,        ought [1] - 26:3           paragraphs [2] - 40:1,     pay [23] - 9:25, 10:3,     place [2] - 41:18, 80:7
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 108 of 112                                                               108



places [1] - 40:24           79:13, 79:21, 82:13,       94:9, 94:10               prove [1] - 15:11                      R
plaintiff [6] - 3:9, 7:1,    82:14                     principles [1] - 6:3       provide [3] - 4:15,
 7:7, 18:14, 33:19,         positions [4] - 48:12,     printout [1] - 38:16        40:8, 47:16
 58:8                        48:17, 48:18, 68:4        prioritize [1] - 7:23      provision [3] - 32:20,     raise [3] - 31:4, 55:2,
Plaintiff [1] - 1:3         possibility [3] - 68:14,   private [3] - 29:18,        35:15, 42:18               66:11
PLAINTIFF [1] - 1:11         94:13, 94:14               39:10, 45:22              provisions [3] - 29:1,     raised [8] - 19:6, 19:9,
plaintiff's [13] - 4:5,     possible [1] - 84:2        probing [1] - 43:13         47:25, 52:2                35:23, 44:11, 68:1,
 7:4, 17:15, 34:6,          possibly [1] - 58:4        problem [8] - 32:18,       public [21] - 17:6,         68:16, 69:3, 69:17
 36:4, 48:23, 53:3,         post [2] - 78:5, 83:3       54:14, 54:15, 57:1,        17:15, 18:12, 18:14,      raising [3] - 57:8,
 53:6, 64:3, 68:11,         Post [3] - 60:3, 61:24,     57:10, 59:24, 62:4,        19:13, 19:15, 21:1,        70:1, 70:2
 69:6, 74:9, 81:17           62:22                      62:16                      26:17, 30:11, 69:15,      range [1] - 40:15
plaintiffs [3] - 5:2,       post-written-              problems [3] - 7:22,        69:21, 70:19, 70:20,      rate [9] - 11:8, 36:6,
 6:24, 53:10                 contract [1] - 78:5        16:25, 57:6                71:4, 71:10, 71:18,        52:21, 76:25, 84:16,
platter [1] - 56:24         potential [2] - 49:3,      procedure [1] - 4:22        71:22, 72:3, 72:7,         84:18, 86:23, 87:5,
plausibility [2] - 94:7,     55:16                     proceeding [3] - 9:3,       89:3                       90:24
 94:14                      power [6] - 10:19,          40:11, 96:18              publicly [1] - 63:20       rates [1] - 11:1
plead [10] - 18:3, 70:9,     25:23, 27:12, 30:12,      proceedings [1] -          published [1] - 60:4       ratification [1] - 78:24
 72:19, 72:20, 73:6,         46:19, 70:11               96:22                     Puerto [3] - 37:17,        ratified [1] - 79:3
 82:6, 82:7, 87:14          powers [3] - 27:13,        Proceedings [1] - 2:17      49:18, 50:3               rationale [1] - 47:1
pleading [3] - 93:13,        46:19, 46:20              process [1] - 55:7         punish [1] - 70:11         reach [1] - 91:23
 93:21, 94:2                Pozefsky [3] - 11:12,      procurement [2] -          punishment [1] -           reaction [1] - 12:14
pled [7] - 18:4, 70:14,      13:13, 56:2                31:22, 31:23               69:22                     read [7] - 8:20, 32:19,
 70:15, 72:21, 81:12,       practices [2] - 64:24,     produced [1] - 2:18        purchases [1] - 24:18       62:22, 62:25, 64:7,
 90:7, 93:13                 65:1                      product [3] - 35:17,       purporting [1] - 85:15      67:6, 72:2
plethora [1] - 21:21        precedent [3] - 36:1,       35:18, 56:23              purpose [4] - 4:17,        reading [4] - 24:19,
PLLC [1] - 1:12              36:2                      PROFIT [2] - 1:5, 1:20      42:1, 45:24, 58:7          24:24, 62:18, 63:10
plus [2] - 55:15            precise [1] - 56:17        Profit [11] - 3:3, 3:16,   purposes [5] - 15:9,       reality [1] - 91:1
podium [1] - 3:6            precisely [2] - 85:20,      3:18, 7:14, 22:15,         22:6, 27:12, 45:23,       really [11] - 4:23, 7:24,
point [31] - 10:7,           96:12                      24:3, 29:24, 43:8,         91:7                       18:20, 19:1, 35:9,
 14:21, 27:19, 35:8,        predecessor [1] - 30:3      47:13, 81:23, 88:15       purveying [1] - 63:20       35:10, 51:23, 63:15,
 46:5, 48:3, 49:2,          premise [1] - 46:12        profit [1] - 27:25         purview [1] - 95:24         72:8, 84:7, 86:11
 55:13, 58:11, 60:8,        prepared [3] - 6:22,       profits [1] - 34:4         push [1] - 16:19           realm [1] - 37:2
 62:20, 64:2, 65:23,         51:11, 73:15              promised [1] - 13:18       put [11] - 8:23, 15:21,    reason [5] - 45:10,
 67:1, 67:13, 73:25,        PRESENT [1] - 2:12         promising [1] - 82:8        20:9, 41:17, 42:9,         47:12, 58:24, 80:17
 74:2, 75:17, 79:4,         present [2] - 5:24,        prompted [1] - 13:11        42:16, 77:10, 85:3,       reasonable [3] -
 79:6, 80:5, 82:17,          6:18                      promulgated [1] -           90:9, 95:5                 15:12, 89:11, 92:19
 85:19, 85:20, 86:15,       presentations [1] - 5:7     29:18                                                reasonably [1] - 65:1
 88:14, 89:16, 90:3,        presented [4] - 73:1,      prong [1] - 56:18                     Q               reasoning [1] - 23:13
 92:7, 95:7, 96:3            73:9, 88:3, 88:5          pronounce [1] - 30:20                                 reasons [2] - 22:8,
pointed [1] - 47:24         pressure [1] - 13:6        proper [1] - 71:15                                     25:17
pointing [1] - 40:22                                                              qualifications [1] -       rebut [1] - 46:5
                            pressured [3] - 13:4,      property [1] - 25:2
points [2] - 13:8                                                                  14:15                     rebutted [1] - 30:2
                             13:23, 20:13              proposed [1] - 66:6
policies [4] - 34:8,                                                              qualifies [1] - 34:18      received [5] - 43:10,
                            pressuring [1] - 65:5      proposition [2] - 52:3,
 71:4, 71:14, 71:18                                                               qualify [2] - 23:5, 37:1    43:14, 43:18, 52:13,
                            presumptively [1] -         92:25
policy [22] - 17:15,                                                              quality [1] - 62:17         81:21
                             38:1                      propositions [1] -
 17:19, 17:24, 18:13,                                                             quantum [1] - 90:7         receives [1] - 89:11
                            presupposes [1] -           43:18
 18:14, 19:14, 19:16,                                                             questions [8] - 4:19,      recent [1] - 50:2
                             32:21                     prospective [2] -
 21:1, 35:1, 69:11,                                                                8:21, 14:24, 27:4,        recently [1] - 17:19
                            pretentions [1] - 26:3      11:22, 12:11
 69:15, 69:21, 70:19,                                                              30:13, 30:18, 48:6,       reciting [3] - 62:21,
                            pretty [3] - 17:7,         prospectively [1] -
 70:21, 71:11, 71:22,                                                              62:7                       62:23, 62:24
                             36:21, 75:8                85:17
 72:3, 87:21, 89:3,                                                               quickly [2] - 48:21,       reconcilable [1] -
                            prevail [1] - 49:19        protected [21] - 9:10,
 95:20, 95:21                                                                      64:5                       48:12
                            previously [1] - 17:20      9:11, 15:3, 15:10,
population [1] - 12:17                                                            Quinn [1] - 3:10           record [5] - 3:6, 9:17,
                            Price [1] - 3:22            16:2, 16:5, 16:11,
port [1] - 50:4                                                                   QUINN [2] - 1:12, 3:13      19:25, 20:1, 82:5
                            PRICE [1] - 2:3             17:11, 52:4, 52:5,
Ports [1] - 49:18                                                                 quite [2] - 41:9, 43:1     recordkeeping [11] -
                            prima [1] - 94:4            56:13, 56:15, 59:11,
posit [1] - 90:5                                                                  quote [1] - 81:20           19:5, 19:14, 19:16,
                            primarily [2] - 66:14,      60:22, 60:25, 61:5,
position [14] - 31:8,                                                             quoted [1] - 28:25          69:10, 69:25, 70:4,
                             93:10                      61:12, 63:11, 64:2,
 31:17, 32:6, 33:1,                                                               quotes [1] - 36:19          71:13, 71:16, 72:4,
                            principal [1] - 93:9        64:8, 68:19
 33:5, 33:15, 36:23,                                                              quoting [1] - 46:17         72:7, 72:24
                            principle [6] - 76:13,     Protection [3] - 9:23,
 58:9, 64:17, 76:7,          90:13, 92:25, 94:6,        17:4, 21:2                                           records [3] - 53:25,
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 109 of 112                                                               109



 59:15, 89:10              relied [3] - 22:9, 38:5,     61:23                    rise [1] - 96:17             86:21
recovery [1] - 13:2         38:6                      reserved [1] - 60:6        risky [2] - 42:8            seeking [1] - 90:23
reduce [1] - 95:4          relief [1] - 72:21         resolve [1] - 11:13        room [5] - 20:6, 34:16,     seem [2] - 23:12,
reduced [8] - 74:7,        relies [1] - 94:9          resolved [3] - 62:16,        34:23, 65:14               92:22
 74:11, 74:18, 87:23,      rely [5] - 38:7, 66:17,      79:23, 79:24             root [1] - 18:15            sense [3] - 48:13,
 87:24, 88:5, 96:5          84:24, 88:10, 96:4        resources [3] - 34:2,      Rorschach [1] - 43:4         73:8, 92:16
reducing [1] - 34:5        relying [3] - 92:25,         34:5                     RPR [3] - 2:14, 96:20,      sent [4] - 52:19, 54:17,
reduction [1] - 96:2        93:11, 94:6               respect [21] - 4:3,          96:25                      56:4, 87:15
redundant [1] - 5:12       remainder [1] - 49:4         4:10, 4:23, 17:14,       Rule [4] - 21:17,           sentence [1] - 71:3
refer [1] - 7:13           remarks [1] - 74:10          19:19, 25:15, 25:19,       27:22, 66:20, 73:5        separate [9] - 22:20,
reference [5] - 17:24,     remedial [2] - 52:1,         32:7, 32:10, 41:2,       rule [6] - 4:18, 43:10,      23:19, 24:5, 24:11,
 18:1, 55:16, 66:16         59:20                       45:4, 47:7, 51:11,         46:13, 46:14, 54:16,       26:2, 26:7, 26:8,
referenced [2] - 70:10,    remediate [1] - 63:8         57:13, 69:3, 70:23,        72:20                      26:20, 73:7
 87:11                     remediation [1] -            78:21, 81:9, 91:24,      ruling [1] - 44:14          separation [1] - 46:6
referring [1] - 70:25       61:17                       92:4, 95:16              run [1] - 40:23             serious [2] - 21:20,
refresh [1] - 35:13        remove [1] - 25:23         respond [6] - 5:4,         running [1] - 10:2           62:8
refusal [1] - 70:18        removed [1] - 44:22          14:22, 36:5, 54:1,                                   served [1] - 87:17
refuse [1] - 45:25         removes [1] - 45:16          64:4, 67:20                          S               serves [1] - 81:23
refused [1] - 93:25        rendering [1] - 9:1        response [9] - 7:1,                                    set [5] - 14:2, 43:5,
refuted [1] - 94:16        reneged [1] - 14:9           7:5, 30:14, 40:21,                                    71:14, 77:14, 79:20
                                                        64:6, 69:5, 70:3,        safety [2] - 54:10,         sets [2] - 7:25, 14:18
refutes [1] - 46:11        renew [4] - 74:4, 76:3,
                                                        70:4, 87:10               64:25                      setting [2] - 10:3,
regard [15] - 5:8, 5:23,    87:7, 88:24
                                                      responsibilities [1] -     SAINT [1] - 96:20            78:18
 6:9, 6:25, 23:14,         renewable [1] - 10:13
                                                        86:23                    Saint [2] - 2:14, 96:25     shall [12] - 23:19,
 31:8, 31:12, 31:14,       renewal [5] - 82:23,
                                                      responsibility [1] -       SAINT-LOTH [1] -             24:14, 24:16, 26:8,
 31:17, 35:12, 45:6,        82:25, 83:4, 85:21,
                                                        29:3                      96:20                       27:18, 38:20, 39:2,
 46:15, 51:14, 62:10,       94:21
 62:17                                                rest [1] - 54:19           Saint-Loth [2] - 2:14,       39:11, 41:22, 41:24,
                           renewed [3] - 74:5,
                                                      restate [1] - 4:14          96:25                       42:1, 42:21
regarding [4] - 12:6,       74:6, 87:23
 21:5, 66:8, 92:7                                     restore [1] - 82:8         salary [11] - 74:7,         Shepard [1] - 3:18
                           renewing [1] - 85:10
                                                      result [5] - 53:11,         74:10, 74:18, 79:4,        SHEPARD [1] - 1:20
regardless [3] - 8:4,      Reorganization [1] -
                                                        56:16, 59:1, 63:7         79:15, 83:13, 85:7,        short [1] - 13:7
 24:17, 84:16               30:4
                                                      retain [1] - 40:7           88:5, 89:11, 95:5,         shorthand [1] - 2:17
regional [2] - 22:3,       repeatedly [2] - 93:25,
                                                      retained [1] - 52:14        96:5
 23:24                      94:16                                                                            show [7] - 53:4, 66:23,
                                                      retains [1] - 25:23        sale [1] - 29:21             67:14, 68:18, 69:20,
regulation [6] - 70:20,    repetitive [1] - 5:13
                                                      retal [1] - 18:12          Salzman [1] - 1:12           73:22, 93:8
 70:22, 71:25, 72:1,       report [10] - 12:22,
 72:12, 72:14                                         retaliate [1] - 57:7       sampling [1] - 12:24        showing [4] - 9:17,
                            28:24, 29:7, 29:8,
regulations [6] - 19:5,                               retaliated [4] - 18:9,     save [1] - 34:22             38:2, 72:20, 92:12
                            47:10, 51:4, 53:8,
 69:24, 70:6, 70:25,                                    39:20, 61:1, 68:17       saw [3] - 13:3, 65:7,       shown [1] - 90:21
                            53:23, 62:13, 62:24
 72:7, 72:11                                          retaliation [16] - 9:10,    67:6                       shows [6] - 38:3, 58:3,
                           Report [1] - 28:23
regulatory [2] - 54:11,                                 14:10, 15:11, 18:8,      scenario [2] - 90:4,         76:18, 86:3, 87:4,
                           reported [3] - 2:17,
 55:16                                                  54:19, 55:3, 56:18,       91:22                       89:9
                            12:8, 57:7
reimbursability [1] -                                   57:5, 57:11, 57:20,      scholarly [1] - 21:14       shred [1] - 67:2
                           reporter [1] - 16:9
 52:17                                                  59:5, 60:13, 63:10,      scope [2] - 31:9, 57:14     sic [4] - 44:22, 50:15,
                           Reporter [3] - 2:14,
reimburse [1] - 14:2                                    68:10, 68:12, 69:3       seated [3] - 6:14, 6:16,     53:10, 59:13
                            2:15, 96:25
reimbursed [1] - 13:24                                retroactive [5] - 11:20,    68:24                      sides [1] - 88:3
                           reporting [2] - 14:15,
reimbursement [1] -                                     12:10, 85:18, 94:1,      second [6] - 8:25,          signatory [1] - 38:25
                            56:15
 12:16                                                  95:13                     9:16, 11:23, 20:4,         signed [8] - 12:1,
                           representation [3] -
reject [2] - 46:22,                                   retroactively [1] -         31:5, 71:3                  14:7, 66:1, 73:25,
                            40:8, 45:20, 53:3
 46:25                                                  85:16                    second-to-last [1] -         74:1, 82:7, 91:4,
                           representations [3] -
rejected [1] - 46:23                                  return [2] - 17:1, 59:16    71:3                        95:14
                            68:5, 77:20, 83:22
related [1] - 78:18                                   returned [1] - 12:2        Section [5] - 31:18,        significantly [2] -
                           represented [1] -
                                                      revenues [2] - 13:5,        38:18, 39:8, 39:24,         11:11, 53:18
relates [1] - 70:17         95:10
                                                        41:22                     41:20                      silence [1] - 93:17
relationship [5] -         representing [1] - 4:1
                                                      revert [1] - 42:21         section [5] - 27:15,        silent [2] - 93:18
 47:18, 73:11, 76:2,       required [6] - 65:17,
                                                      reviews [1] - 52:15         27:17, 42:19, 56:18,       similar [1] - 15:9
 89:13, 89:23               65:18, 82:23, 85:10,
                                                      Rico [3] - 37:17,           71:15
relayed [1] - 66:4          86:1                                                                             similarly [1] - 70:9
                                                        49:18, 50:4              sector [3] - 29:18,
relaying [3] - 63:6,       requires [5] - 34:9,                                                              single [2] - 36:10, 67:4
                                                      rights [5] - 7:18,          39:11, 45:22
 63:19, 64:9                66:23, 78:24, 82:4,                                                              situation [3] - 27:25,
                                                        39:12, 39:13, 39:20,     see [7] - 5:25, 7:2, 7:5,
relevant [3] - 45:10,       95:25                                                                             50:18, 90:22
                                                        39:22                     42:24, 57:25, 72:11,
 57:3, 81:21               reserve [2] - 33:13,                                                              six [5] - 33:6, 44:5,
        Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 110 of 112                                                          110



 44:7, 73:11, 85:20      square [1] - 33:3         still [14] - 10:6, 37:16,    21:22, 21:23, 24:21,     surely [2] - 90:22,
six-month [1] - 33:6     squared [1] - 32:25        41:3, 52:10, 56:22,         25:13, 27:12, 34:1,       90:23
sizeable [1] - 75:8      staff [1] - 7:20           57:7, 59:13, 66:23,         35:15, 35:24, 36:2,      survives [1] - 45:5
skipping [1] - 40:10     stage [6] - 5:1, 57:23,    72:20, 78:17, 83:4,         36:17, 36:25, 37:3,      suspicion [1] - 15:12
slash [1] - 52:4          57:24, 65:20, 66:10,      84:22, 85:1, 92:20          37:7, 37:12, 37:17,      sustain [1] - 47:17
so-called [1] - 16:20     70:8                     stop [12] - 15:13, 16:5,     37:25, 40:18, 43:11,     suture [1] - 35:5
Sodexo [1] - 45:18       stand [4] - 41:10,         16:8, 16:10, 16:12,         43:19, 45:11, 45:12,     suturing [1] - 35:6
softball [1] - 45:21      41:14, 42:11, 61:8        17:10, 20:6, 56:21,         46:19, 47:2, 48:12,      sworn [1] - 63:22
sole [1] - 47:15         standard [2] - 66:22,      61:15, 64:14, 64:15,        48:13, 49:9              szc@hellerhuron.
solely [1] - 41:22        94:7                      64:17                      sues [1] - 31:23           com [1] - 1:14
solemn [2] - 47:21,      standards [1] - 57:4      stopped [1] - 62:14         suffices [1] - 6:4
                                                   strands [1] - 60:19         sufficiency [1] - 49:2
 47:24                   standing [1] - 14:6                                                                        T
someone [5] - 31:23,     start [5] - 5:6, 52:3,    straw [2] - 18:21,          sufficient [3] - 37:1,
 60:20, 78:2, 83:21       64:21, 82:22, 86:2        73:10                       55:2, 95:5
                         started [3] - 10:2,       stream [1] - 90:15          suggest [11] - 18:17,     tab [2] - 51:7
somewhat [1] - 49:25
                          57:18, 77:21             Street [4] - 1:13, 1:21,     24:20, 25:20, 55:4,      table [4] - 3:7, 3:17,
sorry [9] - 8:3, 8:14,
                         starting [3] - 14:21,      2:4, 2:8                    69:14, 76:6, 81:6,         3:23, 20:25
 34:10, 35:14, 37:10,
 58:16, 67:24, 73:14,     15:19, 94:17             strike [1] - 88:7            88:3, 92:5, 92:6,        talks [3] - 54:10,
 94:5                    starts [2] - 57:20,       stronger [1] - 23:4          92:21                      54:11, 54:12
sort [7] - 6:23, 14:3,    76:23                    structure [2] - 27:7,       suggested [2] - 94:20,    tampering [1] - 60:13
 24:23, 47:5, 47:6,      state [6] - 3:6, 21:10,    27:9                        95:12                    tasked [1] - 26:17
 54:24, 96:4              28:3, 45:11, 46:25       struggle [1] - 27:4         suggesting [9] -          taxation [1] - 25:25
sorting [1] - 4:9        statement [3] - 56:12,    struggling [1] - 29:3        19:11, 43:13, 56:11,     teach [1] - 90:1
sound [2] - 40:14,        67:5, 96:4               stuff [1] - 43:24            56:14, 66:20, 77:23,     technical [1] - 7:13
 40:16                   statements [3] -          sua [1] - 35:23              79:8, 92:16, 96:11       ten [1] - 12:25
sovereign [61] - 5:19,    54:18, 94:23, 95:7       subdivision [1] -           suggestion [9] -          term [9] - 10:13,
 7:1, 14:20, 21:5,       STATES [2] - 1:1, 1:9      45:14                       24:22, 25:3, 25:7,         10:14, 30:2, 30:3,
 21:12, 21:13, 23:5,     states [2] - 24:13,       subject [8] - 23:6,          61:4, 68:3, 71:9,          81:1, 81:11, 83:7,
 24:23, 25:9, 25:17,      38:25                     23:10, 25:21, 38:19,        75:19, 95:3                93:2
 26:11, 26:12, 26:24,    status [7] - 43:8,         38:21, 38:25, 39:1,        suggests [5] - 32:24,     terminal [1] - 50:4
 26:25, 27:7, 27:14,      49:13, 79:12, 82:15,      39:2                        36:25, 40:3, 40:25,      terminate [2] - 81:7,
 27:19, 27:21, 28:3,      83:25, 84:9, 88:4        submission [3] -             79:17                      84:24
 28:4, 28:6, 28:12,      statute [53] - 7:17,       47:14, 50:19, 55:12        sui [2] - 22:19, 46:21    terminated [6] - 9:20,
 29:15, 30:7, 30:11,      7:19, 18:2, 18:3,        submit [3] - 22:7,          Suite [4] - 1:13, 1:21,     78:22, 80:17, 82:17,
 30:12, 30:16, 31:1,      21:2, 22:18, 23:2,        39:25                       2:4, 2:8                   82:19, 92:3
 31:9, 31:15, 31:19,      23:16, 23:17, 24:2,      submitted [7] - 8:9,        summarized [1] - 8:21     terminates [2] - 85:5,
 32:1, 32:2, 33:2,        24:10, 24:21, 25:24,      9:15, 9:16, 9:18,          summarizing [1] - 9:5       89:22
 36:5, 36:17, 37:5,       26:5, 26:7, 26:10,        17:18, 17:20, 71:4         summary [2] - 58:2,       terminating [1] - 87:6
 37:12, 37:16, 37:21,     27:10, 27:18, 28:11,     subsection [2] -             92:19                    termination [6] - 21:1,
 37:22, 40:4, 40:15,      28:16, 28:19, 29:13,      32:18, 42:1                summer [1] - 16:22          80:19, 83:3, 83:19,
 43:10, 43:14, 43:18,     32:20, 32:22, 33:5,      substantial [1] - 84:13     super [1] - 64:5            88:6, 89:3
 43:22, 43:24, 44:9,      33:6, 33:8, 33:10,       substantially [1] -         Superior [1] - 44:22      terminations [1] -
 44:12, 44:18, 47:3,      33:14, 37:2, 37:4,        77:2                       supervisor [1] - 14:16      21:25
 48:8, 48:9, 48:11,       38:3, 38:9, 38:17,       suddenly [1] - 58:5         supplemental [5] -        terms [32] - 15:15,
 48:14, 49:24, 50:6,      39:7, 39:15, 41:13,      sue [21] - 7:17, 25:13,      17:23, 45:5, 48:24,        36:25, 49:2, 49:22,
 50:9, 51:10              41:20, 42:24, 47:2,       35:15, 35:24, 36:2,         69:12, 71:24               50:20, 78:1, 78:19,
Specialty [3] - 7:15,     47:24, 60:16, 60:23,      36:17, 36:25, 37:3,        Supply [1] - 45:17          79:22, 80:5, 81:11,
 39:10, 39:21             63:11, 70:10, 70:15,      37:7, 37:12, 37:17,        support [4] - 18:4,         82:23, 83:8, 83:11,
specific [4] - 26:23,     70:20, 70:22, 71:8,       37:25, 40:18, 43:11,        47:16, 65:10, 67:9         83:13, 83:20, 86:11,
 66:15, 67:10, 67:14      73:4, 73:6                43:19, 46:19, 46:20,       supported [1] - 82:5        86:22, 88:2, 89:15,
specifically [5] -       statutes [3] - 15:4,       47:1, 47:2, 48:12,         suppose [1] - 34:7          89:19, 90:19, 90:23,
 24:13, 27:5, 41:13,      70:25, 72:19              48:13                      supposed [13] - 25:16,      90:25, 91:6, 91:12,
 67:21, 87:21            statutory [4] - 26:19,    sue-and-be-sued [11]         78:1, 78:3, 79:23,         91:15, 91:18, 91:20,
specificity [1] - 67:3    31:21, 32:19, 47:24       - 25:13, 35:15,             80:14, 83:15, 84:4,        91:24, 92:16, 93:6,
specifics [1] - 62:9     stays [1] - 59:18          35:24, 36:2, 36:25,         85:1, 85:7, 86:12,         93:19
Spencer [1] - 32:13      stenographic [1] -         37:12, 37:17, 43:11,        86:18, 96:8              territories [1] - 37:19
spoken [1] - 50:17        96:21                     46:19, 48:12, 48:13        supposedly [1] - 82:9     territory [1] - 60:10
spokesman [1] -          STEPHEN [1] - 1:11        sue-or-be-sued [1] -        supreme [1] - 46:25       test [16] - 26:14,
 20:25                   Steve [1] - 3:9            43:19                      Supreme [4] - 35:25,        26:15, 26:16, 26:23,
sponte [1] - 35:23       Steven [1] - 11:12        sued [29] - 7:17,            36:14, 36:24, 46:17        43:4, 49:12, 49:13,
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 111 of 112                                                             111



  49:16, 49:17, 49:19,       67:5, 67:16, 67:22,       totally [5] - 46:22,                                  8:11, 8:13, 16:1,
                                                                                            U
  49:21, 49:23, 50:5,        67:25, 68:9, 68:22,         58:25, 61:17, 67:1,                                 55:18, 72:23
  50:16, 50:25               69:1, 69:6, 70:13,          86:14                                              unless [5] - 25:2, 28:1,
testified [5] - 9:13,        70:16, 71:9, 71:21,       Totten [2] - 22:10,       U.S [2] - 2:15, 46:10       32:23, 55:1, 75:20
  18:9, 18:25, 71:5,         73:12, 74:8, 74:16,         22:12                   ultimate [1] - 6:4         unliquidated [2] -
  72:25                      74:19, 74:21, 74:24,      tragedy [1] - 22:12       ultimately [5] - 11:9,      25:2, 33:12
testifies [1] - 16:24        75:3, 75:6, 75:11,        TRANSCRIPT [1] - 1:8       11:15, 14:16, 41:10,      up [21] - 10:13, 10:14,
testify [4] - 8:20,          75:19, 75:24, 76:5,       transcript [7] - 2:18,     92:18                      14:18, 16:21, 16:22,
  63:12, 63:15, 71:22        76:11, 76:16, 76:22,        8:23, 9:1, 62:5,        UMC [29] - 1:20, 7:12,      38:10, 42:10, 47:21,
testifying [2] - 64:9,       77:8, 77:15, 77:17,         96:21, 96:22             7:13, 7:22, 8:10,          51:7, 51:8, 51:25,
  70:12                      78:8, 78:11, 78:16,       transcription [1] -        8:23, 9:14, 9:19,          56:9, 57:16, 61:21,
testimony [16] - 8:9,        79:7, 79:17, 79:21,         2:18                     10:21, 11:12, 12:17,       76:18, 84:10, 86:3,
  8:24, 9:10, 9:17,          80:12, 80:18, 81:3,       transfer [4] - 29:21,      13:5, 13:14, 14:1,         87:4, 90:21, 92:12,
  17:7, 18:6, 18:18,         81:17, 82:13, 82:20,        29:23, 30:9, 39:8        18:8, 36:16, 37:7,         93:8
  62:1, 62:2, 62:6,          82:22, 82:25, 83:11,      transferred [2] -          41:15, 52:11, 52:12,      uses [1] - 26:15
  63:22, 71:24, 72:2,        83:14, 83:18, 84:17,        29:16, 39:11             59:16, 62:9, 65:5,
  72:22, 73:10, 87:8         85:18, 86:6, 87:2,        treated [1] - 55:15        65:8, 65:11, 67:7,                   V
texted [1] - 10:17           87:9, 87:13, 87:25,       tried [4] - 14:14,         71:6, 95:4, 95:20
THE [194] - 1:1, 1:8,        88:12, 88:16, 89:5,         22:12, 74:9             UMC's [5] - 11:9,
                             90:9, 91:1, 93:5,                                    36:12, 36:21, 94:16       vague [4] - 66:15,
  1:11, 3:2, 3:11, 3:19,                               trigger [1] - 88:25
                             94:3, 94:19, 94:25,                                 unadorned [1] - 59:6        67:13, 67:19, 68:20
  3:24, 4:2, 5:14, 5:20,                               triggered [2] - 93:13,
  6:11, 6:19, 6:21,          96:1, 96:17                                         unambiguously [1] -        valid [4] - 48:23, 78:4,
                                                         94:11
  7:10, 8:3, 8:6, 8:14,    themselves [1] - 93:4                                  46:18                      78:13, 78:17
                                                       troubled [1] - 29:4
  8:17, 8:25, 9:4, 9:7,    theory [2] - 32:2, 94:9                               unchanged [1] - 7:18       variety [1] - 34:14
                                                       true [8] - 16:1, 57:23,
  10:6, 10:9, 10:11,       therefore [3] - 13:1,                                 unconventional [1] -       various [4] - 4:10,
                                                         66:10, 82:24, 95:3,
  10:15, 12:13, 12:18,       34:22, 46:22                                         4:25                       23:13, 57:4, 80:9
                                                         95:15, 96:21, 96:21
  14:22, 15:1, 15:6,       THERESA [1] - 1:12                                    uncovered [1] - 85:23      vast [1] - 46:24
                                                       try [5] - 4:20, 16:5,
  15:15, 16:3, 16:12,      third [4] - 50:12,                                    under [36] - 6:5, 10:6,    vehicle [1] - 55:2
                                                         16:19, 28:21, 54:1
  17:12, 17:21, 18:11,       50:13, 51:2                                          17:9, 24:22, 31:18,       Veritas [16] - 3:21,
                                                       trying [10] - 9:15,
  18:22, 19:8, 19:18,      Thomas [1] - 1:21                                      32:1, 34:8, 34:10,         7:23, 10:1, 10:18,
                                                         22:12, 36:22, 61:3,
  20:14, 20:21, 21:3,      Thompson [3] - 2:4,                                    34:19, 39:17, 39:18,       10:19, 13:5, 13:6,
                                                         70:6, 76:5, 80:8,
  22:5, 23:11, 24:2,         3:21, 3:23                                           40:17, 41:20, 43:12,       15:22, 18:5, 18:10,
                                                         82:15, 83:25, 84:19
  24:9, 26:5, 26:18,       three [12] - 4:5, 7:25,                                46:17, 49:13, 49:16,       20:8, 20:11, 20:13,
                                                       Tunely [1] - 94:7
  28:5, 28:8, 28:10,         9:25, 13:12, 17:17,                                  52:17, 58:12, 66:22,       65:4, 65:14, 72:23
                                                       Tunley [1] - 58:13
  28:15, 30:13, 30:22,       22:2, 35:5, 44:11,                                   70:7, 75:22, 76:10,       Veritas' [2] - 8:10,
                                                       tunnel [1] - 46:9
  30:24, 31:7, 31:11,        50:5, 51:1, 53:14,                                   76:11, 76:12, 77:25,       71:5
                                                       turn [1] - 17:13
  32:3, 32:5, 32:7,          69:23                                                79:19, 83:7, 85:11,       VERITAS/C [1] - 2:3
                                                       turned [1] - 41:10
  32:10, 32:16, 33:21,     three-part [1] - 50:5                                  85:12, 87:1, 87:18,       Veritas/UMC [1] - 18:5
                                                       turns [1] - 85:9
  34:10, 34:13, 34:18,     threshold [4] - 25:7,                                  88:10, 90:4, 94:7,        versus [11] - 3:3, 6:7,
                                                       two [35] - 6:6, 8:8,
  35:8, 35:11, 35:14,        25:12, 25:14, 58:12                                  96:15                      21:15, 32:13, 36:11,
                                                         11:17, 13:8, 13:12,
  35:20, 36:3, 36:23,      throughout [2] - 11:2,                                undermine [1] - 95:3        37:20, 38:7, 40:17,
                                                         14:5, 14:7, 19:4,
  37:10, 38:4, 38:11,        84:14                                               understandings [1] -        41:7, 85:8, 90:24
                                                         30:13, 30:18, 37:17,
  38:15, 40:21, 42:24,     thwart [1] - 53:24                                     84:3                      view [1] - 34:19
                                                         43:17, 48:6, 50:8,
  43:2, 43:20, 44:1,       TILGHMAN [1] - 2:12                                   understood [10] -          viewed [1] - 50:21
                                                         50:11, 50:13, 51:4,
  44:4, 44:7, 44:9,        Tilghman [1] - 6:13                                    6:19, 19:8, 20:8,         views [1] - 50:18
                                                         54:3, 55:21, 56:18,
  44:15, 44:19, 44:23,     timing [2] - 7:2, 18:6                                 20:11, 36:3, 47:23,       Vincent [1] - 62:5
                                                         56:24, 57:1, 60:25,
  45:9, 45:19, 45:24,      Title [1] - 27:16                                      48:15, 53:7, 91:1         violate [1] - 70:18
                                                         62:7, 62:10, 66:2,
  46:2, 46:7, 47:4,        today [7] - 53:5, 60:23,                              undertaking [1] -          violated [3] - 10:20,
                                                         69:24, 71:4, 71:14,
  47:23, 48:5, 48:15,        69:13, 73:22, 74:10,                                 95:23                      65:1, 69:15
                                                         73:1, 81:2, 81:14,
  48:20, 49:7, 49:21,        80:8                                                unfortunate [1] -          violates [1] - 17:16
                                                         85:16, 88:24, 95:9
  50:23, 51:9, 51:17,      together [2] - 7:4, 40:1                               35:18                     violating [1] - 77:21
                                                       two-prong [1] - 56:18
  53:2, 53:15, 53:22,      took [2] - 5:16, 7:15                                 unilaterally [2] - 10:4,   violation [10] - 18:12,
                                                       type [4] - 33:25, 55:7,
  54:6, 54:15, 55:18,      top [1] - 64:21                                        78:9                       21:1, 69:10, 69:11,
                                                         68:8, 90:8
  56:11, 57:2, 57:22,                                                            unit [1] - 34:17            69:14, 69:21, 71:13,
                           tort [8] - 31:3, 31:4,      typical [2] - 34:14,
  58:16, 58:19, 58:22,                                                           United [4] - 39:9,          72:1, 72:6, 89:3
                             31:12, 32:7, 32:9,          35:3
  59:8, 60:8, 60:12,                                                              39:13, 39:16, 81:24       violations [1] - 64:15
                             32:14, 33:1, 34:6         typically [1] - 21:23
  60:22, 61:10, 61:19,                                                           UNITED [2] - 1:1, 1:9      Virginia [4] - 23:22,
                           tortious [3] - 6:9, 80:2,
  62:20, 63:3, 63:10,                                                            units [3] - 31:20,          46:10, 46:17
                             80:3
  63:18, 63:24, 64:3,                                                             31:21, 32:1               vote [1] - 12:4
                           torts [1] - 31:1
  65:21, 66:7, 66:19,                                                            unjustifiable [5] -        voting [2] - 25:22,
                           totality [1] - 51:22
         Case 1:18-cv-00347-KBJ Document 33 Filed 02/05/19 Page 112 of 112      112



 95:22                    WMATA's [2] - 23:17,      you-all [4] - 5:7, 76:19,
vs [1] - 1:4               28:16                     83:14, 92:5
                          woman [1] - 94:19         yourself [2] - 63:12,
               W          word [4] - 24:6, 31:21,    64:10
                           43:4, 90:9
                          worded [1] - 27:5
wage [2] - 21:2, 39:16
                          words [19] - 19:11,
Wage [1] - 39:18
                           19:18, 22:3, 22:19,
wages [1] - 51:24          26:8, 28:2, 31:2,
waived [4] - 32:2,         33:9, 33:23, 35:23,
 32:10, 48:8, 48:11        37:3, 45:3, 54:16,
waiver [17] - 25:7,        61:16, 62:15, 87:1,
 25:12, 25:13, 26:24,      88:13, 93:16, 95:6
 27:19, 28:1, 30:24,      works [1] - 72:8
 31:18, 35:15, 36:17,     world [7] - 37:23,
 36:18, 37:1, 37:12,       68:10, 78:5, 86:15,
 38:1, 43:12, 43:19,       91:6, 91:8, 95:1
 48:13                    worried [2] - 13:23,
walk [3] - 38:8, 52:5,     68:23
 80:14                    worry [1] - 48:25
wall [6] - 42:4, 42:10,
                          writes [1] - 16:23
 43:1, 46:6, 47:7,
                          writing [9] - 16:23,
 47:9
                           31:22, 31:24, 55:1,
Walton [3] - 22:10,
                           64:9, 87:12, 87:17,
 23:5, 23:14
                           87:22, 87:24
wants [1] - 42:5
                          written [31] - 10:9,
Washington [12] - 1:6,     10:12, 13:7, 21:15,
 1:13, 1:17, 1:22, 2:5,    75:20, 75:24, 75:25,
 2:9, 2:16, 3:22, 11:3,    76:7, 76:14, 76:17,
 60:3, 61:24, 62:22        77:1, 77:5, 77:22,
waste [1] - 17:6           77:24, 78:5, 80:13,
ways [4] - 24:12, 43:3,    82:16, 82:18, 83:21,
 46:1, 48:22               84:1, 84:25, 86:15,
week [4] - 10:24, 11:9,    87:19, 89:7, 89:17,
 17:19, 66:2               89:19, 89:20, 89:22,
weeks [2] - 8:8, 73:1      90:11, 90:18, 91:4
well-known [1] - 56:25    wrongful [17] - 9:24,
West [1] - 1:21            17:14, 18:12, 19:10,
Westerman [1] - 3:10       19:19, 19:23, 20:3,
WESTERMAN [2] -            21:1, 69:7, 69:19,
 1:16, 3:14                69:20, 70:7, 71:2,
whatnot [1] - 21:25        72:8, 72:15, 89:3
whistleblower [8] -
 19:8, 19:22, 59:21,                 Y
 60:10, 63:3, 69:3,
 69:19, 72:9
Whistleblower [3] -       year [32] - 10:14,
 9:23, 17:4, 21:2          10:22, 11:21, 11:23,
whole [3] - 46:12,         14:7, 42:23, 73:22,
 92:15, 95:5               74:3, 74:11, 75:17,
win [1] - 49:1             76:20, 76:21, 76:22,
window [1] - 16:9          76:25, 77:7, 77:8,
wishes [2] - 6:17,         77:23, 78:14, 78:21,
 79:15                     79:2, 79:9, 81:8,
WMATA [18] - 21:22,        81:13, 82:11, 82:22,
 22:1, 22:6, 22:8,         84:13, 84:14, 86:17,
 22:13, 23:4, 23:5,        87:17, 93:2
 23:6, 23:8, 23:21,       year-long [1] - 82:22
 23:24, 27:24, 28:15,     years [3] - 10:13,
 38:23, 38:24, 46:9        85:15, 85:16
